Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 1 of 191




                     Exhibit B
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 2 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                 Invoice Date: June 29, 2020
                                                  Invoice No.:




Client:    SBA/FOIA - Master File
Matter:    ABC/SBA FOIA Litigation



FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

                                                  INVOICE SUMMARY

                                                                   FEES             DISBURSEMENTS    TOTAL
Total Current Charges                                                  $4,110.50             $0.00      $4,110.50

                   Less Cost Recovery Discount                           ($41.11)                        ($41.11)

                   Total Current Charges                               $4,069.39             $0.00      $4,069.39


                   TOTAL AMOUNT DUE                                                                     $4,069.39
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 3 of 191


PROFESSIONAL SERVICES
Name                       Date       Description                                                  Hours
Mishkin,M.                 05/01/20   Begin drafting FOIA complaint re PPP data.                    0.13

Tobin,C.                   05/02/20   Review email from J. McLaughlin and                           0.08
                                                                               , discussion with
                                      other news outlets,
                                                     , and review copy of Post's
                                              (0.4); review updated communications among
                                                             , and initially respond to
                                      McLaughlin                                  (0.3).

Mishkin,M.                 05/03/20   Continue drafting SBA FOIA complaint re PPP data.             0.17

Tobin,C.                   05/04/20   Review email from J. McLaughlin re:                           0.02




Mishkin,M.                 05/05/20   Continue drafting SBA FOIA complaint                          0.47


Tobin,C.                   05/05/20   Telephone conference with M. Mishkin re:                      0.18
                                                                telephone conference with
                                      J. McLaughlin

                                                            ; conference after call with M.
                                      Mishkin                                        .

Mishkin,M.                 05/06/20   Continue drafting FOIA complaint.                             0.55

Mishkin,M.                 05/07/20   Review email from Katherine Graham, Bloomberg,                0.15

                                                                                    (0.3);
                                      review emails from Lexie Perloff-Giles, New York
                                      Times,                (0.4); review FOIA requests
                                      and responses                              (0.5).

Mishkin,M.                 05/07/20   Call with J. McLaughlin                                       0.05




Tobin,C.                   05/07/20   Review email from J. McLaughlin                               0.14
                                             ; telephone conference with McLaughlin and M.
                                      Mishkin re:                                       ;
                                      follow-up discussion with Mishkin            ; email
                                           to McLaughlin                    .




Charles D. Tobin                                                2                                          June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 4 of 191


PROFESSIONAL SERVICES
Name                       Date       Description                                                 Hours
Tobin,C.                   05/07/20   Review and respond to email from K. Graham,                  0.10
                                      Bloomberg, re:

                                                  (0.2); review email from Jim McLaughlin

                                      (0.2); review Bloomberg's and NYT's
                                            (0.4).

Mishkin,M.                 05/08/20   Begin drafting FOIA complaint.                               0.68

Tobin,C.                   05/08/20   Review and respond to email from J. Kutner,                  0.13
                                      ProPublica,
                                                     (0.4); telephone conference with C.
                                      Linder, Dow Jones, re:

                                                                           (0.3); telephone
                                      conference with M. Mishkin
                                                (0.2); email to J. McLaughlin
                                                                       (0.2).

Bailey,S.                  05/09/20   Review, analyze and revise complaint, citations, and         0.60
                                      exhibits for completeness and accuracy

Mishkin,M.                 05/09/20   Continue drafting FOIA complaint (5.2); email with J.        0.68
                                      McLaughlin, Washington Post,                  (0.1).

Tobin,C.                   05/09/20   Review email from K. Graham, Bloomberg,                      0.16
                                                       and review, revise, and send to M.
                                      Mishkin                                        (0.6);
                                      follow-up email with Mishkin re:
                                                                             (0.2); draft email
                                      to clients
                                                                                  (0.3); review
                                      additional revisions to complaint, and finalize
                                                   (0.2).

Bailey,S.                  05/11/20   Further review, analyze and revise complaint, citations,     0.07
                                      and exhibits for completeness and accuracy

Mishkin,M.                 05/11/20   Continue drafting FOIA complaint and reviewing               0.66
                                      exhibits (4.5); call with C. Linder, Dow Jones,
                                                                (0.2); exchange emails with
                                      K. Graham, Bloomberg,                      (0.5).




Charles D. Tobin                                               3                                          June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 5 of 191


PROFESSIONAL SERVICES
Name                       Date       Description                                                Hours
Relyea,R.                  05/11/20   Review and prepare exhibits to complaint; review and        0.23
                                      revise complaint; plan and prepare for filing of
                                      complaint.

Tobin,C.                   05/11/20   Review two emails from J. Kutner re:                        0.10

                                                                              review

                                      forwarded by K. Graham; review email from N. Jones
                                                                                       ;
                                      review email from C. Linder w




Mishkin,M.                 05/12/20   Revise and finalize Complaint, supervise filing, and        0.57
                                      email clients              .

Relyea,R.                  05/12/20   Continue to review and revise complaint and exhibits;       0.38
                                      prepare and file complaint, exhibits, civil cover sheet,
                                      and summonses.

Mishkin,M.                 05/13/20   Formulate strategy                         (1.6);           0.34
                                      Evaluate CNN FOIA request
                                              (0.4); Evaluate AP FOIA request
                                                          (0.3); Evaluate Advance FOIA
                                      request                                (0.4).

Tobin,C.                   05/13/20   Review court assignment of case to Judge Amy                0.20
                                      Berman Jackson (0.1); review emails from four other
                                      organizations
                                                          , confer with M. Mishkin re:

                                              (1.4); prepare update note               (0.2).

Mishkin,M.                 05/14/20   Formulate strategy                                  and     0.27
                                      continue reviewing materials
                                                        .

Mishkin,M.                 05/15/20   Legal research regarding supplemental and amended           0.18
                                      pleadings                        .

Relyea,R.                  05/15/20   Review and file affidavit of service.                       0.05




Charles D. Tobin                                               4                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 6 of 191


PROFESSIONAL SERVICES
Name                       Date       Description                                              Hours
Tobin,C.                   05/15/20   Review, revise, and distribute email                      0.14




                                      (0.7); review feedback from all clients

                                      (0.3); email to let newcomers

                                                             (0.2).

Mishkin,M.                 05/17/20   Continue legal research regarding amended and             0.23
                                      supplemental pleadings.

Tobin,C.                   05/17/20   Review emails from two new participants                   0.06
                                                               (0.2); review analysis and
                                      research re:
                                                                             (0.3).

Tobin,C.                   05/18/20   Review Rule 15 as to amending or supplementing and        0.10
                                      revise and send
                                                              (0.6); review and respond to
                                                        , and review agreement
                                                      (0.2).

Tobin,C.                   05/19/20   Review email from two final, new participants             0.06
                                                        , and evaluate request
                                                                                      .

Mishkin,M.                 05/21/20   Review NBC FOIA requests and responses f                  0.37
                                                                (0.4); Continue drafting
                                      amended complaint (2.5).

Tobin,C.                   05/21/20   Review email from another company                         0.04
                                             , and speak by phone
                                                                                      .

Mishkin,M.                 05/22/20   Continue drafting amended complaint.                      0.18

Tobin,C.                   05/22/20   Email exchanges with several coalition members re:        0.04
                                                                                           .

Mishkin,M.                 05/23/20   Continue drafting amended complaint.                      0.46

Tobin,C.                   05/24/20   Review and revise amended complaint                       0.08
                                                               , and prepare draft email to
                                      coalition                              .




Charles D. Tobin                                               5                                       June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 7 of 191


PROFESSIONAL SERVICES
Name                       Date       Description                                                   Hours

Mishkin,M.                 05/26/20   Continue drafting amended complaint.                           0.13

Relyea,R.                  05/26/20   Review status of service of summons.                           0.03

Tobin,C.                   05/26/20   Review email from coalition member                             0.05
                                                , and respond
                                                                  .

Mishkin,M.                 05/27/20   Revise draft amended complaint to incorporate                  0.13


Tobin,C.                   05/27/20   Review emails from four coalition clients                      0.10



                                                 , and after reviewing                          ,
                                      responding to each client individually re:


Bailey,S.                  05/28/20   Review, analyze and revise citations in updated                0.41
                                      complaint and exhibits thereto for legal validity,
                                      accuracy and proper format.

Bailey,S.                  05/28/20   Further review, analyze and revise citations in further        0.06
                                      updated complaint and exhibits thereto for legal
                                      validity, accuracy and proper format.

Mishkin,M.                 05/28/20   Continue drafting amended complaint and add Reveal             0.55
                                      as new plaintiff (3.5);
                                             (0.8).

Relyea,R.                  05/28/20   Review status of service of summonses.                         0.01

Tobin,C.                   05/28/20   Review two emails                        from clients          0.08
                                      re:                                  (0.2); review
                                      email, and call,
                                                                          ; email to group
                                                                                  (0.5).

Bailey,S.                  05/29/20   Further review, analyze and revise citations in further        0.26
                                      updated complaint and exhibits thereto for legal
                                      validity, accuracy and proper format; finalize and file
                                      same.

Mishkin,M.                 05/29/20   Finalize and coordinate filing of amended complaint            0.28
                                      and circulate




Charles D. Tobin                                               6                                            June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 8 of 191


                                Total Fees                                      11.16      $4,110.50




Less Cost Recovery Discount                                                                  ($41.11)


PROFESSIONAL SERVICES SUMMARY
                  Name                                                  Rate    Hours       Amount
                  Tobin,C.                                            620.00     1.85       1,147.50
                  Mishkin,M.                                          360.00     7.21       2,597.00
                  Bailey,S.                                           175.00     1.40         244.90
                  Relyea,R.                                           175.00     0.69         121.10

                                Total Fees                                      11.16      $4,110.50




                                Total Current Charges:                                     $4,069.39




Charles D. Tobin                                         7                              June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 9 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       ABC/SBA FOIA Litigation
Invoice No.:
Date:                    June 29, 2020


                   Fee Amount                                                                       $4,110.50
                   Less Cost Recovery Discount                                                        ($41.11)
                   Total Fees                                                                       $4,069.39

                   TOTAL AMOUNT DUE                                                                 $4,069.39


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                         Bank:
                                         ABA No.:
                                         Account No.:
                                         Account Name:                 Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team                            for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     June 29, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 10 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                 Invoice Date: July 9, 2020
                                                 Invoice No.:




Client:    SBA/FOIA - Master File
Matter:    ABC/SBA FOIA Litigation



FOR PROFESSIONAL SERVICES RENDERED through June 30, 2020

                                                 INVOICE SUMMARY

                                                                   FEES             DISBURSEMENTS     TOTAL
Total Current Charges                                                  $1,537.20             $67.20      $1,604.40

                   Cost Recovery Discount                                ($15.37)                         ($15.37)
                   Less Adjustment for Fee Cap                         ($658.42)                         ($658.42)

                   Total Current Charges                                $863.41              $67.20       $930.61


                   TOTAL AMOUNT DUE                                                                       $930.61
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 11 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                              Hours
Bailey,S.                   06/01/20   Obtain and organize as-filed complaint exhibits.          0.06

Tobin,C.                    06/01/20   Review emails from two coalition members re:              0.02




Mishkin,M.                  06/02/20   Draft update to coalition regarding                       0.03




Tobin,C.                    06/02/20   Review email from coalition participant with              0.12
                                                                                       (0.2);
                                       review and respond to email from another coalition
                                       member re:
                                       (0.3); conference with M. Mishkin re

                                                                                      (0.3);
                                       prepare email                 (0.2).

Bailey,S.                   06/05/20   Finalize and file new FOIA summonses, complaint,          0.12
                                       and corporate disclosure in "secret service" case.

Tobin,C.                    06/05/20   Review emails from two clients with                       0.02


Tobin,C.                    06/08/20   Review email from a coalition member with                 0.02


Mishkin,M.                  06/12/20   Review SBA's Answer to Amended Complaint and              0.08
                                                for clients.

Tobin,C.                    06/12/20   Review answer to complaint; revise and send email to      0.07
                                       coalition group

Tobin,C.                    06/12/20   Review two letters from SBA sent to clients,              0.02
                                       purporting to be responses to FOIA requests but not
                                       providing responsive info

Mishkin,M.                  06/15/20   Legal research regarding                                  0.15
                                                                              .

Tobin,C.                    06/15/20   Review email from coalition members re:                   0.07




Charles D. Tobin                                               2                                        July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 12 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                 Hours
Mishkin,M.                  06/16/20   Formulate strategy                                           0.04

Mishkin,M.                  06/17/20   Call with C. Tobin regarding                      ; draft    0.28
                                       client update emails


Tobin,C.                    06/17/20   Prepare strategy for                               ,         0.12




                                       (0.4); review two emails from clients

                                       (0.2); reconsider                            strategy
                                       for                                and revise and send
                                       email to clients
                                                              . (0.4).

Tobin,C.                    06/18/20   Review emails from clients                                   0.16
                                                                       (0.3); email
                                       exchange with opposing counsel re: JSR (0.2); review
                                       email from client
                                                                               (0.3); email
                                       exchange with counsel for Center for Public Integrity




                                                                                 (0.5)

Mishkin,M.                  06/19/20   Review Treasury Department press release regarding           0.05
                                       release of PPP information.

Tobin,C.                    06/19/20   Review complaint filed today for Center for Public           0.22
                                       Integrity, and prepare report                 ; review
                                       and respond to question from coalition member;
                                       review and respond to email from
                                                           ; review email from
                                       with SBA press release announcing deal with Senate
                                       to release certain categories of data for loans >
                                       $150,000; prepare email
                                                                   ; review responses from
                                       several clients re:


Mishkin,M.                  06/22/20   Call with SBA and draft proposed briefing schedule.          0.47




Charles D. Tobin                                                3                                          July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 13 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                              Hours
Tobin,C.                    06/22/20   Prepare for and conduct conference call with DOJ          0.14
                                       and SBA counsel re: joint scheduling proposal to make
                                       to court (0.5); follow-up report to clients
                                       (0.2); follow-up email with one client re:
                                                                  (0.2); follow-up discussion
                                       with M. Mishkin

                                                      (0.3).

Tupja,K.                    06/22/20   Strategy re                                               0.04


Tupja,K.                    06/23/20   Draft response status spreadsheet re:                     0.24




Mishkin,M.                  06/24/20   Formulate strategy regarding                              0.17


Tobin,C.                    06/24/20   Email to SBA counsel with draft briefing schedule and     0.02
                                       status report, requesting their position today as we
                                       discussed in call earlier this week.

Tobin,C.                    06/24/20   Review email from SBA counsel with their proposed         0.02
                                       briefing schedule.

Tupja,K.                    06/24/20   Strategy re:                                              0.04

Mishkin,M.                  06/25/20   Draft proposed briefing schedule and formulate            0.24
                                       strategy

Tobin,C.                    06/25/20   Review list of FOIA requests not addressed in SBA         0.01
                                       proposed order to the court.

Tobin,C.                    06/25/20   Review email from SBA counsel with their proposed         0.08
                                       timeline for summary judgment proceedings, including
                                       extra period for production (0.2); review and revise
                                       draft joint briefing schedule to add language to
                                       highlight SBA's unreasonable delay request (0.3);
                                       email to SBA counsel with new draft and request that
                                       we complete and file document today, and review his
                                       response indicating further delay (0.2).

Mishkin,M.                  06/29/20   Finalize and coordinate filing of proposed briefing       0.13
                                       schedule.




Charles D. Tobin                                                4                                       July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 14 of 191


PROFESSIONAL SERVICES
Name                          Date       Description                                                    Hours
Relyea,R.                     06/29/20   Review status of proofs of service of summons;                  0.14
                                         revise, prepare and file status report.

Tobin,C.                      06/29/20   Email to SBA counsel to remind him that JSR is due              0.11
                                         today, resending the plaintiff's portion, and requesting
                                         the defendant's asap (0.1); review SBA's response
                                         with proposed changes to draft JSR (0.2); confer with
                                         M. Mishkin, prepare to file JSR with their language
                                         (0.2); review court's order with SBA production
                                         mandate (0.1) and report to clients
                                                      (0.3).


                                    Total Fees                                                           3.50     $1,537.20




Cost Recovery Discount                                                                                             ($15.37)
Less Adjustment for Fee Cap                                                                                       ($658.42)


PROFESSIONAL SERVICES SUMMARY
                  Name                                                                           Rate   Hours       Amount
                  Tobin,C.                                                                     620.00    1.24        769.90
                  Mishkin,M.                                                                   360.00    1.63        587.00
                  Tupja,K.                                                                     405.00    0.31        125.10
                  Bailey,S.                                                                    175.00    0.18         31.50
                  Relyea,R.                                                                    175.00    0.14         23.70

                                    Total Fees                                                           3.50     $1,537.20




DISBURSEMENT SUMMARY
                 Description                                                                                        Amount
                 Filing Fees                                                                                         36.30
                 Service of Subpoena                                                                                 30.90
                                    Total Disbursements                                                             $67.20




                                    Total Current Charges:                                                         $930.61




Charles D. Tobin                                                  5                                             July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 15 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                    REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       ABC/SBA FOIA Litigation
Invoice No.:
Date:                  July 9, 2020


                   Fee Amount                                                                  $1,537.20
                   Cost Recovery Discount                                                        ($15.37)
                   Less Adjustment for Fee Cap                                                  ($658.42)
                   Total Fees                                                                    $863.41
                   Disbursement Amount                                                            $67.20
                   Total Current Charges                                                         $930.61


                   TOTAL AMOUNT DUE                                                              $930.61


                                 Please return this page with your remittance to the above address.
                                    Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:            Ballard Spahr LLP
                                  Please indicate on wire transfer the invoice number stated above.




Charles D. Tobin                                                    6                                       July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 16 of 191


To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       7                                                     July 9, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 17 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                         Invoice Date:
                                          Invoice No.:




Client:    SBA/FOIA - Master File
Matter:    ACBJ/SBA FOIA Litigation



FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

                                           INVOICE SUMMARY

                                                          FEES          DISBURSEMENTS    TOTAL
Total Current Charges                                       $4,110.50            $0.00      $4,110.50


                   TOTAL AMOUNT DUE                                                         $4,110.50
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 18 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                              Hours
Mishkin,M.                  05/01/20   Begin drafting FOIA complaint re PPP data.                0.12

Tobin,C.                    05/02/20   Review email from J. McLaughlin                           0.08
                                                                            , discussion with
                                       other news outlets, re:
                                                      , and review copy of Post's latest FOIA
                                       request (0.4); review updated communications
                                                              , and initially respond to
                                       McLaughlin re:                             (0.3).

Mishkin,M.                  05/03/20   Continue drafting SBA FOIA complaint re PPP data.         0.16

Tobin,C.                    05/04/20   Review email from J. McLaughlin re:                       0.02




Mishkin,M.                  05/05/20   Continue drafting SBA FOIA complaint and formulate        0.45
                                       strategy regarding

Tobin,C.                    05/05/20   Telephone conference with M. Mishkin                      0.18
                                                                 ; telephone conference with
                                       J. McLaughlin
                                                                              re:
                                                          ; conference after call with M.
                                       Mishkin

Mishkin,M.                  05/06/20   Continue drafting FOIA complaint.                         0.52

Mishkin,M.                  05/07/20   Review email from Katherine Graham, Bloomberg,            0.15

                                                                                     (0.3);
                                       review emails from Lexie Perloff-Giles, New York
                                       Times, regarding      (0.4); review FOIA requests
                                       and responses                              (0.5).

Mishkin,M.                  05/07/20   Call with J. McLaughlin                                   0.05




Tobin,C.                    05/07/20   Review email from J. McLaughlin re:                       0.15
                                              ; telephone conference with McLaughlin and M.
                                       Mishkin re:                                      n;
                                       follow-up discussion with Mishkin re:        ; email
                                            to McLaughlin




Charles D. Tobin                                                 2                                      June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 19 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                 Hours
Tobin,C.                    05/07/20   Review and respond to email from K. Graham,                  0.10
                                       Bloomberg, re: joining FOIA litigation coalition to sue
                                       SBA for COVID-recovery funding program
                                       information (0.2); review email from Jim McLaughlin
                                       to coalition with proposal, timeline, for group effort
                                       (0.2); review Bloomberg's and NYT's
                                             (0.4).

Mishkin,M.                  05/08/20   Begin drafting FOIA complaint.                               0.64

Tobin,C.                    05/08/20   Review and respond to email from J. Kutner,                  0.13
                                       ProPublica,
                                                      (0.4); telephone conference with C.
                                       Linder, Dow Jones, re:

                                                                            (0.3); telephone
                                       conference with M. Mishkin
                                                 (0.2); email to J. McLaughlin
                                                                        (0.2).

Bailey,S.                   05/09/20   Review, analyze and revise complaint, citations, and         0.48
                                       exhibits for completeness and accuracy

Mishkin,M.                  05/09/20   Continue drafting FOIA complaint (5.2); email with J.        0.64
                                       McLaughlin, Washington Post,                  (0.1).

Tobin,C.                    05/09/20   Review email from K. Graham, Bloomberg, w                    0.16
                                                        and review, revise, and send to M.
                                       Mishkin for                                    (0.6);
                                       follow-up email with Mishkin re:
                                                                              (0.2); draft email
                                       to clients
                                                                                   (0.3); review
                                       additional revisions to complaint, and finalize
                                                    (0.2).

Bailey,S.                   05/11/20   Further review, analyze and revise complaint, citations,     0.06
                                       and exhibits for completeness and accuracy

Mishkin,M.                  05/11/20   Continue drafting FOIA complaint and reviewing               0.63
                                       exhibits (4.5); call with C. Linder, Dow Jones,
                                                                 (0.2); exchange emails with
                                       K. Graham, Bloomberg,                      (0.5).




Charles D. Tobin                                                3                                          June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 20 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Relyea,R.                   05/11/20   Review and prepare exhibits to complaint; review and        0.18
                                       revise complaint; plan and prepare for filing of
                                       complaint.

Tobin,C.                    05/11/20   Review two emails from J. Kutner                            0.10

                                                                               review

                                       forwarded by K. Graham; review email from N. Jones

                                       review email from C. Linder with




Mishkin,M.                  05/12/20   Revise and finalize Complaint, supervise filing, and        0.55
                                       email clients regarding same.

Relyea,R.                   05/12/20   Continue to review and revise complaint and exhibits;       0.30
                                       prepare and file complaint, exhibits, civil cover sheet,
                                       and summonses.

Mishkin,M.                  05/13/20   Formulate strategy                         (1.6);           0.33
                                       Evaluate CNN FOIA request
                                             t (0.4); Evaluate AP FOIA request
                                                           (0.3); Evaluate Advance FOIA
                                       request                                (0.4).

Tobin,C.                    05/13/20   Review court assignment of case to Judge Amy                0.21
                                       Berman Jackson (0.1); review emails from four other
                                       organizations requestin
                                                              confer with M. Mishkin re:

                                             t (1.4); prepare update note               (0.2).

Mishkin,M.                  05/14/20   Formulate strategy regarding                        and     0.25
                                       continue reviewing materials


Mishkin,M.                  05/15/20   Legal research regarding supplemental and amended           0.17
                                       pleadings                        .

Relyea,R.                   05/15/20   Review and file affidavit of service.                       0.04




Charles D. Tobin                                                4                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 21 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                 Hours
Tobin,C.                    05/15/20   Review, revise, and distribute email to coalition group,     0.15
                                       and emails to each of the four potential new members,




                                       (0.7); review feedback from all clients, i

                                       (0.3); email to let newcomers

                                                               (0.2).

Mishkin,M.                  05/17/20   Continue legal research regarding amended and                0.22
                                       supplemental pleadings.

Tobin,C.                    05/17/20   Review emails from two new participants                      0.06
                                                                (0.2); review analysis and
                                       research re:
                                                                              (0.3).

Tobin,C.                    05/18/20   Review Rule 15 as to amending or supplementing and           0.10
                                       revise and send
                                                              (0.6); review and respond to
                                                          and review agreement w
                                                       (0.2).

Tobin,C.                    05/19/20   Review email from two final, new participants                0.06
                                                          and evaluate request from one


Mishkin,M.                  05/21/20   Review NBC FOIA requests a                                   0.35
                                                                        (0.4); Continue drafting
                                       amended complaint (2.5).

Tobin,C.                    05/21/20   Review email from another company                            0.04
                                               and speak by phone to ask about


Mishkin,M.                  05/22/20   Continue drafting amended complaint.                         0.17

Tobin,C.                    05/22/20   Email exchanges with several coalition members               0.04
                                                                                              .

Mishkin,M.                  05/23/20   Continue drafting amended complaint.                         0.44

Tobin,C.                    05/24/20   Review and revise amended complaint                          0.08
                                                                , and prepare draft email to
                                       coalition




Charles D. Tobin                                                5                                          June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 22 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                               Hours

Mishkin,M.                  05/26/20   Continue drafting amended complaint.                       0.12

Relyea,R.                   05/26/20   Review status of service of summons.                       0.02

Tobin,C.                    05/26/20   Review email from coalition member                         0.05
                                                   and respond with


Mishkin,M.                  05/27/20   Revise draft amended complaint                             0.12


Tobin,C.                    05/27/20   Review emails from four coalition clients                  0.10



                                                  , and after reviewing
                                       responding to each client individually


Bailey,S.                   05/28/20   Review, analyze and revise citations in updated            0.33
                                       complaint and exhibits thereto for legal validity,
                                       accuracy and proper format.

Bailey,S.                   05/28/20   Further review, analyze and revise citations in further    0.05
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format.

Mishkin,M.                  05/28/20   Continue drafting amended complaint and add Reveal         0.52
                                       as new plaintiff (3.5);
                                              (0.8).

Relyea,R.                   05/28/20   Review status of service of summonses.                     0.01

Tobin,C.                    05/28/20   Review two emails with                                     0.08
                                                                             (0.2); review
                                       email, and call, new potential participant, review
                                                                             email to group to
                                                                                    (0.5).

Bailey,S.                   05/29/20   Further review, analyze and revise citations in further    0.21
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format; finalize and file
                                       same.

Mishkin,M.                  05/29/20   Finalize and coordinate filing of amended complaint        0.27
                                       and circulate




Charles D. Tobin                                                6                                        June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 23 of 191


                                 Total Fees                                     10.42      $4,110.50




PROFESSIONAL SERVICES SUMMARY
                  Name                                                   Rate   Hours       Amount
                  Tobin,C.                                             611.25    1.88       1,147.50
                  Mishkin,M.                                           378.75    6.86       2,597.00
                  Bailey,S.                                            217.50    1.13         244.90
                  Relyea,R.                                            217.50    0.56         121.10

                                 Total Fees                                     10.42      $4,110.50




                                 Total Current Charges:                                    $4,110.50




Charles D. Tobin                                          7                             June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 24 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       ACBJ/SBA FOIA Litigation
Invoice No.:
Date:                    June 29, 2020


                   Fee Amount                                                                       $4,110.50

                   TOTAL AMOUNT DUE                                                                 $4,110.50


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                         Bank:
                                         ABA No.:
                                         Account No.:
                                         Account Name:                 Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     June 29, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 25 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                 Invoice Date:
                                                 Invoice No.:




Client:    SBA/FOIA - Master File
Matter:    ACBJ/SBA FOIA Litigation



FOR PROFESSIONAL SERVICES RENDERED through June 30, 2020

                                                 INVOICE SUMMARY

                                                                 FEES           DISBURSEMENTS     TOTAL
Total Current Charges                                              $1,537.20             $67.20      $1,604.40

                   Less adjustment for fee cap                      ($714.90)                        ($714.90)

                   Total Current Charges                             $822.30             $67.20       $889.50


                   TOTAL AMOUNT DUE                                                                   $889.50
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 26 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                 Hours
Bailey,S.                   06/01/20   Obtain and organize as-filed complaint exhibits.             0.05

Tobin,C.                    06/01/20   Review emails from two coalition members re:                 0.02

                                                          .

Mishkin,M.                  06/02/20   Draft update to coalition regarding                          0.02




Tobin,C.                    06/02/20   Review email from coalition participant                      0.12
                                                                                          (0.2);
                                       review and respond to email

                                       (0.3); conference with M. Mishkin re:

                                                                                     s (0.3);
                                       prepare email to              (0.2).

Bailey,S.                   06/05/20   Finalize and file new FOIA summonses, complaint,             0.10
                                       and corporate disclosure in "secret service" case.

Tobin,C.                    06/05/20   Review emails from two clients                               0.02


Tobin,C.                    06/08/20   Review email from a coalition member with                    0.02
                                                                        .

Mishkin,M.                  06/12/20   Review SBA's Answer to Amended Complaint and                 0.07
                                       summarize for clients.

Tobin,C.                    06/12/20   Review answer to complaint; revise and send email to         0.07
                                       coalition group

Tobin,C.                    06/12/20   Review two letters from SBA sent to clients,                 0.02
                                       purporting to be responses to FOIA requests but not
                                       providing responsive info

Mishkin,M.                  06/15/20   Legal research regarding                                     0.15


Tobin,C.                    06/15/20   Review email from coalition members re:                      0.07




Charles D. Tobin                                               2                                           July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 27 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                 Hours
Mishkin,M.                  06/16/20   Formulate strategy regarding                                 0.04

Mishkin,M.                  06/17/20   Call with C. Tobin regarding                      ; draft    0.27
                                       client update emails


Tobin,C.                    06/17/20   Prepare strategy                                   ,         0.12




                                       (0.4); review two emails from clients

                                       (0.2); reconsider                              strategy
                                       for                                , and revise and send
                                       email to clients with
                                                               . (0.4).

Tobin,C.                    06/18/20   Review emails from clients                                   0.16
                                                                       (0.3); email
                                       exchange with opposing counsel re: JSR (0.2); review
                                       email from client
                                                                               (0.3); email
                                       exchange with counsel for Center for Public Integrity




                                                                                 (0.5)

Mishkin,M.                  06/19/20   Review Treasury Department press release regarding           0.05
                                       release of PPP information.

Tobin,C.                    06/19/20   Review complaint filed today for Center for Public           0.22
                                       Integrity, and prepare report                 ; review
                                       and respond to question from coalition member;
                                       review and respond to email from CPI lawyer
                                                           ; review email
                                       with SBA press release announcing deal with Senate
                                       to release certain categories of data for loans >
                                       $150,000; prepare email
                                                                   ; review responses from
                                       several clients


Mishkin,M.                  06/22/20   Call with SBA and draft proposed briefing schedule.          0.45




Charles D. Tobin                                                3                                          July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 28 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                              Hours
Tobin,C.                    06/22/20   Prepare for and conduct conference call with DOJ          0.15
                                       and SBA counsel re: joint scheduling proposal to make
                                       to court (0.5); follow-up report to clients
                                       (0.2); follow-up email with one client re:
                                                                  (0.2); follow-up discussion
                                       with M. Mishkin

                                                      (0.3).

Tupja,K.                    06/22/20   Strategy re:                                              0.05


Tupja,K.                    06/23/20   Draft response status spreadsheet re:                     0.32




Mishkin,M.                  06/24/20   Formulate strategy                                        0.16


Tobin,C.                    06/24/20   Email to SBA counsel with draft briefing schedule and     0.02
                                       status report, requesting their position today as we
                                       discussed in call earlier this week.

Tobin,C.                    06/24/20   Review email from SBA counsel with their proposed         0.02
                                       briefing schedule.

Tupja,K.                    06/24/20   Strategy re:                                              0.05

Mishkin,M.                  06/25/20   Draft proposed briefing schedule and formulate            0.23
                                       strategy

Tobin,C.                    06/25/20   Review list of FOIA requests not addressed in SBA         0.01
                                       proposed order to the court.

Tobin,C.                    06/25/20   Review email from SBA counsel with their proposed         0.08
                                       timeline for summary judgment proceedings, including
                                       extra period for production (0.2); review and revise
                                       draft joint briefing schedule to add language to
                                       highlight SBA's unreasonable delay request (0.3);
                                       email to SBA counsel with new draft and request that
                                       we complete and file document today, and review his
                                       response indicating further delay (0.2).

Mishkin,M.                  06/29/20   Finalize and coordinate filing of proposed briefing       0.12
                                       schedule.




Charles D. Tobin                                                4                                       July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 29 of 191


PROFESSIONAL SERVICES
Name                          Date       Description                                                    Hours
Relyea,R.                     06/29/20   Review status of proofs of service of summons;                  0.11
                                         revise, prepare and file status report.

Tobin,C.                      06/29/20   Email to SBA counsel to remind him that JSR is due              0.11
                                         today, resending the plaintiff's portion, and requesting
                                         the defendant's asap (0.1); review SBA's response
                                         with proposed changes to draft JSR (0.2); confer with
                                         M. Mishkin, prepare to file JSR with their language
                                         (0.2); review court's order with SBA production
                                         mandate (0.1) and report to clients
                                                      (0.3).


                                    Total Fees                                                           3.48     $1,537.20




Less adjustment for fee cap                                                                                       ($714.90)


PROFESSIONAL SERVICES SUMMARY
                  Name                                                                           Rate   Hours       Amount
                  Tobin,C.                                                                     611.25    1.26        769.90
                  Mishkin,M.                                                                   378.75    1.55        587.00
                  Tupja,K.                                                                     303.75    0.41        125.10
                  Bailey,S.                                                                    217.50    0.14         31.50
                  Relyea,R.                                                                    217.50    0.11         23.70

                                    Total Fees                                                           3.48     $1,537.20




DISBURSEMENT SUMMARY
                 Description                                                                                        Amount
                 Filing Fees                                                                                         36.30
                 Service of Subpoena                                                                                 30.90
                                    Total Disbursements                                                             $67.20




                                    Total Current Charges:                                                         $889.50




Charles D. Tobin                                                  5                                             July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 30 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                       REMITTANCE ADVICE

Client:                                          SBA/FOIA - Master File
Matter:                                          ACBJ/SBA FOIA Litigation
Invoice No.:
Date:                    July 9, 2020


                   Fee Amount                                                                       $1,537.20
                   Less adjustment for fee cap                                                       ($714.90)
                   Total Fees                                                                         $822.30
                   Disbursement Amount                                                                 $67.20
                   Total Current Charges                                                              $889.50


                   TOTAL AMOUNT DUE                                                                   $889.50


                                   Please return this page with your remittance to the above address.
                                      Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:               Ballard Spahr LLP
                                    Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center




Charles D. Tobin                                                       6                                                     July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 31 of 191


https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                    7                                      July 9, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 32 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                   Invoice Date:
                                                    Invoice No.:




Client:    SBA/FOIA - Master File (        )
Matter:    Associated Press - SBA FOIA (       )



FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

                                                    INVOICE SUMMARY

                                                                   FEES          DISBURSEMENTS    TOTAL
Total Current Charges                                                $4,110.50            $0.00      $4,110.50


                   TOTAL AMOUNT DUE                                                                  $4,110.50
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 33 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                             Hours
Mishkin,M.                  05/01/20   Begin drafting FOIA complaint re PPP data.               0.11

Tobin,C.                    05/02/20   Review email from J. McLaughlin                          0.09
                                                                           , discussion with
                                       other news outlets,
                                                       and review copy
                                               (0.4); review updated communications among
                                                              and initially respond to
                                       McLaughlin                               (0.3).

Mishkin,M.                  05/03/20   Continue drafting SBA FOIA complaint re PPP data.        0.14

Tobin,C.                    05/04/20   Review email from J. McLaughlin re:                      0.02




Mishkin,M.                  05/05/20   Continue drafting SBA FOIA complaint and formulate       0.41
                                       strategy regarding

Tobin,C.                    05/05/20   Telephone conference with M. Mishkin re: dr              0.19
                                                                 telephone conference with
                                       J. McLaughlin

                                                           ; conference after call with M.
                                       Mishkin re:

Mishkin,M.                  05/06/20   Continue drafting FOIA complaint.                        0.48

Mishkin,M.                  05/07/20   Review email from Katherine Graham, Bloomberg, re:       0.13

                                                                                     (0.3);
                                       review emails from Lexie Perloff-Giles, New York
                                       Times                 (0.4); review FOIA requests
                                       and responses                              (0.5).

Mishkin,M.                  05/07/20   Call with J. McLaughlin regarding                        0.04




Tobin,C.                    05/07/20   Review email from J. McLaughlin re:                      0.15
                                              ; telephone conference with McLaughlin and M.
                                       Mishkin re:
                                       follow-up discussion with Mishkin re:




Charles D. Tobin                                              2                                        June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 34 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                 Hours
Tobin,C.                    05/07/20   Review and respond to email from K. Graham,                  0.10
                                       Bloomberg, re:

                                                   (0.2); review email from Jim McLaughlin
                                       to coalition
                                       (0.2); review Bloomberg's and NYT's
                                             (0.4).

Mishkin,M.                  05/08/20   Begin drafting FOIA complaint.                               0.59

Tobin,C.                    05/08/20   Review and respond to email from J. Kutner,                  0.14
                                       ProPublica,
                                                        (0.4); telephone conference with C.
                                       Linder, Dow Jones, re:
                                                                                       ,
                                                                              (0.3); telephone
                                       conference with M. Mishkin
                                                 (0.2); email to J. McLaughlin
                                                                          (0.2).

Bailey,S.                   05/09/20   Review, analyze and revise complaint, citations, and         0.44
                                       exhibits for completeness and accuracy

Mishkin,M.                  05/09/20   Continue drafting FOIA complaint (5.2); email with J.        0.59
                                       McLaughlin, Washington Post,                  (0.1).

Tobin,C.                    05/09/20   Review email from K. Graham, Bloomberg,                      0.16
                                                        and review, revise, and send to M.
                                       Mishkin for                                    (0.6);
                                       follow-up email with Mishkin re:
                                                                              (0.2); draft email
                                       to clients
                                                                                   (0.3); review
                                       additional revisions to complaint, and finalize and
                                                    (0.2).

Bailey,S.                   05/11/20   Further review, analyze and revise complaint, citations,     0.05
                                       and exhibits for completeness and accuracy

Mishkin,M.                  05/11/20   Continue drafting FOIA complaint and reviewing               0.58
                                       exhibits (4.5); call with C. Linder, Dow Jones,
                                       regarding                 (0.2); exchange emails with
                                       K. Graham, Bloomberg,                      (0.5).




Charles D. Tobin                                                3                                          June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 35 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Relyea,R.                   05/11/20   Review and prepare exhibits to complaint; review and        0.16
                                       revise complaint; plan and prepare for filing of
                                       complaint.

Tobin,C.                    05/11/20   Review two emails from J. Kutner re                         0.10

                                                                               review

                                       forwarded by K. Graham; review email from N. Jones

                                       review email from C. Linder with




Mishkin,M.                  05/12/20   Revise and finalize Complaint, supervise filing, and        0.50
                                       email clients              .

Relyea,R.                   05/12/20   Continue to review and revise complaint and exhibits;       0.27
                                       prepare and file complaint, exhibits, civil cover sheet,
                                       and summonses.

Mishkin,M.                  05/13/20   Formulate strategy                         (1.6);           0.30
                                       Evaluate CNN FOIA request for
                                               (0.4); Evaluate AP FOIA request for
                                                           (0.3); Evaluate Advance FOIA
                                       request for                            (0.4).

Tobin,C.                    05/13/20   Review court assignment of case to Judge Amy                0.21
                                       Berman Jackson (0.1); review emails from four other
                                       organizations
                                                           , confer with M. Mishkin re:

                                               (1.4); prepare update note               (0.2).

Mishkin,M.                  05/14/20   Formulate strategy regarding                        and     0.23
                                       continue reviewing materials


Mishkin,M.                  05/15/20   Legal research regarding supplemental and amended           0.15
                                       pleadings

Relyea,R.                   05/15/20   Review and file affidavit of service.                       0.03




                                                                                                                      3
Charles D. Tobin                                                4                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 36 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Tobin,C.                    05/15/20   Review, revise, and distribute email to coalition group,    0.15
                                       and emails to each of the four potential new members,
                                       re:



                                       (0.7); review feedback from all clients,

                                       (0.3); email to let newcomers know

                                                              (0.2).

Mishkin,M.                  05/17/20   Continue legal research regarding amended and               0.20
                                       supplemental pleadings.

Tobin,C.                    05/17/20   Review emails from two new participants w                   0.06
                                                                (0.2); review analysis and
                                       research re:
                                                                              (0.3).

Tobin,C.                    05/18/20   Review Rule 15 as to amending or supplementing and          0.10
                                       revise and send        email to client
                                                               (0.6); review and respond to
                                                         , and review agreement
                                                       (0.2).

Tobin,C.                    05/19/20   Review email from two final, new participants               0.06
                                                         , and evaluate request from
                                                                                          .

Mishkin,M.                  05/21/20   Review NBC FOIA requests                                    0.32
                                                                       (0.4); Continue drafting
                                       amended complaint (2.5).

Tobin,C.                    05/21/20   Review email from another company                           0.04
                                              , and speak by phone to ask


Mishkin,M.                  05/22/20   Continue drafting amended complaint.                        0.15

Tobin,C.                    05/22/20   Email exchanges with several coalition members re:          0.04
                                                                                              .

Mishkin,M.                  05/23/20   Continue drafting amended complaint.                        0.40

Tobin,C.                    05/24/20   Review and revise amended complaint                         0.09
                                                                , and prepare draft email to
                                       coalition




Charles D. Tobin                                                5                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 37 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                               Hours

Mishkin,M.                  05/26/20   Continue drafting amended complaint.                       0.11

Relyea,R.                   05/26/20   Review status of service of summons.                       0.02

Tobin,C.                    05/26/20   Review email from coalition member                         0.05
                                                   and respond


Mishkin,M.                  05/27/20   Revise draft amended complaint to                          0.11


Tobin,C.                    05/27/20   Review emails from four coalition clients                  0.10



                                                    and after reviewing
                                       responding to each client individually


Bailey,S.                   05/28/20   Review, analyze and revise citations in updated            0.30
                                       complaint and exhibits thereto for legal validity,
                                       accuracy and proper format.

Bailey,S.                   05/28/20   Further review, analyze and revise citations in further    0.04
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format.

Mishkin,M.                  05/28/20   Continue drafting amended complaint and add Reveal         0.48
                                       as new plaintiff (3.5);
                                              (0.8).

Relyea,R.                   05/28/20   Review status of service of summonses.                     0.01

Tobin,C.                    05/28/20   Review two emails with                                     0.09
                                                                             (0.2); review
                                       email, and call, new potential participant, review
                                                                           ; email to group t
                                                                                    (0.5).

Bailey,S.                   05/29/20   Further review, analyze and revise citations in further    0.19
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format; finalize and file
                                       same.

Mishkin,M.                  05/29/20   Finalize and coordinate filing of amended complaint        0.24
                                       and circulate




Charles D. Tobin                                                6                                        June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 38 of 191


                                  Total Fees                                           9.71      $4,110.50




        Professional Services Summary
        Name                                         Hours          Rate    Amount
        Partner
             Tobin,C.                                  1.93       595.00    1,147.50
        Partner                                        1.93                $1,147.50

        Associate
             Mishkin,M.                                6.26       415.00    2,597.00
        Associate                                      6.26                $2,597.00

        Paralegal
             Bailey,S.                                 1.02       240.00     244.90
             Relyea,R.                                 0.50       240.00     121.10
        Paralegal                                      1.53                 $366.00

        Total Fees                                     9.71                $4,110.50




                                  Total Current Charges:                                         $4,110.50




Charles D. Tobin                                              7                               June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 39 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       Associated Press - SBA FOIA
Invoice No.:
Date:                    June 29, 2020


                   Fee Amount                                                                       $4,110.50

                   TOTAL AMOUNT DUE                                                                 $4,110.50


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                         Bank:
                                         ABA No.:
                                         Account No.:
                                         Account Name:                 Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     June 29, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 40 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                   Invoice Date:
                                                   Invoice No.:




Client:    SBA/FOIA - Master File (        )
Matter:    Associated Press - SBA FOIA (       )



FOR PROFESSIONAL SERVICES RENDERED through June 30, 2020

                                                   INVOICE SUMMARY

                                                                   FEES         DISBURSEMENTS     TOTAL
Total Current Charges                                                 $822.30            $67.20       $889.50


                   TOTAL AMOUNT DUE                                                                   $889.50
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 41 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                              Hours
Bailey,S.                   06/01/20   Obtain and organize as-filed complaint exhibits.          0.04

Tobin,C.                    06/01/20   Review emails from                                        0.02




Mishkin,M.                  06/02/20   Draft update to coalition regarding                       0.02




Tobin,C.                    06/02/20   Review email from coalition participant                   0.12
                                                                                       (0.2);
                                       review and respond to email from another coalition
                                       member re:
                                       (0.3); conference with M. Mishkin re:

                                                                                      (0.3);
                                       prepare email                 (0.2).

Bailey,S.                   06/05/20   Finalize and file new FOIA summonses, complaint,          0.09
                                       and corporate disclosure in "secret service" case.

Tobin,C.                    06/05/20   Review emails from two clients w                          0.02


Tobin,C.                    06/08/20   Review email from a coalition member with                 0.02


Mishkin,M.                  06/12/20   Review SBA's Answer to Amended Complaint and              0.07
                                                         .

Tobin,C.                    06/12/20   Review answer to complaint; revise and send email to      0.07
                                       coalition group r

Tobin,C.                    06/12/20   Review two letters from SBA sent to clients,              0.02
                                       purporting to be responses to FOIA requests but not
                                       providing responsive info

Mishkin,M.                  06/15/20   Legal research regarding                                  0.13


Tobin,C.                    06/15/20   Review email from coalition members re:                   0.07




Charles D. Tobin                                               2                                        July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 42 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                 Hours
Mishkin,M.                  06/16/20   Formulate strategy                                           0.03

Mishkin,M.                  06/17/20   Call with C. Tobin regarding                      ; draft    0.24
                                       client update emails


Tobin,C.                    06/17/20   Prepare strategy for                                         0.12




                                       (0.4); review two emails from clients with

                                       (0.2); reconsider possible briefing schedule, strategy
                                       for                                 and revise and send
                                       email to clients with
                                                                (0.4).

Tobin,C.                    06/18/20   Review emails from clients                                   0.16
                                                                       (0.3); email
                                       exchange with opposing counsel re: JSR (0.2); review
                                       email from client
                                                                               (0.3); email
                                       exchange with counsel for Center for Public Integrity




                                                                                 (0.5)

Mishkin,M.                  06/19/20   Review Treasury Department press release regarding           0.04
                                       release of PPP information.

Tobin,C.                    06/19/20   Review complaint filed today for Center for Public           0.22
                                       Integrity, and prepare report                 ; review
                                       and respond to question from coalition member;
                                       review and respond to email from CPI lawyer r
                                                            review email
                                       with SBA press release announcing deal with Senate
                                       to release certain categories of data for loans >
                                       $150,000; prepare email
                                                                  ; review responses from
                                       several clients re:
                                                       .

Mishkin,M.                  06/22/20   Call with SBA and draft proposed briefing schedule.          0.41




Charles D. Tobin                                                3                                          July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 43 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                              Hours
Tobin,C.                    06/22/20   Prepare for and conduct conference call with DOJ          0.15
                                       and SBA counsel re: joint scheduling proposal to make
                                       to court (0.5); follow-up report to clients
                                       (0.2); follow-up email with one clien
                                                                  (0.2); follow-up discussion
                                       with M. Mishkin a

                                                      (0.3).

Tupja,K.                    06/22/20   Strategy re:                                              0.04


Tupja,K.                    06/23/20   Draft response status spreadsheet re:                     0.24




Mishkin,M.                  06/24/20   Formulate strategy regarding                              0.14


Tobin,C.                    06/24/20   Email to SBA counsel with draft briefing schedule and     0.02
                                       status report, requesting their position today as we
                                       discussed in call earlier this week.

Tobin,C.                    06/24/20   Review email from SBA counsel with their proposed         0.02
                                       briefing schedule.

Tupja,K.                    06/24/20   Strategy re:                                              0.04

Mishkin,M.                  06/25/20   Draft proposed                                            0.21


Tobin,C.                    06/25/20   Review list of FOIA requests not addressed in SBA         0.01
                                       proposed order to the court.

Tobin,C.                    06/25/20   Review email from SBA counsel with their proposed         0.09
                                       timeline for summary judgment proceedings, including
                                       extra period for production (0.2); review and revise
                                       draft joint briefing schedule to add language to
                                       highlight SBA's unreasonable delay request (0.3);
                                       email to SBA counsel with new draft and request that
                                       we complete and file document today, and review his
                                       response indicating further delay (0.2).

Mishkin,M.                  06/29/20   Finalize and coordinate filing of proposed briefing       0.11
                                       schedule.




Charles D. Tobin                                                4                                       July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 44 of 191


PROFESSIONAL SERVICES
Name                          Date         Description                                                    Hours
Relyea,R.                     06/29/20     Review status of proofs of service of summons;                  0.10
                                           revise, prepare and file status report.

Tobin,C.                      06/29/20     Email to SBA counsel to remind him that JSR is due              0.11
                                           today, resending the plaintiff's portion, and requesting
                                           the defendant's asap (0.1); review SBA's response
                                           with proposed changes to draft JSR (0.2); confer with
                                           M. Mishkin, prepare to file JSR with their language
                                           (0.2); review court's order with SBA production
                                           mandate (0.1) and report to clients
                                                        (0.3).


                                     Total Fees                                                            3.25       $822.30




           Professional Services Summary
           Name                                             Hours           Rate                Amount
           Partner
                Tobin,C.                                      0.25       318.24                   79.16
                Tobin,C.                                      0.16       318.26                   51.51
                Tobin,C.                                      0.15       318.05                   47.46
                Tobin,C.                                      0.15       318.28                   47.50
                Tobin,C.                                      0.01       318.33                    3.96
                Tobin,C.                                      0.26       318.32                   83.19
                Tobin,C.                                      0.09       318.29                   27.71
                Tobin,C.                                      0.22       318.31                   71.31
           Partner                                            1.29                              $411.80

           Associate
                Mishkin,M.                                    0.21       222.02                   46.65
                Mishkin,M.                                    0.03       222.05                    7.33
                Mishkin,M.                                    0.04       222.00                    9.79
                Mishkin,M.                                    0.24       221.98                   53.97
                Mishkin,M.                                    0.54       221.99                  120.25
                Mishkin,M.                                    0.11       222.06                   24.56
                Mishkin,M.                                    0.02       222.07                    4.87
                Mishkin,M.                                    0.14       222.20                   31.91
                Tupja,K.                                      0.24       216.63                   51.19
                Tupja,K.                                      0.07       216.80                   15.74
                Mishkin,M.                                    0.07       221.97                   14.71
           Associate                                          1.72                              $380.97

           Paralegal
                Bailey,S.                                     0.04       128.46                    5.62
                Relyea,R.                                     0.10       128.41                   12.68
                Bailey,S.                                     0.09       128.34                   11.23




Charles D. Tobin                                                     5                                            July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 45 of 191


        Name                                           Hours       Rate   Amount
        Paralegal                                       0.23               $29.53

        Total Fees                                      3.25              $822.30




DISBURSEMENT SUMMARY
                 Description                                                                Amount
                 Filing Fees                                                                 36.30
                 Service of Subpoena                                                         30.90
                                 Total Disbursements                                        $67.20




                                 Total Current Charges:                                    $889.50




Charles D. Tobin                                               6                        July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 46 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                        SBA/FOIA - Master File
Matter:                                        Associated Press - SBA FOIA
Invoice No.:
Date:                    July 9, 2020


                   Fee Amount                                                                         $822.30
                   Disbursement Amount                                                                 $67.20
                   Total Current Charges                                                              $889.50


                   TOTAL AMOUNT DUE                                                                   $889.50


                                   Please return this page with your remittance to the above address.
                                      Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:               Ballard Spahr LLP
                                    Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team a                          for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       7                                                     July 9, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 47 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                   Invoice Date: June 29, 2020
                                                    Invoice No.:




Client:    SBA/FOIA - Master File (        )
Matter:    Bloomberg, L.P. - SBA FOIA (        )



FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

                                                    INVOICE SUMMARY

                                                                     FEES             DISBURSEMENTS    TOTAL
Total Current Charges                                                    $4,110.50             $0.00      $4,110.50

                   Less: 10.0% Discount                                   ($411.05)                       ($411.05)

                   Total Current Charges                                 $3,699.45             $0.00      $3,699.45


                   TOTAL AMOUNT DUE                                                                       $3,699.45
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 48 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                               Hours
Mishkin,M.                  05/01/20   Begin drafting FOIA complaint re PPP data.                 0.09

Tobin,C.                    05/02/20   Review email from J. McLaughlin                            0.06
                                                                             , discussion with
                                       other news outlets,
                                                        and review
                                              t (0.4); review updated communications
                                                              , and initially respond to
                                       McLaughlin re                              (0.3).

Mishkin,M.                  05/03/20   Continue drafting SBA FOIA complaint re PPP data.          0.12

Tobin,C.                    05/04/20   Review email from J. McLaughlin                            0.02




Mishkin,M.                  05/05/20   Continue drafting SBA FOIA complaint and formulate         0.34
                                       strategy regarding

Tobin,C.                    05/05/20   Telephone conference with M. Mishkin                       0.14
                                                                 telephone conference with
                                       J. McLaughlin

                                                              conference after call with M.
                                       Mishkin re:

Mishkin,M.                  05/06/20   Continue drafting FOIA complaint.                          0.39

Mishkin,M.                  05/07/20   Review email from Katherine Graham, Bloomberg, re:         0.11

                                                                                     (0.3);
                                       review emails from Lexie Perloff-Giles, New York
                                       Times,                (0.4); review FOIA requests
                                       and responses                              (0.5).

Mishkin,M.                  05/07/20   Call with J. McLaughlin                                    0.04




Tobin,C.                    05/07/20   Review email from J. McLaughlin                            0.11
                                               telephone conference with McLaughlin and M.
                                       Mishkin re:
                                       follow-up discussion with Mishkin re:




Charles D. Tobin                                                 2                                       June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 49 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                 Hours
Tobin,C.                    05/07/20   Review and respond to email from K. Graham,                  0.07
                                       Bloomberg, re

                                                   (0.2); review email from Jim McLaughlin
                                       to
                                       (0.2); review Bloomberg's and NYT's
                                             (0.4).

Mishkin,M.                  05/08/20   Begin drafting FOIA complaint.                               0.48

Tobin,C.                    05/08/20   Review and respond to email from J. Kutner,                  0.10
                                       ProPublica,
                                                      (0.4); telephone conference with C.
                                       Linder, Dow Jones, re:

                                                                            (0.3); telephone
                                       conference with M. Mishkin
                                                 (0.2); email to J. McLaughlin with
                                                                        (0.2).

Bailey,S.                   05/09/20   Review, analyze and revise complaint, citations, and         0.36
                                       exhibits for completeness and accuracy

Mishkin,M.                  05/09/20   Continue drafting FOIA complaint (5.2); email with J.        0.48
                                       McLaughlin, Washington Post,                  (0.1).

Tobin,C.                    05/09/20   Review email from K. Graham, Bloomberg,                      0.12
                                                        and review, revise, and send to M.
                                       Mishkin                                        (0.6);
                                       follow-up email with Mishkin re:
                                                                              (0.2); draft email
                                       to clients w
                                                                                   (0.3); review
                                       additional revisions to complaint, and finalize
                                                    (0.2).

Bailey,S.                   05/11/20   Further review, analyze and revise complaint, citations,     0.05
                                       and exhibits for completeness and accuracy

Mishkin,M.                  05/11/20   Continue drafting FOIA complaint and reviewing               0.47
                                       exhibits (4.5); call with C. Linder, Dow Jones,
                                       regarding                 (0.2); exchange emails with
                                       K. Graham, Bloomberg, regarding            (0.5).




Charles D. Tobin                                                3                                          June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 50 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Relyea,R.                   05/11/20   Review and prepare exhibits to complaint; review and        0.14
                                       revise complaint; plan and prepare for filing of
                                       complaint.

Tobin,C.                    05/11/20   Review two emails from J. Kutner re:                        0.07

                                                                               review new

                                       forwarded by K. Graham; review email from N. Jones

                                       review email from C. Linder




Mishkin,M.                  05/12/20   Revise and finalize Complaint, supervise filing, and        0.41
                                       email clients regarding same.

Relyea,R.                   05/12/20   Continue to review and revise complaint and exhibits;       0.23
                                       prepare and file complaint, exhibits, civil cover sheet,
                                       and summonses.

Mishkin,M.                  05/13/20   Formulate strategy                         (1.6);           0.25
                                       Evaluate CNN FOIA request
                                               (0.4); Evaluate AP FOIA request
                                                           (0.3); Evaluate Advance FOIA
                                       request                                (0.4).

Tobin,C.                    05/13/20   Review court assignment of case to Judge Amy                0.15
                                       Berman Jackson (0.1); review emails from four other
                                       organizations
                                                            confer with M. Mishkin

                                               (1.4); prepare update note              (0.2).

Mishkin,M.                  05/14/20   Formulate strategy                                   and    0.19
                                       continue reviewing materials
                                                         .

Mishkin,M.                  05/15/20   Legal research                                              0.13


Relyea,R.                   05/15/20   Review and file affidavit of service.                       0.03




Charles D. Tobin                                                4                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 51 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Tobin,C.                    05/15/20   Review, revise, and distribute email to coalition group,    0.11
                                       and emails to each of the four potential new members,




                                       (0.7); review feedback from all clients,

                                       (0.3); email to   newcomers




Mishkin,M.                  05/17/20   Continue legal research regarding amended and               0.16
                                       supplemental pleadings.

Tobin,C.                    05/17/20   Review emails from two new participants                     0.05
                                                                (0.2); review analysis and
                                       research
                                                                              (0.3).

Tobin,C.                    05/18/20   Review Rule 15 as to amending or supplementing and          0.07
                                       revise and send        email to client
                                                               (0.6); review and respond
                                                         , and review agreement
                                                       (0.2).

Tobin,C.                    05/19/20   Review email from two final, new participants               0.05
                                                          and evaluate request


Mishkin,M.                  05/21/20   Review NBC FOIA requests                                    0.26
                                                                      (0.4); Continue drafting
                                       amended complaint (2.5).

Tobin,C.                    05/21/20   Review email from another company                           0.03




Mishkin,M.                  05/22/20   Continue drafting amended complaint.                        0.13

Tobin,C.                    05/22/20   Email exchanges with several coalition members re:          0.03


Mishkin,M.                  05/23/20   Continue drafting amended complaint.                        0.33

Tobin,C.                    05/24/20   Review and revise amended complaint                         0.06
                                                                 and prepare draft email to
                                       coalition




Charles D. Tobin                                                5                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 52 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                               Hours

Mishkin,M.                  05/26/20   Continue drafting amended complaint.                       0.09

Relyea,R.                   05/26/20   Review status of service of summons.                       0.02

Tobin,C.                    05/26/20   Review email from coalition member                         0.04
                                                   and respond with


Mishkin,M.                  05/27/20   Revise draft amended complaint                             0.09


Tobin,C.                    05/27/20   Review emails from four coalition clients                  0.07



                                                    and after reviewing
                                       responding to each client individually


Bailey,S.                   05/28/20   Review, analyze and revise citations in updated            0.25
                                       complaint and exhibits thereto for legal validity,
                                       accuracy and proper format.

Bailey,S.                   05/28/20   Further review, analyze and revise citations in further    0.04
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format.

Mishkin,M.                  05/28/20   Continue drafting amended complaint                        0.39
                                                       (3.5);
                                              (0.8).

Relyea,R.                   05/28/20   Review status of service of summonses.                     0.01

Tobin,C.                    05/28/20   Review two emails with                    from clients     0.06
                                       re: n                                 (0.2); review
                                       email, and call, new potential participant
                                                                           ; email to group
                                                                                    (0.5).

Bailey,S.                   05/29/20   Further review, analyze and revise citations in further    0.15
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format; finalize and file
                                       same.

Mishkin,M.                  05/29/20   Finalize and coordinate filing of amended complaint        0.20
                                       and circulate to clients.




Charles D. Tobin                                                6                                        June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 53 of 191


                                 Total Fees                                      7.81      $4,110.50




Less: 10.0% Discount                                                                        ($411.05)


PROFESSIONAL SERVICES SUMMARY
                  Name                                                   Rate   Hours       Amount
                  Tobin,C.                                             815.00    1.41       1,147.50
                  Mishkin,M.                                           505.00    5.14       2,597.00
                  Bailey,S.                                            290.00    0.84         244.90
                  Relyea,R.                                            290.00    0.42         121.10

                                 Total Fees                                      7.81      $4,110.50




                                 Total Current Charges:                                    $3,699.45




Charles D. Tobin                                          7                             June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 54 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       Bloomberg, L.P. - SBA FOIA
Invoice No.:
Date:                    June 29, 2020


                   Fee Amount                                                                       $4,110.50
                   Less: 10.0% Discount                                                              ($411.05)
                   Total Fees                                                                       $3,699.45

                   TOTAL AMOUNT DUE                                                                 $3,699.45


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                         Bank:
                                         ABA No.:
                                         Account No.:
                                         Account Name:                 Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     June 29, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 55 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                         Invoice Date: July 9, 2020
                                                         Invoice No.:




Client:    SBA/FOIA - Master File (              )
Matter:    Bloomberg, L.P. - SBA FOIA (              )



FOR PROFESSIONAL SERVICES RENDERED through June 30, 2020

                                                         INVOICE SUMMARY

                                                                           FEES            DISBURSEMENTS     TOTAL
Total Current Charges                                                          $1,537.20            $67.20      $1,604.40

                   Less: 10.0% Discount                                        ($153.72)                        ($153.72)
                   Less adjustment for fee cap                                 ($150.13)                        ($150.13)

                   Total Current Charges                                       $1,233.35            $67.20      $1,300.55


                   TOTAL AMOUNT DUE                                                                             $1,300.55
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 56 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                              Hours
Bailey,S.                   06/01/20   Obtain and organize as-filed complaint exhibits.          0.04

Tobin,C.                    06/01/20   Review emails from two coalition members re:              0.02




Mishkin,M.                  06/02/20   Draft update to coalition regarding                       0.02




Tobin,C.                    06/02/20   Review email from coalition participant w                 0.09
                                                                                       (0.2);
                                       review and respond to email from another coalition
                                       member re:
                                       (0.3); conference with M. Mishkin re:

                                                                                      (0.3);
                                       prepare email                 (0.2).

Bailey,S.                   06/05/20   Finalize and file new FOIA summonses, complaint,          0.07
                                       and corporate disclosure in "secret service" case.

Tobin,C.                    06/05/20   Review emails from two clients w                          0.02


Tobin,C.                    06/08/20   Review email from a coalition member w                    0.02


Mishkin,M.                  06/12/20   Review SBA's Answer to Amended Complaint and              0.05


Tobin,C.                    06/12/20   Review answer to complaint; revise and send email to      0.05
                                       coalition group

Tobin,C.                    06/12/20   Review two letters from SBA sent to clients,              0.02
                                       purporting to be responses to FOIA requests but not
                                       providing responsive info

Mishkin,M.                  06/15/20   Legal research regarding                                  0.11


Tobin,C.                    06/15/20   Review email from coalition members re:                   0.05




Charles D. Tobin                                               2                                        July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 57 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                               Hours
Mishkin,M.                  06/16/20   Formulate strategy                                .        0.03

Mishkin,M.                  06/17/20   Call with C. Tobin regarding                  e; draft     0.20
                                                    emails regarding


Tobin,C.                    06/17/20   Prepare strategy                                      ,    0.09




                                       (0.4); review two emails from clients

                                       (0.2); reconsider                           , strategy
                                       for                               , and revise and send
                                       email to clients
                                                                (0.4).

Tobin,C.                    06/18/20   Review emails from clients                                 0.12
                                                                       (0.3); email
                                       exchange with opposing counsel re: JSR (0.2); review
                                       email from client
                                                                               (0.3); email
                                       exchange with counsel for Center for Public Integrity




                                                                                 (0.5)

Mishkin,M.                  06/19/20   Review Treasury Department press release regarding         0.04
                                       release of PPP information.

Tobin,C.                    06/19/20   Review complaint filed today for Center for Public         0.16
                                       Integrity, and prepare report                 ; review
                                       and respond                                        ;
                                       review and respond to email from CPI lawyer
                                                            review email
                                       with SBA press release announcing deal with Senate
                                       to release certain categories of data for loans >
                                       $150,000; prepare email
                                                                  ; review responses from
                                       several clients re:


Mishkin,M.                  06/22/20   Call with SBA and draft proposed briefing schedule.        0.34




Charles D. Tobin                                                3                                        July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 58 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                              Hours
Tobin,C.                    06/22/20   Prepare for and conduct conference call with DOJ          0.11
                                       and SBA counsel re: joint scheduling proposal to make
                                       to court (0.5); follow-up report to clients
                                       (0.2); follow-up email with one client re:
                                                                  (0.2); follow-up discussion
                                       with M. Mishkin

                                                      (0.3).

Tupja,K.                    06/22/20   Strategy re:                                              0.04


Tupja,K.                    06/23/20   Draft response status spreadsheet re:                     0.24




Mishkin,M.                  06/24/20   Formulate strategy                                        0.12


Tobin,C.                    06/24/20   Email to SBA counsel with draft briefing schedule and     0.02
                                       status report, requesting their position today as we
                                       discussed in call earlier this week.

Tobin,C.                    06/24/20   Review email from SBA counsel with their proposed         0.02
                                       briefing schedule.

Tupja,K.                    06/24/20   Strategy re:                                              0.04

Mishkin,M.                  06/25/20   Draft                                   formulate         0.17
                                       strategy regarding

Tobin,C.                    06/25/20   Review list of FOIA requests not addressed in SBA         0.01
                                       proposed order to the court.

Tobin,C.                    06/25/20   Review email from SBA counsel with their proposed         0.06
                                       timeline for summary judgment proceedings, including
                                       extra period for production (0.2); review and revise
                                       draft joint briefing schedule to add language to
                                       highlight SBA's unreasonable delay request (0.3);
                                       email to SBA counsel with new draft and request that
                                       we complete and file document today, and review his
                                       response indicating further delay (0.2).

Mishkin,M.                  06/29/20   Finalize and coordinate filing of proposed briefing       0.09
                                       schedule.




Charles D. Tobin                                                4                                       July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 59 of 191


PROFESSIONAL SERVICES
Name                          Date       Description                                                    Hours
Relyea,R.                     06/29/20   Review status of proofs of service of summons;                  0.08
                                         revise, prepare and file status report.

Tobin,C.                      06/29/20   Email to SBA counsel to remind him that JSR is due              0.08
                                         today, resending the plaintiff's portion, and requesting
                                         the defendant's asap (0.1); review SBA's response
                                         with proposed changes to draft JSR (0.2); confer with
                                         M. Mishkin, prepare to file JSR with their language
                                         (0.2); review court's order with SBA production
                                         mandate (0.1) and report to clients
                                                      (0.3).


                                    Total Fees                                                           2.61     $1,537.20




Less: 10.0% Discount                                                                                              ($153.72)
Less adjustment for fee cap                                                                                       ($150.13)


PROFESSIONAL SERVICES SUMMARY
                  Name                                                                           Rate   Hours       Amount
                  Tobin,C.                                                                     815.00    0.94        769.90
                  Mishkin,M.                                                                   505.00    1.16        587.00
                  Tupja,K.                                                                     405.00    0.31        125.10
                  Bailey,S.                                                                    290.00    0.11         31.50
                  Relyea,R.                                                                    290.00    0.08         23.70

                                    Total Fees                                                           2.61     $1,537.20




DISBURSEMENT SUMMARY
                 Description                                                                                        Amount
                 Filing Fees                                                                                         36.30
                 Service of Subpoena                                                                                 30.90
                                    Total Disbursements                                                             $67.20




                                    Total Current Charges:                                                       $1,300.55




Charles D. Tobin                                                  5                                             July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 60 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                       REMITTANCE ADVICE

Client:                                          SBA/FOIA - Master File
Matter:                                          Bloomberg, L.P. - SBA FOIA
Invoice No.:
Date:                  July 9, 2020


                   Fee Amount                                                                   $1,537.20
                   Less: 10.0% Discount                                                          ($153.72)
                   Less adjustment for fee cap                                                   ($150.13)
                   Total Fees                                                                   $1,233.35
                   Disbursement Amount                                                            $67.20
                   Total Current Charges                                                        $1,300.55


                   TOTAL AMOUNT DUE                                                             $1,300.55


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:              Ballard Spahr LLP
                                  Please indicate on wire transfer the invoice number stated above.




Charles D. Tobin                                                      6                                      July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 61 of 191


To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       7                                                     July 9, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 62 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                               Invoice Date: June 29, 2020
                                                Invoice No.:




Client:    SBA/FOIA - Master File (        )
Matter:    Cable News Network (CNN) - SBA FOIA (         )



FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

                                                   INVOICE SUMMARY

                                                                 FEES             DISBURSEMENTS    TOTAL
Total Current Charges                                                $4,110.50             $0.00      $4,110.50

                   Less: 10.0% Discount                               ($411.05)                       ($411.05)

                   Total Current Charges                             $3,699.45             $0.00      $3,699.45


                   TOTAL AMOUNT DUE                                                                   $3,699.45
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 63 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                              Hours
Mishkin,M.                  05/01/20   Begin drafting FOIA complaint re PPP data.                0.09

Tobin,C.                    05/02/20   Review email from J. McLaughlin                           0.06
                                                                            , discussion with
                                       other news outlets,
                                                       and review copy
                                               (0.4); review updated communications
                                                              and initially respond to
                                       McLaughlin re:                           (0.3).

Mishkin,M.                  05/03/20   Continue drafting SBA FOIA complaint re PPP data.         0.12

Tobin,C.                    05/04/20   Review email from J. McLaughlin re:                       0.02

                                                     .

Mishkin,M.                  05/05/20   Continue drafting SBA FOIA complaint and formulate        0.34
                                       strategy regarding

Tobin,C.                    05/05/20   Telephone conference with M. Mishkin re                   0.14
                                                                ; telephone conference with
                                       J. McLaughlin t

                                                            ; conference after call with M.
                                       Mishkin re:

Mishkin,M.                  05/06/20   Continue drafting FOIA complaint.                         0.39

Mishkin,M.                  05/07/20   Review email from Katherine Graham, Bloomberg, re:        0.11

                                                                                     (0.3);
                                       review emails from Lexie Perloff-Giles, New York
                                       Times,                (0.4); review FOIA requests
                                       and responses                              (0.5).

Mishkin,M.                  05/07/20   Call with J. McLaughlin regarding                         0.04




Tobin,C.                    05/07/20   Review email from J. McLaughlin re:                       0.11
                                              ; telephone conference with McLaughlin and M.
                                       Mishkin re:                                       ;
                                       follow-up discussion with Mishkin           s; email
                                            to McLaughlin




Charles D. Tobin                                               2                                        June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 64 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                  Hours
Tobin,C.                    05/07/20   Review and respond to email from K. Graham,                   0.07
                                       Bloomberg, re

                                                    (0.2); review email from Jim McLaughlin
                                       to coalition
                                       (0.2); review Bloomberg's and NYT's
                                             (0.4).

Mishkin,M.                  05/08/20   Begin drafting FOIA complaint.                                0.48

Tobin,C.                    05/08/20   Review and respond to email from J. Kutner,                   0.10
                                       ProPublica,
                                                      (0.4); telephone conference with C.
                                       Linder, Dow Jones, re:

                                                                            (0.3); telephone
                                       conference with M. Mishkin
                                                 (0.2); email to J. McLaughlin
                                                                        (0.2).

Bailey,S.                   05/09/20   Review, analyze and revise complaint, citations, and          0.36
                                       exhibits for completeness and accuracy

Mishkin,M.                  05/09/20   Continue drafting FOIA complaint (5.2); email with J.         0.48
                                       McLaughlin, Washington Post,                  (0.1).

Tobin,C.                    05/09/20   Review email from K. Graham, Bloomberg,                       0.12
                                                       , and review, revise, and send to M.
                                       Mishkin                                         (0.6);
                                       follow-up email with Mishkin re:
                                                                               (0.2); draft email
                                       to clients with
                                                                                    (0.3); review
                                       additional revisions to complaint, and finalize
                                                    (0.2).

Bailey,S.                   05/11/20   Further review, analyze and revise complaint, citations,      0.05
                                       and exhibits for completeness and accuracy

Mishkin,M.                  05/11/20   Continue drafting FOIA complaint and reviewing                0.47
                                       exhibits (4.5); call with C. Linder, Dow Jones,
                                                                 (0.2); exchange emails with
                                       K. Graham, Bloomberg,                      (0.5).




Charles D. Tobin                                                 3                                          June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 65 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Relyea,R.                   05/11/20   Review and prepare exhibits to complaint; review and        0.14
                                       revise complaint; plan and prepare for filing of
                                       complaint.

Tobin,C.                    05/11/20   Review two emails from J. Kutner re:                        0.07

                                                                               review

                                       forwarded by K. Graham; review email from N. Jones

                                       review email from C. Linder




Mishkin,M.                  05/12/20   Revise and finalize Complaint, supervise filing, and        0.41
                                       email clients regarding same.

Relyea,R.                   05/12/20   Continue to review and revise complaint and exhibits;       0.23
                                       prepare and file complaint, exhibits, civil cover sheet,
                                       and summonses.

Mishkin,M.                  05/13/20   Formulate strategy                         (1.6);           0.25
                                       Evaluate CNN FOIA request
                                               (0.4); Evaluate AP FOIA request
                                                           (0.3); Evaluate Advance FOIA
                                       request                                (0.4).

Tobin,C.                    05/13/20   Review court assignment of case to Judge Amy                0.15
                                       Berman Jackson (0.1); review emails from four other
                                       organizations
                                                            confer with M. Mishkin re:

                                               (1.4); prepare             to coalition (0.2).

Mishkin,M.                  05/14/20   Formulate strategy                                          0.19




Mishkin,M.                  05/15/20   Legal research                                              0.13


Relyea,R.                   05/15/20   Review and file affidavit of service.                       0.03




Charles D. Tobin                                                4                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 66 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Tobin,C.                    05/15/20   Review, revise, and distribute email to coalition group,    0.11
                                       and emails to each of the four potential new members,




                                       (0.7); review feedback from all clients,

                                       (0.3); email      newcomers k

                                                              (0.2).

Mishkin,M.                  05/17/20   Continue legal research regarding amended and               0.16
                                       supplemental pleadings.

Tobin,C.                    05/17/20   Review emails from two new participants                     0.05
                                                                (0.2); review analysis and
                                       research
                                                                              (0.3).

Tobin,C.                    05/18/20   Review Rule 15 as to amending or supplementing and          0.07
                                       revise and send        email
                                                               (0.6); review and respond t
                                                          and review agreement
                                                       (0.2).

Tobin,C.                    05/19/20   Review email from two final, new participants               0.05
                                                         , and evaluate request


Mishkin,M.                  05/21/20   Review NBC FOIA requests                                    0.26
                                                                       (0.4); Continue drafting
                                       amended complaint (2.5).

Tobin,C.                    05/21/20   Review email from another company                           0.03
                                               and speak by phone


Mishkin,M.                  05/22/20   Continue drafting amended complaint.                        0.13

Tobin,C.                    05/22/20   Email exchanges with several coalition members re:          0.03


Mishkin,M.                  05/23/20   Continue drafting amended complaint.                        0.33

Tobin,C.                    05/24/20   Review and revise amended complaint                         0.06
                                                                , and prepare draft email to
                                       coalition




Charles D. Tobin                                                5                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 67 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                               Hours

Mishkin,M.                  05/26/20   Continue drafting amended complaint.                       0.09

Relyea,R.                   05/26/20   Review status of service of summons.                       0.02

Tobin,C.                    05/26/20   Review email from coalition member                         0.04




Mishkin,M.                  05/27/20   Revise draft amended complaint t                           0.09


Tobin,C.                    05/27/20   Review emails from four coalition clients                  0.07



                                                         after reviewing each communication,
                                       responding


Bailey,S.                   05/28/20   Review, analyze and revise citations in updated            0.25
                                       complaint and exhibits thereto for legal validity,
                                       accuracy and proper format.

Bailey,S.                   05/28/20   Further review, analyze and revise citations in further    0.04
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format.

Mishkin,M.                  05/28/20   Continue drafting amended complaint                        0.39
                                                       (3.5);
                                              (0.8).

Relyea,R.                   05/28/20   Review status of service of summonses.                     0.01

Tobin,C.                    05/28/20   Review two emails                                          0.06
                                                                             (0.2); review
                                       email, and call, new potential participant,
                                                                           ; email to group
                                                                                    (0.5).

Bailey,S.                   05/29/20   Further review, analyze and revise citations in further    0.15
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format; finalize and file
                                       same.

Mishkin,M.                  05/29/20   Finalize and coordinate filing of amended complaint        0.20
                                       and circulate to clients.




Charles D. Tobin                                                6                                        June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 68 of 191


                                 Total Fees                                      7.81      $4,110.50




Less: 10.0% Discount                                                                        ($411.05)


PROFESSIONAL SERVICES SUMMARY
                  Name                                                   Rate   Hours       Amount
                  Tobin,C.                                             815.00    1.41       1,147.50
                  Mishkin,M.                                           505.00    5.14       2,597.00
                  Bailey,S.                                            290.00    0.84         244.90
                  Relyea,R.                                            290.00    0.42         121.10

                                 Total Fees                                      7.81      $4,110.50




                                 Total Current Charges:                                    $3,699.45




Charles D. Tobin                                          7                             June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 69 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       Cable News Network (CNN) - SBA FOIA
Invoice No.:
Date:                    June 29, 2020


                   Fee Amount                                                                       $4,110.50
                   Less: 10.0% Discount                                                              ($411.05)
                   Total Fees                                                                       $3,699.45

                   TOTAL AMOUNT DUE                                                                 $3,699.45


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                         Bank:
                                         ABA No.:
                                         Account No.:
                                         Account Name:                 Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     June 29, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 70 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                     Invoice Date: July 9, 2020
                                                     Invoice No.:




Client:    SBA/FOIA - Master File (              )
Matter:    Cable News Network (CNN) - SBA FOIA (              )



FOR PROFESSIONAL SERVICES RENDERED through June 30, 2020

                                                     INVOICE SUMMARY

                                                                       FEES            DISBURSEMENTS     TOTAL
Total Current Charges                                                      $1,537.20            $67.20      $1,604.40

                   Less: 10.0% Discount                                    ($153.72)                        ($153.72)
                   Less adjustment for fee cap                             ($150.13)                        ($150.13)

                   Total Current Charges                                   $1,233.35            $67.20      $1,300.55


                   TOTAL AMOUNT DUE                                                                         $1,300.55
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 71 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                              Hours
Bailey,S.                   06/01/20   Obtain and organize as-filed complaint exhibits.          0.04

Tobin,C.                    06/01/20   Review emails from two coalition members re:              0.02




Mishkin,M.                  06/02/20   Draft update to coalition regarding                       0.02




Tobin,C.                    06/02/20   Review email from coalition participant                   0.09
                                                                                       (0.2);
                                       review and respond to email from another coalition
                                       member re:
                                       (0.3); conference with M. Mishkin re:

                                                                                      (0.3);
                                       prepare email                  (0.2).

Bailey,S.                   06/05/20   Finalize and file new FOIA summonses, complaint,          0.07
                                       and corporate disclosure in "secret service" case.

Tobin,C.                    06/05/20   Review emails from two clients                            0.02


Tobin,C.                    06/08/20   Review email from a coalition member                      0.02


Mishkin,M.                  06/12/20   Review SBA's Answer to Amended Complaint and              0.05
                                       summarize for clients.

Tobin,C.                    06/12/20   Review answer to complaint; revise and send email         0.05


Tobin,C.                    06/12/20   Review two letters from SBA sent to clients,              0.02
                                       purporting to be responses to FOIA requests but not
                                       providing responsive info

Mishkin,M.                  06/15/20   Legal research regarding                                  0.11


Tobin,C.                    06/15/20   Review email from coalition members re:                   0.05



                                                           and initial research




Charles D. Tobin                                               2                                        July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 72 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                 Hours
Mishkin,M.                  06/16/20   Formulate strategy regarding                                 0.03

Mishkin,M.                  06/17/20   Call with C. Tobin regarding                      ; draft    0.20
                                       client update emails regarding


Tobin,C.                    06/17/20   Prepare strategy for                                         0.09




                                       (0.4); review two emails from clients

                                       (0.2); reconsider
                                                                          and revise and send
                                       email to clients
                                                                (0.4).

Tobin,C.                    06/18/20   Review emails from clients                                   0.12
                                                                       (0.3); email
                                       exchange with opposing counsel re: JSR (0.2); review
                                       email from client
                                                                               (0.3); email
                                       exchange with counsel for Center for Public Integrity




                                                                                 (0.5)

Mishkin,M.                  06/19/20   Review Treasury Department press release regarding           0.04
                                       release of PPP information.

Tobin,C.                    06/19/20   Review complaint filed today for Center for Public           0.16
                                       Integrity, and prepare report                 ; review
                                       and respond to question from coalition member;
                                       review and respond to email from CPI lawyer re:
                                                           ; review email
                                       with SBA press release announcing deal with Senate
                                       to release certain categories of data for loans >
                                       $150,000; prepare email to
                                                                    review responses from
                                       several clients


Mishkin,M.                  06/22/20   Call with SBA and draft proposed briefing schedule.          0.34




Charles D. Tobin                                                3                                          July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 73 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                              Hours
Tobin,C.                    06/22/20   Prepare for and conduct conference call with DOJ          0.11
                                       and SBA counsel re: joint scheduling proposal to make
                                       to court (0.5); follow-up report to clients
                                       (0.2); follow-up email with one client
                                                                  (0.2); follow-up discussion
                                       with M. Mishkin

                                                      (0.3).

Tupja,K.                    06/22/20   Strategy re:                                              0.04


Tupja,K.                    06/23/20   Draft response status spreadsheet re:                     0.24




Mishkin,M.                  06/24/20   Formulate strategy regarding                              0.12


Tobin,C.                    06/24/20   Email to SBA counsel with draft briefing schedule and     0.02
                                       status report, requesting their position today as we
                                       discussed in call earlier this week.

Tobin,C.                    06/24/20   Review email from SBA counsel with their proposed         0.02
                                       briefing schedule.

Tupja,K.                    06/24/20   Strategy re:                                              0.04

Mishkin,M.                  06/25/20   Draft proposed                                            0.17


Tobin,C.                    06/25/20   Review list of FOIA requests not addressed in SBA         0.01
                                       proposed order to the court.

Tobin,C.                    06/25/20   Review email from SBA counsel with their proposed         0.06
                                       timeline for summary judgment proceedings, including
                                       extra period for production (0.2); review and revise
                                       draft joint briefing schedule to add language to
                                       highlight SBA's unreasonable delay request (0.3);
                                       email to SBA counsel with new draft and request that
                                       we complete and file document today, and review his
                                       response indicating further delay (0.2).

Mishkin,M.                  06/29/20   Finalize and coordinate filing of proposed briefing       0.09
                                       schedule.




Charles D. Tobin                                                4                                       July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 74 of 191


PROFESSIONAL SERVICES
Name                          Date       Description                                                    Hours
Relyea,R.                     06/29/20   Review status of proofs of service of summons;                  0.08
                                         revise, prepare and file status report.

Tobin,C.                      06/29/20   Email to SBA counsel to remind him that JSR is due              0.08
                                         today, resending the plaintiff's portion, and requesting
                                         the defendant's asap (0.1); review SBA's response
                                         with proposed changes to draft JSR (0.2); confer with
                                         M. Mishkin, prepare to file JSR with their language
                                         (0.2); review court's order with SBA production
                                         mandate (0.1) and report to clients
                                                      (0.3).


                                    Total Fees                                                           2.61     $1,537.20




Less: 10.0% Discount                                                                                              ($153.72)
Less adjustment for fee cap                                                                                       ($150.13)


PROFESSIONAL SERVICES SUMMARY
                  Name                                                                           Rate   Hours       Amount
                  Tobin,C.                                                                     815.00    0.94        769.90
                  Mishkin,M.                                                                   505.00    1.16        587.00
                  Tupja,K.                                                                     405.00    0.31        125.10
                  Bailey,S.                                                                    290.00    0.11         31.50
                  Relyea,R.                                                                    290.00    0.08         23.70

                                    Total Fees                                                           2.61     $1,537.20




DISBURSEMENT SUMMARY
                 Description                                                                                        Amount
                 Filing Fees                                                                                         36.30
                 Service of Subpoena                                                                                 30.90
                                    Total Disbursements                                                             $67.20




                                    Total Current Charges:                                                       $1,300.55




Charles D. Tobin                                                  5                                             July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 75 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                                                                                5




                                                       REMITTANCE ADVICE

Client:                                          SBA/FOIA - Master File
Matter:                                          Cable News Network (CNN) - SBA FOIA
Invoice No.:
Date:                  July 9, 2020


                   Fee Amount                                                                   $1,537.20
                   Less: 10.0% Discount                                                          ($153.72)
                   Less adjustment for fee cap                                                   ($150.13)
                   Total Fees                                                                   $1,233.35
                   Disbursement Amount                                                            $67.20
                   Total Current Charges                                                        $1,300.55


                   TOTAL AMOUNT DUE                                                             $1,300.55


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:             Ballard Spahr LLP
                                  Please indicate on wire transfer the invoice number stated above.




Charles D. Tobin                                                     6                                       July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 76 of 191


To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       7                                                     July 9, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 77 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                              Invoice Date: June 29, 2020
                                               Invoice No.:




Client:    SBA/FOIA - Master File (      )
Matter:    Dow Jones & Company - SBA FOIA (        )



FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

                                               INVOICE SUMMARY

                                                                FEES            DISBURSEMENTS    TOTAL
Total Current Charges                                               $4,110.50            $0.00      $4,110.50


                   TOTAL AMOUNT DUE                                                                 $4,110.50
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 78 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                               Hours
Mishkin,M.                  05/01/20   Begin drafting FOIA complaint re PPP data.                 0.11

Tobin,C.                    05/02/20   Review email from J. McLaughlin                            0.09
                                                                             , discussion with
                                       other news outlets,
                                                        review
                                            (0.4); review updated communications
                                                          , and initially respond to
                                       McLaughlin re:                         (0.3).

Mishkin,M.                  05/03/20   Continue drafting SBA FOIA complaint re PPP data.          0.14

Tobin,C.                    05/04/20   Review email from J. McLaughlin re:                        0.02




Mishkin,M.                  05/05/20   Continue drafting SBA FOIA complaint and formulate         0.41
                                       strategy regarding

Tobin,C.                    05/05/20   Telephone conference with M. Mishkin re:                   0.19
                                                                 telephone conference with
                                       J. McLaughlin

                                                             ; conference after call with M.
                                       Mishkin re:

Mishkin,M.                  05/06/20   Continue drafting FOIA complaint.                          0.48

Mishkin,M.                  05/07/20   Review email from Katherine Graham, Bloomberg, re:         0.13

                                                                                     (0.3);
                                       review emails from Lexie Perloff-Giles, New York
                                       Times, regarding      (0.4); review FOIA requests
                                       and responses                              (0.5).

Mishkin,M.                  05/07/20   Call with J. McLaughlin regarding                          0.04




Tobin,C.                    05/07/20   Review email from J. McLaughlin re:                        0.15
                                               telephone conference with McLaughlin and M.
                                       Mishkin re:                                     ;
                                       follow-up discussion with Mishkin re:




Charles D. Tobin                                                2                                        June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 79 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Tobin,C.                    05/07/20   Review and respond to email from K. Graham,                 0.10
                                       Bloomberg, re:

                                                   (0.2); review email from Jim McLaughlin
                                       to coalition
                                       (0.2); review Bloomberg's and NYT's
                                             (0.4).

Mishkin,M.                  05/08/20   Begin drafting FOIA complaint.                              0.59

Tobin,C.                    05/08/20   Review and respond to email from J. Kutner,                 0.14
                                       ProPublica,
                                                      (0.4); telephone conference with C.
                                       Linder, Dow Jones, re: t

                                                                            (0.3); telephone
                                       conference with M. Mishkin
                                                 (0.2); email to J. McLaughlin
                                                                        (0.2).

Bailey,S.                   05/09/20   Review, analyze and revise complaint, citations, and        0.44
                                       exhibits for completeness and accuracy

Mishkin,M.                  05/09/20   Continue drafting FOIA complaint (5.2); email with J.       0.59
                                       McLaughlin, Washington Post,                  (0.1).

Tobin,C.                    05/09/20   Review email from K. Graham, Bloomberg, wit                 0.16
                                                          review, revise,
                                                                                  (0.6);
                                       follow-up email with Mishkin re:
                                                                          (0.2); draft email
                                       to clients w
                                                                               (0.3); review

                                                   (0.2).

Bailey,S.                   05/11/20   Further review, analyze and revise complaint, citations,    0.05
                                       and exhibits for completeness and accuracy

Mishkin,M.                  05/11/20   Continue drafting FOIA complaint and reviewing              0.58
                                       exhibits (4.5); call with C. Linder, Dow Jones,
                                       regarding                 (0.2); exchange emails with
                                       K. Graham, Bloomberg,                      (0.5).




Charles D. Tobin                                                3                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 80 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Relyea,R.                   05/11/20   Review and prepare exhibits to complaint; review and        0.16
                                       revise complaint; plan and prepare for filing of
                                       complaint.

Tobin,C.                    05/11/20   Review two emails from J. Kutner re:                        0.10

                                                                               review

                                       forwarded by K. Graham; review email from N. Jones

                                       review email from C. Linder with




Mishkin,M.                  05/12/20   Revise and finalize Complaint, supervise filing, and        0.50
                                       email clients regarding same.

Relyea,R.                   05/12/20   Continue to review and revise complaint and exhibits;       0.27
                                       prepare and file complaint, exhibits, civil cover sheet,
                                       and summonses.

Mishkin,M.                  05/13/20   Formulate strategy                         (1.6);           0.30
                                       Evaluate CNN FOIA request
                                               (0.4); Evaluate AP FOIA request
                                                           (0.3); Evaluate Advance FOIA
                                       request for                            (0.4).

Tobin,C.                    05/13/20   Review court assignment of case to Judge Amy                0.21
                                       Berman Jackson (0.1); review emails from four other
                                       organizations
                                                           , confer with M. Mishkin re:

                                               (1.4); prepare                           (0.2).

Mishkin,M.                  05/14/20   Formulate strategy regarding                        and     0.23
                                       continue reviewing


Mishkin,M.                  05/15/20   Legal research regarding                                    0.15


Relyea,R.                   05/15/20   Review and file affidavit of service.                       0.03




Charles D. Tobin                                                4                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 81 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Tobin,C.                    05/15/20   Review, revise, and distribute email to coalition group,    0.15
                                       and emails to each of the four potential new members,
                                       re:



                                       (0.7); review

                                       (0.3); email to   newcomers

                                                              (0.2).

Mishkin,M.                  05/17/20   Continue legal research regarding                           0.20
                                                              .

Tobin,C.                    05/17/20   Review emails                                               0.06
                                                                    (0.2); review analysis and
                                       research re:
                                                                                  (0.3).

Tobin,C.                    05/18/20   Review Rule 15 as to amending or supplementing and          0.10
                                       revise and
                                                              (0.6); review and respond t
                                                              review
                                                      (0.2).

Tobin,C.                    05/19/20   Review email from two final, new participants               0.06
                                                         , and evaluate


Mishkin,M.                  05/21/20   Review NBC FOIA requests                                    0.32
                                                                       (0.4); Continue drafting
                                       amended complaint (2.5).

Tobin,C.                    05/21/20   Review email from another company                           0.04
                                               and speak by phone


Mishkin,M.                  05/22/20   Continue drafting amended complaint.                        0.15

Tobin,C.                    05/22/20   Email exchanges with several coalition members re:          0.04


Mishkin,M.                  05/23/20   Continue drafting amended complaint.                        0.40

Tobin,C.                    05/24/20   Review and revise amended complaint                         0.09
                                                                 and prepare draft email




Charles D. Tobin                                                5                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 82 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                               Hours

Mishkin,M.                  05/26/20   Continue drafting amended complaint.                       0.11

Relyea,R.                   05/26/20   Review status of service of summons.                       0.02

Tobin,C.                    05/26/20   Review email from coalition member                         0.05
                                                   and respond with


Mishkin,M.                  05/27/20   Revise draft amended complaint                             0.11


Tobin,C.                    05/27/20   Review emails from four coalition clients                  0.10




                                       responding to each client individually re


Bailey,S.                   05/28/20   Review, analyze and revise citations in updated            0.30
                                       complaint and exhibits thereto for legal validity,
                                       accuracy and proper format.

Bailey,S.                   05/28/20   Further review, analyze and revise citations in further    0.04
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format.

Mishkin,M.                  05/28/20   Continue drafting amended complaint                        0.48
                                                       (3.5);
                                              (0.8).

Relyea,R.                   05/28/20   Review status of service of summonses.                     0.01

Tobin,C.                    05/28/20   Review two emails with                                     0.09
                                                                             (0.2); review
                                       email, and call, new potential participant,
                                                                             email to group
                                                                                    (0.5).

Bailey,S.                   05/29/20   Further review, analyze and revise citations in further    0.19
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format; finalize and file
                                       same.

Mishkin,M.                  05/29/20   Finalize and coordinate filing of amended complaint        0.24
                                       and circulate to clients.




Charles D. Tobin                                                6                                        June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 83 of 191


                                 Total Fees                                      9.71      $4,110.50




PROFESSIONAL SERVICES SUMMARY
                  Name                                                   Rate   Hours       Amount
                  Tobin,C.                                             595.00    1.93       1,147.50
                  Mishkin,M.                                           415.00    6.26       2,597.00
                  Bailey,S.                                            240.00    1.02         244.90
                  Relyea,R.                                            240.00    0.50         121.10

                                 Total Fees                                      9.71      $4,110.50




                                 Total Current Charges:                                    $4,110.50




Charles D. Tobin                                          7                             June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 84 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       Dow Jones & Company - SBA FOIA
Invoice No.:
Date:                    June 29, 2020


                   Fee Amount                                                                       $4,110.50

                   TOTAL AMOUNT DUE                                                                 $4,110.50


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                         Bank:
                                         ABA No.:
                                         Account No.:
                                         Account Name:                 Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     June 29, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 85 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                     Invoice Date: July 9, 2020
                                                     Invoice No.:




Client:    SBA/FOIA - Master File (              )
Matter:    Dow Jones & Company - SBA FOIA (              )



FOR PROFESSIONAL SERVICES RENDERED through June 30, 2020

                                                     INVOICE SUMMARY

                                                                       FEES            DISBURSEMENTS     TOTAL
Total Current Charges                                                      $1,537.20            $67.20      $1,604.40

                   Less Adjustment for Fee Cap                             ($714.90)                        ($714.90)

                   Total Current Charges                                    $822.30             $67.20       $889.50


                   TOTAL AMOUNT DUE                                                                          $889.50
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 86 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                            Hours
Bailey,S.                   06/01/20   Obtain and organize as-filed complaint exhibits.        0.04

Tobin,C.                    06/01/20   Review emails from two coalition members re:            0.02




Mishkin,M.                  06/02/20   Draft update to coalition re:                           0.02


Tobin,C.                    06/02/20   Review email from coalition participant                 0.12

                                       review and respond to email from another coalition
                                       member re
                                              ; conference with M. Mishkin re: w

                                                                                      ;
                                       prepare email

Bailey,S.                   06/05/20   Finalize and file new FOIA summonses, complaint,        0.09
                                       and corporate disclosure in "secret service" case.

Tobin,C.                    06/05/20   Review emails from two clients with                     0.02


Tobin,C.                    06/08/20   Review email from a coalition member with               0.02


Mishkin,M.                  06/12/20   Review SBA's Answer to Amended Complaint and            0.07


Tobin,C.                    06/12/20   Review answer to complaint; revise and send email to    0.07
                                       coalition group                   .

Tobin,C.                    06/12/20   Review two letters from SBA sent to clients,            0.02
                                       purporting to be responses to FOIA requests but not
                                       providing responsive info

Mishkin,M.                  06/15/20   Legal research re:                                      0.13


Tobin,C.                    06/15/20   Review email from coalition members re: a               0.07



                                                                initial research


Mishkin,M.                  06/16/20   Formulate strategy re:                                  0.03




Charles D. Tobin                                                2                                     July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 87 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                   Hours

Mishkin,M.                  06/17/20   Call with C. Tobin re:                                t        0.24
                                       update emails re


Tobin,C.                    06/17/20   Prepare strategy f                                             0.12



                                                                                                 ;
                                       review two emails from clients w
                                                                                             s;
                                                                              strategy for
                                                                     , and revise and send
                                       email


Tobin,C.                    06/18/20   Review emails from clients with                                0.16
                                                                       ; email exchange with
                                       opposing counsel re: JSR; review email from client

                                                                     ; email exchange with
                                       counsel for Center for Public Integrity a




Mishkin,M.                  06/19/20   Review Treasury Department press release re:                   0.04
                                       release of PPP information.

Tobin,C.                    06/19/20   Review complaint filed today for Center for Public             0.22
                                       Integrity, and prepare report                  review
                                       and respond                                       ;
                                       review and respond to email from CPI lawyer
                                                           ; review email
                                       with SBA press release announcing deal with Senate
                                       to release certain categories of data for loans >
                                       $150,000; prepare email to
                                                                    review responses from
                                       several clients re:


Mishkin,M.                  06/22/20   Call with SBA and draft proposed briefing schedule.            0.41




Charles D. Tobin                                                3                                            July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 88 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                             Hours
Tobin,C.                    06/22/20   Prepare for and conduct conference call with DOJ         0.15
                                       and SBA counsel re: joint scheduling proposal to make
                                       to court; follow-up report to clients
                                       follow-up email with one client
                                                            on; follow-up discussion with M.
                                       Mishkin




Tupja,K.                    06/22/20   Strategy re:                                             0.04


Tupja,K.                    06/23/20   Draft response status spreadsheet re:                    0.24




Mishkin,M.                  06/24/20   Formulate strategy re:                                   0.14


Tobin,C.                    06/24/20   Email to SBA counsel with draft briefing schedule and    0.02
                                       status report, requesting their position today as we
                                       discussed in call earlier this week.

Tobin,C.                    06/24/20   Review email from SBA counsel with their proposed        0.02
                                       briefing schedule.

Tupja,K.                    06/24/20   Strategy re:                                             0.04

Mishkin,M.                  06/25/20   Draft                                   formulate        0.21
                                       strategy re: same.

Tobin,C.                    06/25/20   Review list of FOIA requests not addressed in SBA        0.01
                                       proposed order to the court.

Tobin,C.                    06/25/20   Review email from SBA counsel with their proposed        0.09
                                       timeline for summary judgment proceedings, including
                                       extra period for production; review and revise draft
                                       joint briefing schedule to add language to highlight
                                       SBA's unreasonable delay request; email to SBA
                                       counsel with new draft and request that we complete
                                       and file document today, and review his response
                                       indicating further delay

Mishkin,M.                  06/29/20   Finalize and coordinate filing of proposed briefing      0.11
                                       schedule.




Charles D. Tobin                                                4                                      July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 89 of 191


PROFESSIONAL SERVICES
Name                          Date       Description                                                    Hours
Relyea,R.                     06/29/20   Review status of proofs of service of summons;                  0.10
                                         revise, prepare and file status report.

Tobin,C.                      06/29/20   Email to SBA counsel to remind him that JSR is due              0.11
                                         today, resending the plaintiff's portion, and requesting
                                         the defendant's asap; review SBA's response with
                                         proposed changes to draft JSR; confer with M.
                                         Mishkin, prepare to file JSR with their language;
                                         review court's order with SBA production mandate
                                         and report to clients on


                                    Total Fees                                                           3.25     $1,537.20




Less Adjustment for Fee Cap                                                                                       ($714.90)


PROFESSIONAL SERVICES SUMMARY
                  Name                                                                           Rate   Hours       Amount
                  Tobin,C.                                                                     595.00    1.29        769.90
                  Mishkin,M.                                                                   415.00    1.41        587.00
                  Tupja,K.                                                                     405.00    0.31        125.10
                  Bailey,S.                                                                    240.00    0.13         31.50
                  Relyea,R.                                                                    240.00    0.10         23.70

                                    Total Fees                                                           3.25     $1,537.20




DISBURSEMENT SUMMARY
                 Description                                                                                        Amount
                 Filing Fees                                                                                         36.30
                 Service of Subpoena                                                                                 30.90
                                    Total Disbursements                                                             $67.20




                                    Total Current Charges:                                                         $889.50




Charles D. Tobin                                                  5                                             July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 90 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                        SBA/FOIA - Master File
Matter:                                        Dow Jones & Company - SBA FOIA
Invoice No.:
Date:                    July 9, 2020


                   Fee Amount                                                                       $1,537.20
                   Less Adjustment for Fee Cap                                                       ($714.90)
                   Total Fees                                                                         $822.30
                   Disbursement Amount                                                                 $67.20
                   Total Current Charges                                                              $889.50


                   TOTAL AMOUNT DUE                                                                   $889.50


                                   Please return this page with your remittance to the above address.
                                      Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:               Ballard Spahr LLP
                                    Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center




Charles D. Tobin                                                       6                                                     July 9, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 91 of 191


https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                    7                                      July 9, 2020
                  Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 92 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                   Invoice Date: June 29, 2020
                                                    Invoice No.:




Client:    SBA/FOIA - Master File (        )
Matter:    NBC - SBA FOIA Litigation (         )



FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

                                                    INVOICE SUMMARY

                                                                     FEES             DISBURSEMENTS    TOTAL
Total Current Charges                                                    $4,110.50             $0.00      $4,110.50

                   Less: 12.5% Discount                                   ($513.81)                       ($513.81)

                   Total Current Charges                                 $3,596.69             $0.00      $3,596.69


                   TOTAL AMOUNT DUE                                                                       $3,596.69
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 93 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                             Hours
Mishkin,M.                  05/01/20   Begin drafting FOIA complaint re PPP data.               0.16

Tobin,C.                    05/02/20   Review email from J. McLaughlin a                        0.07
                                                                           , discussion with
                                       other news outlets,
                                                        nd review copy o
                                               (0.4); review updated communications a
                                                              and initially respond to
                                       McLaughlin re                            (0.3).

Mishkin,M.                  05/03/20   Continue drafting SBA FOIA complaint re PPP data.        0.20

Tobin,C.                    05/04/20   Review email from J. McLaughlin re:                      0.02




Mishkin,M.                  05/05/20   Continue drafting SBA FOIA complaint and formulate       0.57
                                       strategy regarding

Tobin,C.                    05/05/20   Telephone conference with M. Mishkin re:                 0.15
                                                                 telephone conference with
                                       J. McLaughlin

                                                            conference after call with M.
                                       Mishkin re:

Mishkin,M.                  05/06/20   Continue drafting FOIA complaint.                        0.67

Mishkin,M.                  05/07/20   Review email from Katherine Graham, Bloomberg, re:       0.19

                                                                                     (0.3);
                                       review emails from Lexie Perloff-Giles, New York
                                       Times,                (0.4); review
                                                                                  (0.5).

Mishkin,M.                  05/07/20   Call with J. McLaughlin                                  0.06




Tobin,C.                    05/07/20   Review email from J. McLaughlin re:                      0.12
                                               telephone conference with McLaughlin and M.
                                       Mishkin re:
                                       follow-up discussion with Mishkin re:        email
                                            to McLaughlin




Charles D. Tobin                                                 2                                     June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 94 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Tobin,C.                    05/07/20   Review and respond to email from K. Graham,                 0.08
                                       Bloomberg,

                                                    (0.2); review email from Jim McLaughlin

                                       (0.2); review Bloomberg's and NYT's
                                             (0.4).

Mishkin,M.                  05/08/20   Begin drafting FOIA complaint.                              0.82

Tobin,C.                    05/08/20   Review and respond to email from J. Kutner,                 0.11
                                       ProPublica,
                                                      (0.4); telephone conference with C.
                                       Linder, Dow Jones,

                                                                            (0.3); telephone
                                       conference with M. Mishkin
                                                 (0.2); email to J. McLaughlin
                                                                        (0.2).

Bailey,S.                   05/09/20   Review, analyze and revise complaint, citations, and        0.40
                                       exhibits for completeness and accuracy

Mishkin,M.                  05/09/20   Continue drafting FOIA complaint (5.2); email with J.       0.82
                                       McLaughlin, Washington Post,                  (0.1).

Tobin,C.                    05/09/20   Review email from K. Graham, Bloomberg,                     0.13

                                                                                    (0.6);
                                       follow-up email with Mishkin re:
                                                                             (0.2); draft email
                                       to clients
                                                                                  (0.3); review
                                                                          and finalize and send
                                             email (0.2).

Bailey,S.                   05/11/20   Further review, analyze and revise complaint, citations,    0.05
                                       and exhibits for completeness and accuracy

Mishkin,M.                  05/11/20   Continue drafting FOIA complaint and reviewing              0.81
                                       exhibits (4.5); call with C. Linder, Dow Jones,
                                                                 (0.2); exchange emails with
                                       K. Graham, Bloomberg,                      (0.5).




Charles D. Tobin                                                3                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 95 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                Hours
Relyea,R.                   05/11/20   Review and prepare exhibits to complaint; review and        0.15
                                       revise complaint; plan and prepare for filing of
                                       complaint.

Tobin,C.                    05/11/20   Review two emails from J. Kutner r                          0.08

                                                                               review

                                       forwarded by K. Graham; review email from N. Jones

                                       review email from C. Linder

                                                      e

Mishkin,M.                  05/12/20   Revise and finalize Complaint, supervise filing, and        0.70
                                       email clients

Relyea,R.                   05/12/20   Continue to review and revise complaint and exhibits;       0.25
                                       prepare and file complaint, exhibits, civil cover sheet,
                                       and summonses.

Mishkin,M.                  05/13/20   Formulate strategy                       t (1.6);           0.42
                                       Evaluate CNN FOIA request
                                               (0.4); Evaluate AP FOIA request
                                                           (0.3); Evaluate Advance FOIA
                                       request                                (0.4).

Tobin,C.                    05/13/20   Review court assignment of case to Judge Amy                0.17
                                       Berman Jackson (0.1); review emails from four other
                                       organizations
                                                           , confer with M. Mishkin re:

                                             t (1.4); prepare                           (0.2).

Mishkin,M.                  05/14/20   Formulate strategy regarding a                              0.33




Mishkin,M.                  05/15/20   Legal research regarding                                    0.22


Relyea,R.                   05/15/20   Review and file affidavit of service.                       0.03




Charles D. Tobin                                                4                                         June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 96 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                                    Hours
Tobin,C.                    05/15/20   Review, revise, and distribute email to coalition group,        0.12
                                       and emails to each of the four potential new members,



                                                                                               ls
                                       (0.7); review              from all clients,

                                       (0.3); email to    newcomers

                                                                  (0.2).

Mishkin,M.                  05/17/20   Continue legal research regarding                               0.28


Tobin,C.                    05/17/20   Review emails from two new participants                         0.05
                                                                (0.2); review analysis and
                                       research re:
                                                                              (0.3).

Tobin,C.                    05/18/20   Review                                                          0.08

                                                                   (0.6); review and respond to
                                                                   review
                                                         (0.2).

Tobin,C.                    05/19/20   Review email from two final, new participants                   0.05
                                                          and evaluate


Mishkin,M.                  05/21/20   Review NBC FOIA requests                                        0.45
                                                                           (0.4); Continue drafting
                                       amended complaint (2.5).

Tobin,C.                    05/21/20   Review email from another company                               0.03
                                               and speak by phone


Mishkin,M.                  05/22/20   Continue drafting amended complaint.                            0.22

Tobin,C.                    05/22/20   Email exchanges with several coalition members re:              0.03


Mishkin,M.                  05/23/20   Continue drafting amended complaint.                            0.56

Tobin,C.                    05/24/20   Review and revise amended complaint                             0.07
                                                                 and prepare draft email to




Charles D. Tobin                                                   5                                          June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 97 of 191


PROFESSIONAL SERVICES
Name                        Date       Description                                               Hours

Mishkin,M.                  05/26/20   Continue drafting amended complaint.                       0.16

Relyea,R.                   05/26/20   Review status of service of summons.                       0.02

Tobin,C.                    05/26/20   Review email from coalition member wi                      0.04
                                                   and respond


Mishkin,M.                  05/27/20   Revise draft amended complaint                             0.16


Tobin,C.                    05/27/20   Review emails from four coalition clients                  0.08




                                       responding


Bailey,S.                   05/28/20   Review, analyze and revise citations in updated            0.27
                                       complaint and exhibits thereto for legal validity,
                                       accuracy and proper format.

Bailey,S.                   05/28/20   Further review, analyze and revise citations in further    0.04
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format.

Mishkin,M.                  05/28/20   Continue drafting amended complaint                        0.67
                                                       (3.5); draft
                                              (0.8).

Relyea,R.                   05/28/20   Review status of service of summonses.                     0.01

Tobin,C.                    05/28/20   Review two emails with further updates from clients        0.07
                                       re:                                   (0.2); review
                                       email, and call, new potential participant, r
                                                                             email to group to
                                                                                    (0.5).

Bailey,S.                   05/29/20   Further review, analyze and revise citations in further    0.17
                                       updated complaint and exhibits thereto for legal
                                       validity, accuracy and proper format; finalize and file
                                       same.

Mishkin,M.                  05/29/20   Finalize and coordinate filing of amended complaint        0.34
                                       and circulate         .




Charles D. Tobin                                                6                                        June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 98 of 191


                                 Total Fees                                     11.71      $4,110.50




Less: 12.5% Discount                                                                        ($513.81)


PROFESSIONAL SERVICES SUMMARY
                  Name                                                   Rate   Hours       Amount
                  Tobin,C.                                             737.00    1.56       1,147.50
                  Mishkin,M.                                           296.00    8.77       2,597.00
                  Bailey,S.                                            266.00    0.92         244.90
                  Relyea,R.                                            266.00    0.46         121.10

                                 Total Fees                                     11.71      $4,110.50




                                 Total Current Charges:                                    $3,596.69




Charles D. Tobin                                          7                             June 29, 2020
                   Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 99 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       NBC - SBA FOIA Litigation
Invoice No.:
Date:                    June 29, 2020


                   Fee Amount                                                                       $4,110.50
                   Less: 12.5% Discount                                                              ($513.81)
                   Total Fees                                                                       $3,596.69

                   TOTAL AMOUNT DUE                                                                 $3,596.69


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                         Bank:
                                         ABA No.:
                                         Account No.:
                                         Account Name:                 Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     June 29, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 100 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                    Invoice Date: July 10, 2020
                                                    Invoice No.:




Client:    SBA/FOIA - Master File (         )
Matter:    NBC - SBA FOIA Litigation (          )



FOR PROFESSIONAL SERVICES RENDERED through June 30, 2020

                                                     INVOICE SUMMARY

                                                                      FEES             DISBURSEMENTS     TOTAL
Total Current Charges                                                     $1,537.20             $67.20      $1,604.40

                   Less: 12.5% Discount                                    ($192.15)                        ($192.15)
                   Adjustment for Fee Cap                                    ($8.94)                             ($8.94)

                   Total Current Charges                                  $1,336.11             $67.20      $1,403.31


                   TOTAL AMOUNT DUE                                                                         $1,403.31
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 101 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                              Hours
Bailey,S.               06/01/20   Obtain and organize as-filed complaint exhibits.          0.04

Tobin,C.                06/01/20   Review emails from two coalition members re: r            0.02




Mishkin,M.              06/02/20   Draft update to coalition regarding                       0.03




Tobin,C.                06/02/20   Review email from coalition participant                   0.10
                                                                                    0.2);
                                   review and respond to email from another coalition
                                   member re:
                                   (0.3); conference with M. Mishkin

                                                                                  (0.3);
                                   prepare email                 (0.2).




Tobin,C.                06/05/20   Review emails from two clients                            0.02


Tobin,C.                06/08/20   Review email from a coalition member with                 0.02


Mishkin,M.              06/12/20   Review SBA's Answer to Amended Complaint                  0.09


Tobin,C.                06/12/20   Review answer to complaint; revise and send email         0.06


Tobin,C.                06/12/20   Review two letters from SBA sent to clients,              0.02
                                   purporting to be responses to FOIA requests but not
                                   providing responsive info

Mishkin,M.              06/15/20   Legal research regarding                                  0.19


Tobin,C.                06/15/20   Review email from coalition members                       0.06



                                                           initial research




Charles D. Tobin                                           2                                        July 10, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 102 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Mishkin,M.              06/16/20   Formulate strategy                                          0.05

Mishkin,M.              06/17/20   Call with C. Tobin                                 draft    0.34
                                   client update emails regarding s


Tobin,C.                06/17/20   Prepare strategy                                            0.10




                                   (0.4); review two emails from clients

                                   (0.2); reconsider                             strategy
                                   for                                 and revise and send
                                   email to clients
                                                           (0.4).

Tobin,C.                06/18/20   Review emails from clients                                  0.13
                                                                      (0.3); email
                                   exchange with opposing counsel

                                                                          (0.3); email
                                   exchange with counsel for Center for Public Integrity




                                                                              (0.5)

Mishkin,M.              06/19/20   Review Treasury Department press release regarding          0.06
                                   release of PPP information.

Tobin,C.                06/19/20   Review complaint filed today for Center for Public          0.18
                                   Integrity,                                     review
                                   and respond
                                               respond to email from CPI lawyer r
                                                        review email
                                   with SBA press release announcing deal with Senate
                                   to release certain categories of data for loans >
                                   $150,000; prepare email to        client group
                                                              ; review responses from
                                   several clients re:


Mishkin,M.              06/22/20   Call with SBA and draft proposed briefing schedule.         0.57




Charles D. Tobin                                           3                                          July 10, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 103 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                              Hours
Tobin,C.                06/22/20   Prepare for and conduct conference call with DOJ          0.12
                                   and SBA counsel re: joint scheduling proposal to make
                                   to court (0.5); follow-up         to clients
                                   (0.2); follow-up email with one client re:
                                                            . (0.2); follow-up discussion
                                   with M. Mishkin

                                                  (0.3).

Tupja,K.                06/22/20   Strategy re:                                              0.05


Tupja,K.                06/23/20   Draft response status spreadsheet re:                     0.32




Mishkin,M.              06/24/20   Formulate strategy                                        0.20


Tobin,C.                06/24/20   Email to SBA counsel with draft briefing schedule and     0.02
                                   status report, requesting their position today as we
                                   discussed in call earlier this week.

Tobin,C.                06/24/20   Review email from SBA counsel with their proposed         0.02
                                   briefing schedule.

Tupja,K.                06/24/20   Strategy re:                                              0.05

Mishkin,M.              06/25/20   Draft proposed                          formulate         0.29
                                   strategy

Tobin,C.                06/25/20   Review list of FOIA requests not addressed in SBA         0.01
                                   proposed order to the court.

Tobin,C.                06/25/20   Review email from SBA counsel with their proposed         0.07
                                   timeline for summary judgment proceedings, including
                                   extra period for production (0.2); review and revise
                                   draft joint briefing schedule to add language to
                                   highlight SBA's unreasonable delay request (0.3);
                                   email to SBA counsel with new draft and request that
                                   we complete and file document today, and review his
                                   response indicating further delay (0.2).

Mishkin,M.              06/29/20   Finalize and coordinate filing of proposed briefing       0.16
                                   schedule.




Charles D. Tobin                                            4                                       July 10, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 104 of 191


PROFESSIONAL SERVICES
Name                     Date       Description                                                    Hours
Relyea,R.                06/29/20   Review status of proofs of service of summons;                  0.09
                                    revise, prepare and file status report.

Tobin,C.                 06/29/20   Email to SBA counsel to remind him that JSR is due              0.09
                                    today, resending the plaintiff's portion, and requesting
                                    the defendant's asap (0.1); review SBA's response
                                    with proposed changes to draft JSR (0.2); confer with
                                    M. Mishkin, prepare to file JSR with their language
                                    (0.2); review court's order with SBA production
                                    mandate (0.1) and report to clients
                                                 (0.3).


                               Total Fees                                                           3.66      $1,537.20




Less: 12.5% Discount                                                                                          ($192.15)
Adjustment for Fee Cap                                                                                           ($8.94)


PROFESSIONAL SERVICES SUMMARY
                  Name                                                                      Rate   Hours        Amount
                  Tobin,C.                                                                737.00    1.04         769.90
                  Mishkin,M.                                                              296.00    1.98         587.00
                  Tupja,K.                                                                296.00    0.42         125.10
                  Bailey,S.                                                               266.00    0.12          31.50
                  Relyea,R.                                                               266.00    0.09          23.70

                               Total Fees                                                           3.66      $1,537.20




DISBURSEMENT SUMMARY
                 Description                                                                                    Amount
                 Filing Fees                                                                                     36.30
                 Service of Subpoena                                                                             30.90
                               Total Disbursements                                                              $67.20




                               Total Current Charges:                                                        $1,403.31




Charles D. Tobin                                             5                                             July 10, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 105 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                    REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       NBC - SBA FOIA Litigation
Invoice No.:
Date:                  July 10, 2020


                   Fee Amount                                                                  $1,537.20
                   Less: 12.5% Discount                                                         ($192.15)
                   Adjustment for Fee Cap                                                         ($8.94)
                   Total Fees                                                                  $1,336.11
                   Disbursement Amount                                                           $67.20
                   Total Current Charges                                                       $1,403.31


                   TOTAL AMOUNT DUE                                                            $1,403.31


                                 Please return this page with your remittance to the above address.
                                    Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:            Ballard Spahr LLP
                                 Please indicate on wire transfer the invoice number stated above.




Charles D. Tobin                                                   6                                        July 10, 2020
                Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 106 of 191


To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       7                                                     July 10, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 107 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                 Invoice Date: June 29, 2020
                                                  Invoice No.:




Client:    SBA/FOIA - Master File (      )
Matter:    New York Times Company - SBA FOIA (           )



FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

                                                  INVOICE SUMMARY

                                                                   FEES            DISBURSEMENTS    TOTAL
Total Current Charges                                                  $4,110.50            $0.00      $4,110.50


                   TOTAL AMOUNT DUE                                                                    $4,110.50
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 108 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                             Hours
Mishkin,M.              05/01/20   Begin drafting FOIA complaint re PPP data.               0.11

Tobin,C.                05/02/20   Review email from J. McLaughlin                          0.09
                                                                         discussion with
                                   other news outlets,

                                   request (0.4); review updated communications among
                                                             initially respond to
                                   McLaughlin re:                          (0.3).

Mishkin,M.              05/03/20   Continue drafting SBA FOIA complaint re PPP data.        0.14

Tobin,C.                05/04/20   Review email from J. McLaughlin re:                      0.02




Mishkin,M.              05/05/20   Continue drafting SBA FOIA complaint and formulate       0.41
                                   strategy

Tobin,C.                05/05/20   Telephone conference with M. Mishkin re:                 0.19
                                                             telephone conference with
                                   J. McLaughlin

                                                          conference after call with M.
                                   Mishkin re:

Mishkin,M.              05/06/20   Continue drafting FOIA complaint.                        0.48

Mishkin,M.              05/07/20   Review email from Katherine Graham, Bloomberg, re:       0.13

                                                                                 (0.3);
                                   review emails from Lexie Perloff-Giles, New York
                                   Times,                (0.4); review FOIA requests
                                                                              (0.5).

Mishkin,M.              05/07/20   Call with J. McLaughlin regarding                        0.04




Tobin,C.                05/07/20   Review and respond to email from K. Graham,              0.10
                                   Bloomberg,

                                                 (0.2); review email from Jim McLaughlin

                                   (0.2); review Bloomberg's and NYT's requests
                                         (0.4).




Charles D. Tobin                                            2                                      June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 109 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Tobin,C.                05/07/20   Review email from J. McLaughlin re:                         0.15
                                            elephone conference with McLaughlin and M.
                                   Mishkin
                                   follow-up discussion with Mishki


Mishkin,M.              05/08/20   Begin drafting FOIA complaint.                              0.59

Tobin,C.                05/08/20   Review and respond to email from J. Kutner,                 0.14
                                   ProPublica,
                                                  (0.4); telephone conference with C.
                                   Linder, Dow Jones, re:

                                                                          (0.3); telephone
                                   conference with M. Mishki
                                             (0.2); email to J. McLaughlin
                                                                    (0.2).

Bailey,S.               05/09/20   Review, analyze and revise complaint, citations, and        0.44
                                   exhibits for completeness and accuracy

Mishkin,M.              05/09/20   Continue drafting FOIA complaint (5.2); email with J.       0.59
                                   McLaughlin, Washington Post,                  (0.1).

Tobin,C.                05/09/20   Review email from K. Graham, Bloomberg, with                0.16
                                                       review, revise, and send to M.
                                   Mishkin                                       (0.6);
                                   follow-up email with Mishkin re:
                                                                         (0.2); draft email
                                   to clients
                                                                              (0.3); review
                                                                                   and send
                                   client email (0.2).

Bailey,S.               05/11/20   Further review, analyze and revise complaint, citations,    0.05
                                   and exhibits for completeness and accuracy

Mishkin,M.              05/11/20   Continue drafting FOIA complaint and reviewing              0.58
                                   exhibits (4.5); call with C. Linder, Dow Jones,
                                                             (0.2); exchange emails with
                                   K. Graham, Bloomberg,                      (0.5).

Relyea,R.               05/11/20   Review and prepare exhibits to complaint; review and        0.16
                                   revise complaint; plan and prepare for filing of
                                   complaint.




Charles D. Tobin                                            3                                         June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 110 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Tobin,C.                05/11/20   Review two emails from J. Kutner re:                        0.10

                                                                     review
                                                        to Bloomberg
                                   forwarded by K. Graham; review email from N. Jones
                                   with
                                   review email from C. Linder




Mishkin,M.              05/12/20   Revise and finalize Complaint, supervise filing, and        0.50
                                   email clients regarding    .

Relyea,R.               05/12/20   Continue to review and revise complaint and exhibits;       0.27
                                   prepare and file complaint, exhibits, civil cover sheet,
                                   and summonses.

Mishkin,M.              05/13/20   Formulate strategy                         (1.6);           0.30
                                   Evaluate CNN FOIA request
                                           (0.4); Evaluate AP FOIA request
                                                       (0.3); Evaluate Advance FOIA
                                   request                                (0.4).

Tobin,C.                05/13/20   Review court assignment of case to Judge Amy                0.21
                                   Berman Jackson (0.1); review emails from four other
                                   organizations
                                                        confer with M. Mishkin re:

                                           (1.4); prepare         note to coalition (0.2).

Mishkin,M.              05/14/20   Formulate strategy regarding                                0.23




Mishkin,M.              05/15/20   Legal research regarding                                    0.15


Relyea,R.               05/15/20   Review and file affidavit of service.                       0.03




Charles D. Tobin                                            4                                         June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 111 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                    Hours
Tobin,C.                05/15/20   Review, revise, and distribute email to coalition group,        0.15
                                   and emails to each of the four potential new members,
                                   re:



                                   (0.7); review feedback from all clients,

                                   (0.3); email to    newcomers

                                                              (0.2).

Mishkin,M.              05/17/20   Continue legal research regarding                               0.20


Tobin,C.                05/17/20   Review emails from two new participants                         0.06
                                                            (0.2); review analysis and
                                   research re:
                                                                          (0.3).

Tobin,C.                05/18/20   Review Rule 15                                                  0.10
                                            send              email to client
                                                               (0.6); review and respond to
                                                               review
                                                     (0.2).

Tobin,C.                05/19/20   Review email from                                               0.06
                                                         and evaluate


Mishkin,M.              05/21/20   Review NBC FOIA                                                 0.32
                                                                       (0.4); Continue drafting
                                   amended complaint (2.5).

Tobin,C.                05/21/20   Review email from another company                               0.04
                                           and speak by phone to


Mishkin,M.              05/22/20   Continue drafting amended complaint.                            0.15

Tobin,C.                05/22/20   Email exchanges with several coalition members re:              0.04


Mishkin,M.              05/23/20   Continue drafting amended complaint.                            0.40

Tobin,C.                05/24/20   Review and revise amended complaint a                           0.09
                                                             and prepare draft email to
                                   coalition




Charles D. Tobin                                               5                                          June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 112 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                               Hours

Mishkin,M.              05/26/20   Continue drafting amended complaint.                       0.11

Relyea,R.               05/26/20   Review status of service of summons.                       0.02

Tobin,C.                05/26/20   Review email from coalition member w                       0.05
                                                   respond


Mishkin,M.              05/27/20   Revise draft amended complaint to                          0.11


Tobin,C.                05/27/20   Review emails from four coalition clients                  0.10




                                   responding to each client individually re:


Bailey,S.               05/28/20   Review, analyze and revise citations in updated            0.30
                                   complaint and exhibits thereto for legal validity,
                                   accuracy and proper format.

Bailey,S.               05/28/20   Further review, analyze and revise citations in further    0.04
                                   updated complaint and exhibits thereto for legal
                                   validity, accuracy and proper format.

Mishkin,M.              05/28/20   Continue drafting amended complaint                        0.48
                                                   (3.5); draft
                                          (0.8).

Relyea,R.               05/28/20   Review status of service of summonses.                     0.01

Tobin,C.                05/28/20   Review two emails with                                     0.09
                                                                         (0.2); review
                                   email, and call, new potential participant,
                                                                         email to group to
                                                                                (0.5).

Bailey,S.               05/29/20   Further review, analyze and revise citations in further    0.19
                                   updated complaint and exhibits thereto for legal
                                   validity, accuracy and proper format; finalize and file
                                   same.

Mishkin,M.              05/29/20   Finalize and coordinate filing of amended complaint        0.24
                                   and




Charles D. Tobin                                            6                                        June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 113 of 191


                             Total Fees                                      9.71       $4,110.50




PROFESSIONAL SERVICES SUMMARY
                  Name                                               Rate   Hours        Amount
                  Tobin,C.                                         595.00    1.93        1,147.50
                  Mishkin,M.                                       415.00    6.26        2,597.00
                  Bailey,S.                                        240.00    1.02          244.90
                  Relyea,R.                                        240.00    0.50          121.10

                             Total Fees                                       9.71      $4,110.50




                             Total Current Charges:                                     $4,110.50




Charles D. Tobin                                      7                              June 29, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 114 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       New York Times Company - SBA FOIA
Invoice No.:
Date:                    June 29, 2020


                   Fee Amount                                                                       $4,110.50

                   TOTAL AMOUNT DUE                                                                 $4,110.50


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                         Bank:
                                         ABA No.:
                                         Account No.:
                                         Account Name:                 Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     June 29, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 115 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                 Invoice Date: July 9, 2020
                                                 Invoice No.:




Client:    SBA/FOIA - Master File (      )
Matter:    New York Times Company - SBA FOIA (           )



FOR PROFESSIONAL SERVICES RENDERED through June 30, 2020

                                                 INVOICE SUMMARY

                                                                   FEES           DISBURSEMENTS     TOTAL
Total Current Charges                                                   $822.30            $67.20       $889.50


                   TOTAL AMOUNT DUE                                                                     $889.50
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 116 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                              Hours
Bailey,S.               06/01/20   Obtain and organize as-filed complaint exhibits.          0.04

Tobin,C.                06/01/20   Review emails from two coalition members re: r            0.02




Mishkin,M.              06/02/20   Draft update to coalition regarding d                     0.02

                                            .

Tobin,C.                06/02/20   Review email from coalition participant                   0.12
                                                                                   (0.2);
                                   review and respond to email from another coalition
                                   member re:                                          st
                                   (0.3); conference with M. Mishkin re:

                                                                                  (0.3);
                                   prepare email to        group (0.2).




Tobin,C.                06/05/20   Review emails from two clients                            0.02


Tobin,C.                06/08/20   Review email from a coalition member                      0.02


Mishkin,M.              06/12/20   Review SBA's Answer to Amended Complaint and              0.07
                                   summarize for clients.

Tobin,C.                06/12/20   Review answer to complaint; revise and send email to      0.07
                                   coalition group

Tobin,C.                06/12/20   Review two letters from SBA sent to clients,              0.02
                                   purporting to be responses to FOIA requests but not
                                   providing responsive info

Mishkin,M.              06/15/20   Legal research regarding                                  0.13


Tobin,C.                06/15/20   Review email from coalition members re:                   0.07



                                                           initial research on




Charles D. Tobin                                           2                                        July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 117 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Mishkin,M.              06/16/20   Formulate strategy regarding                                0.03

Mishkin,M.              06/17/20   Call with C. Tobin regarding                     ; draft    0.24
                                   client update emails regarding
                                                                .

Tobin,C.                06/17/20   Prepare strategy for                                        0.12




                                   (0.4); review two emails from clients

                                   (0.2); reconsider                           strategy
                                   for                               and revise and send
                                   email to clients with
                                                           (0.4).

Tobin,C.                06/18/20   Review emails from clients                                  0.16
                                                                   (0.3); email
                                   exchange with opposing counsel re: JSR (0.2); review
                                   email from client
                                                                           (0.3); email
                                   exchange with counsel for Center for Public Integrity




                                                                            (0.5)

Mishkin,M.              06/19/20   Review Treasury Department press release regarding          0.04
                                   release of PPP information.

Tobin,C.                06/19/20   Review complaint filed today for Center for Public          0.22
                                   Integrity, and prepare        to client group; review
                                   and respond
                                   review and respond to email from CPI lawyer re:
                                                         eview email
                                   with SBA press release announcing deal with Senate
                                   to release certain categories of data for loans >
                                   $150,000; prepare email to        client group
                                                               review responses from
                                   several clients re:


Mishkin,M.              06/22/20   Call with SBA and draft proposed briefing schedule.         0.41




Charles D. Tobin                                           3                                          July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 118 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                             Hours
Tobin,C.                06/22/20   Prepare for and conduct conference call with DOJ         0.15
                                   and SBA counsel re: joint scheduling proposal to make
                                   to court (0.5); follow-up        to clients o
                                   (0.2); follow-up email with one client re:
                                                             (0.2); follow-up discussion
                                   with M. Mishkin a

                                                  (0.3).

Tupja,K.                06/22/20   Strategy re:                                             0.04


Tupja,K.                06/23/20   Draft response status spreadsheet re:                    0.24




Mishkin,M.              06/24/20   Formulate strategy regarding                             0.14


Tobin,C.                06/24/20   Email to SBA counsel with                                0.02




Tobin,C.                06/24/20   Review email from SBA counsel with their proposed        0.02
                                   briefing schedule.

Tupja,K.                06/24/20   Strategy re:                                             0.04

Mishkin,M.              06/25/20   Draft proposed                          formulate        0.21
                                   strategy                .

Tobin,C.                06/25/20   Review list of FOIA requests not addressed in SBA        0.01
                                   proposed order to the court.

Tobin,C.                06/25/20   Review email from SBA counsel with their proposed        0.09
                                   timeline for summary judgment proceedings, including
                                   extra period for production (0.2); review and revise
                                   draft joint briefing schedule to add language to
                                   highlight SBA's unreasonable delay request (0.3);
                                   email to SBA counsel with new draft and request that
                                   we complete and file document today, and review his
                                   response indicating further delay (0.2).

Mishkin,M.              06/29/20   Finalize and coordinate filing of proposed briefing      0.11
                                   schedule.




Charles D. Tobin                                               4                                   July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 119 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                    Hours
Relyea,R.               06/29/20   Review status of proofs of service of summons;                  0.10
                                   revise, prepare and file status report.

Tobin,C.                06/29/20   Email to SBA counsel to remind him that JSR is due              0.11
                                   today, resending the plaintiff's portion, and requesting
                                   the defendant's asap (0.1); review SBA's response
                                   with proposed changes to draft JSR (0.2); confer with
                                   M. Mishkin, prepare to file JSR with their language
                                   (0.2); review court's order with SBA production
                                   mandate (0.1) and report to clients
                                                (0.3).


                              Total Fees                                                           3.25       $822.30




PROFESSIONAL SERVICES SUMMARY
                  Name                                                                     Rate   Hours       Amount
                  Tobin,C.                                                               318.26    0.16         51.51
                  Tobin,C.                                                               318.28    0.15         47.50
                  Tobin,C.                                                               318.15    0.11         35.61
                  Tobin,C.                                                               318.33    0.01          3.96
                  Tobin,C.                                                               318.46    0.15         47.52
                  Tobin,C.                                                               318.32    0.40        126.74
                  Tobin,C.                                                               318.29    0.09         27.71
                  Tobin,C.                                                               318.31    0.22         71.31
                  Mishkin,M.                                                             222.00    0.04          9.79
                  Mishkin,M.                                                             222.02    0.21         46.65
                  Mishkin,M.                                                             221.99    0.69        152.13
                  Mishkin,M.                                                             221.97    0.18         39.26
                  Mishkin,M.                                                             221.98    0.24         53.97
                  Mishkin,M.                                                             222.05    0.03          7.33
                  Mishkin,M.                                                             222.07    0.02          4.87
                  Tupja,K.                                                               216.53    0.07         15.72
                  Tupja,K.                                                               216.63    0.24         51.19
                  Bailey,S.                                                              128.46    0.04          5.62
                  Bailey,S.                                                              128.34    0.09         11.23
                  Relyea,R.                                                              128.41    0.10         12.68

                              Total Fees                                                           3.25       $822.30




DISBURSEMENT SUMMARY




Charles D. Tobin                                            5                                             July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 120 of 191


                      Description                                                        Amount
                      Filing Fees                                                         36.30
                      Service of Subpoena                                                 30.90
                                 Total Disbursements                                     $67.20




                                 Total Current Charges:                                 $889.50




Charles D. Tobin                                          6                          July 9, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 121 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                        SBA/FOIA - Master File
Matter:                                        New York Times Company - SBA FOIA
Invoice No.:
Date:                    July 9, 2020


                   Fee Amount                                                                         $822.30
                   Disbursement Amount                                                                 $67.20
                   Total Current Charges                                                              $889.50


                   TOTAL AMOUNT DUE                                                                   $889.50


                                   Please return this page with your remittance to the above address.
                                      Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:               Ballard Spahr LLP
                                    Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       7                                                     July 9, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 122 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                    Invoice Date: June 29, 2020
                                                     Invoice No.:




Client:    SBA/FOIA - Master File (         )
Matter:    Pro Publica, Inc. - SBA FOIA (       )



FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

                                                     INVOICE SUMMARY

                                                                      FEES            DISBURSEMENTS    TOTAL
Total Current Charges                                                     $4,110.50            $0.00      $4,110.50


                   TOTAL AMOUNT DUE                                                                       $4,110.50
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 123 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                             Hours
Mishkin,M.              05/01/20   Begin drafting FOIA complaint re PPP data.               0.09

Tobin,C.                05/02/20   Review email from J. McLaughlin an                       0.06




                                         (0.4); review updated communications
                                                           initially respond to
                                   McLaughlin re:                        (0.3).

Mishkin,M.              05/03/20   Continue drafting SBA FOIA complaint re PPP data.        0.12

Tobin,C.                05/04/20   Review email from J. McLaughlin re:                      0.02




Mishkin,M.              05/05/20   Continue drafting SBA FOIA complaint and formulate       0.34
                                   strategy regarding

Tobin,C.                05/05/20   Telephone conference with M. Mishkin re:                 0.14
                                                             telephone conference with
                                   J. McLaughlin

                                                          conference after call with M.
                                   Mishkin re:

Mishkin,M.              05/06/20   Continue drafting FOIA complaint.                        0.39

Mishkin,M.              05/07/20   Review email from Katherine Graham, Bloomberg, re:       0.11

                                                                                 (0.3);
                                   review emails from Lexie Perloff-Giles, New York
                                   Times,                (0.4); review FOIA requests
                                   and                                        (0.5).

Mishkin,M.              05/07/20   Call with J. McLaughlin                                  0.04




Tobin,C.                05/07/20   Review and respond to email from K. Graham,              0.07
                                   Bloomberg,

                                                 (0.2); review email from Jim McLaughlin

                                   (0.2); review Bloomberg's and NYT's
                                         (0.4).




Charles D. Tobin                                             2                                     June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 124 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Tobin,C.                05/07/20   Review email from J. McLaughlin re:                         0.11
                                           telephone conference with McLaughlin and M.
                                   Mishkin re:
                                   follow-up discussion with Mishkin re:


Mishkin,M.              05/08/20   Begin drafting FOIA complaint.                              0.48

Tobin,C.                05/08/20   Review and respond to email from J. Kutner,                 0.10
                                   ProPublica,
                                                  (0.4); telephone conference with C.
                                   Linder, Dow Jones,

                                                                          (0.3); telephone
                                   conference with M. Mishkin
                                             (0.2); email to J. McLaughlin
                                                                    (0.2).

Bailey,S.               05/09/20   Review, analyze and revise complaint, citations, and        0.36
                                   exhibits for completeness and accuracy

Mishkin,M.              05/09/20   Continue drafting FOIA complaint (5.2); email with J.       0.48
                                   McLaughlin, Washington Post,                  (0.1).

Tobin,C.                05/09/20   Review email from K. Graham, Bloomberg, w                   0.12
                                                       review, revise, and send to M.
                                   Mishkin for                                   (0.6);
                                   follow-up email with Mishkin re:
                                                                         (0.2); draft email
                                   to clients wi
                                                                              (0.3); review
                                                                          finalize and send
                                   client email (0.2).

Bailey,S.               05/11/20   Further review, analyze and revise complaint, citations,    0.05
                                   and exhibits for completeness and accuracy

Mishkin,M.              05/11/20   Continue drafting FOIA complaint and reviewing              0.47
                                   exhibits (4.5); call with C. Linder, Dow Jones,
                                                             (0.2); exchange emails with
                                   K. Graham, Bloomberg,                      (0.5).

Relyea,R.               05/11/20   Review and prepare exhibits to complaint; review and        0.14
                                   revise complaint; plan and prepare for filing of
                                   complaint.




Charles D. Tobin                                            3                                         June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 125 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Tobin,C.                05/11/20   Review two emails from J. Kutner re:                        0.07

                                                                     review
                                                        to Bloomberg
                                   forwarded by K. Graham; review email from N. Jones
                                   with                                             ;
                                   review email from C. Linder with




Mishkin,M.              05/12/20   Revise and finalize Complaint, supervise filing, and        0.41
                                   email clients

Relyea,R.               05/12/20   Continue to review and revise complaint and exhibits;       0.23
                                   prepare and file complaint, exhibits, civil cover sheet,
                                   and summonses.

Mishkin,M.              05/13/20   Formulate strategy                         (1.6);           0.25
                                   Evaluate CNN FOIA request
                                           (0.4); Evaluate AP FOIA request
                                                       (0.3); Evaluate Advance FOIA
                                   request                                (0.4).

Tobin,C.                05/13/20   Review court assignment of case to Judge Amy                0.15
                                   Berman Jackson (0.1); review emails from four other
                                   organizations
                                                        confer with M. Mishkin re:

                                         t (1.4); prepare        note to coalition (0.2).

Mishkin,M.              05/14/20   Formulate strategy r                                        0.19




Mishkin,M.              05/15/20   Legal research regarding                                    0.13


Relyea,R.               05/15/20   Review and file affidavit of service.                       0.03




Charles D. Tobin                                            4                                         June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 126 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Tobin,C.                05/15/20   Review, revise, and distribute email to coalition group,    0.11
                                   and emails to each of the four potential new members,
                                   re:



                                   (0.7); review feedback from all clients, including
                                   suggestion
                                   (0.3); email to newcomers

                                                          (0.2).

Mishkin,M.              05/17/20   Continue legal research                                     0.16


Tobin,C.                05/17/20   Review emails from two new participants                     0.05
                                                            (0.2); review analysis and
                                   research re:
                                                                          (0.3).

Tobin,C.                05/18/20   Review Rule 15                                              0.07

                                                           (0.6); review and respond to
                                                       and review
                                                    (0.2).

Tobin,C.                05/19/20   Review email from two final, new participants               0.05
                                                          evaluate request


Mishkin,M.              05/21/20   Review NBC FOIA requests                                    0.26
                                                                   (0.4); Continue drafting
                                   amended complaint (2.5).

Tobin,C.                05/21/20   Review email from another company                           0.03
                                          , and speak by phone to ask
                                                                                        .

Mishkin,M.              05/22/20   Continue drafting amended complaint.                        0.13

Tobin,C.                05/22/20   Email exchanges with several coalition members re:          0.03


Mishkin,M.              05/23/20   Continue drafting amended complaint.                        0.33

Tobin,C.                05/24/20   Review and revise amended complaint                         0.06
                                                             and prepare draft email to
                                   coalition




Charles D. Tobin                                             5                                        June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 127 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                               Hours

Mishkin,M.              05/26/20   Continue drafting amended complaint.                       0.09

Relyea,R.               05/26/20   Review status of service of summons.                       0.02

Tobin,C.                05/26/20   Review email from coalition member                         0.04
                                                   respond with


Mishkin,M.              05/27/20   Revise draft amended complaint                             0.09


Tobin,C.                05/27/20   Review emails from four coalition clients                  0.07




                                   responding to each client individually


Bailey,S.               05/28/20   Review, analyze and revise citations in updated            0.25
                                   complaint and exhibits thereto for legal validity,
                                   accuracy and proper format.

Bailey,S.               05/28/20   Further review, analyze and revise citations in further    0.04
                                   updated complaint and exhibits thereto for legal
                                   validity, accuracy and proper format.

Mishkin,M.              05/28/20   Continue drafting amended complaint                        0.39
                                                   (3.5); draft
                                          (0.8).

Relyea,R.               05/28/20   Review status of service of summonses.                     0.01

Tobin,C.                05/28/20   Review two emails                         from clients     0.06
                                   re:                                   (0.2); review
                                   email, and call, new potential participant,
                                                                         email to group to
                                                                                (0.5).

Bailey,S.               05/29/20   Further review, analyze and revise citations in further    0.15
                                   updated complaint and exhibits thereto for legal
                                   validity, accuracy and proper format; finalize and file
                                   same.

Mishkin,M.              05/29/20   Finalize and coordinate filing of amended complaint        0.20
                                   and circulate




Charles D. Tobin                                            6                                        June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 128 of 191


                             Total Fees                                      7.81       $4,110.50




PROFESSIONAL SERVICES SUMMARY
                  Name                                               Rate   Hours        Amount
                  Tobin,C.                                         815.00    1.41        1,147.50
                  Mishkin,M.                                       505.00    5.14        2,597.00
                  Bailey,S.                                        290.00    0.84          244.90
                  Relyea,R.                                        290.00    0.42          121.10

                             Total Fees                                       7.81      $4,110.50




                             Total Current Charges:                                     $4,110.50




Charles D. Tobin                                      7                              June 29, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 129 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       Pro Publica, Inc. - SBA FOIA
Invoice No.:
Date:                    June 29, 2020


                   Fee Amount                                                                       $4,110.50

                   TOTAL AMOUNT DUE                                                                 $4,110.50


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                         Bank:
                                         ABA No.:
                                         Account No.:
                                         Account Name:                 Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     June 29, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 130 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                    Invoice Date: July 9, 2020
                                                    Invoice No.:




Client:    SBA/FOIA - Master File (         )
Matter:    Pro Publica, Inc. - SBA FOIA (       )



FOR PROFESSIONAL SERVICES RENDERED through June 30, 2020

                                                    INVOICE SUMMARY

                                                                      FEES           DISBURSEMENTS     TOTAL
Total Current Charges                                                      $822.30            $67.20       $889.50


                   TOTAL AMOUNT DUE                                                                        $889.50
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 131 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                              Hours
Bailey,S.               06/01/20   Obtain and organize as-filed complaint exhibits.          0.04

Tobin,C.                06/01/20   Review emails from two coalition members re:              0.02




Mishkin,M.              06/02/20   Draft update to coalition regarding                       0.02




Tobin,C.                06/02/20   Review email from coalition participant with              0.09
                                                                                   (0.2);
                                   review and respond to email from another coalition
                                   member re:
                                   (0.3); conference with M. Mishkin re:

                                                                                  (0.3);
                                   prepare email to        group (0.2).




Tobin,C.                06/05/20   Review emails from two clients with                       0.02


Tobin,C.                06/08/20   Review email from a coalition member with                 0.02


Mishkin,M.              06/12/20   Review SBA's Answer to Amended Complaint and              0.05
                                   summarize for clients.

Tobin,C.                06/12/20   Review answer to complaint; revise and send email to      0.05
                                   coalition group

Tobin,C.                06/12/20   Review two letters from SBA sent to clients,              0.02
                                   purporting to be responses to FOIA requests but not
                                   providing responsive info

Mishkin,M.              06/15/20   Legal research regarding                                  0.11


Tobin,C.                06/15/20   Review email from coalition members re:                   0.05



                                                           initial research




Charles D. Tobin                                           2                                        July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 132 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                               Hours
Mishkin,M.              06/16/20   Formulate strategy                                         0.03

Mishkin,M.              06/17/20   Call with C. Tobin                                draft    0.10
                                   client       emails regarding
                                                               .

Tobin,C.                06/17/20   Prepare strategy f                                         0.09




                                   (0.4); review two emails from clients w

                                   (0.2); reconsider                         , strategy
                                   for                               and revise and send
                                   email to clients
                                                           (0.4).

Tobin,C.                06/18/20   Review emails from clients                                 0.06
                                                                   (0.3); email
                                   exchange with opposing counsel re: JSR (0.2); review
                                   email from client
                                                                           (0.3); email
                                   exchange with counsel for Center for Public Integrity




                                                                             (0.5)

Mishkin,M.              06/19/20   Review Treasury Department press release regarding         0.04
                                   release of PPP information.

Tobin,C.                06/19/20   Review complaint filed today for Center for Public         0.08
                                   Integrity, and prepare        to client group; review
                                   and respond to question from coalition member;
                                   review and respond to email from CPI lawyer
                                                        review email
                                   with SBA press release announcing deal with Senate
                                   to release certain categories of data for loans >
                                   $150,000; prepare email to        client group
                                                               review responses from
                                   several clients re:


Mishkin,M.              06/22/20   Call with SBA and draft proposed briefing schedule.        0.17




Charles D. Tobin                                           3                                         July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 133 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                              Hours
Tobin,C.                06/22/20   Prepare for and conduct conference call with DOJ          0.05
                                   and SBA counsel re: joint scheduling proposal to make
                                   to court (0.5); follow-up report to clients
                                   (0.2); follow-up email with one client re:
                                                              (0.2); follow-up discussion
                                   with M. Mishkin

                                                  (0.3).

Tupja,K.                06/22/20   Strategy re:                                              0.04


Tupja,K.                06/23/20   Draft response status spreadsheet re                      0.12




Mishkin,M.              06/24/20   Formulate strategy regarding                              0.12


Tobin,C.                06/24/20   Email to SBA counsel with                                 0.02




Tobin,C.                06/24/20   Review email from SBA counsel with their proposed         0.02
                                   briefing schedule.

Tupja,K.                06/24/20   Strategy re:                                              0.04

Mishkin,M.              06/25/20   Draft                            and formulate            0.17
                                   strategy

Tobin,C.                06/25/20   Review list of FOIA requests not addressed in SBA         0.01
                                   proposed order to the court.

Tobin,C.                06/25/20   Review email from SBA counsel with their proposed         0.06
                                   timeline for summary judgment proceedings, including
                                   extra period for production (0.2); review and revise
                                   draft joint briefing schedule to add language to
                                   highlight SBA's unreasonable delay request (0.3);
                                   email to SBA counsel with new draft and request that
                                   we complete and file document today, and review his
                                   response indicating further delay (0.2).

Mishkin,M.              06/29/20   Finalize and coordinate filing of proposed briefing       0.09
                                   schedule.




Charles D. Tobin                                           4                                        July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 134 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                    Hours
Relyea,R.               06/29/20   Review status of proofs of service of summons;                  0.08
                                   revise, prepare and file status report.

Tobin,C.                06/29/20   Email to SBA counsel to remind him that JSR is due              0.08
                                   today, resending the plaintiff's portion, and requesting
                                   the defendant's asap (0.1); review SBA's response
                                   with proposed changes to draft JSR (0.2); confer with
                                   M. Mishkin, prepare to file JSR with their language
                                   (0.2); review court's order with SBA production
                                   mandate (0.1) and report
                                                (0.3).


                              Total Fees                                                           2.02       $822.30




PROFESSIONAL SERVICES SUMMARY
                  Name                                                                     Rate   Hours       Amount
                  Tobin,C.                                                               560.87    0.05         30.59
                  Tobin,C.                                                               560.89    0.06         35.65
                  Tobin,C.                                                               560.57    0.01          5.09
                  Tobin,C.                                                               561.12    0.11         61.14
                  Tobin,C.                                                               560.94    0.19        106.96
                  Tobin,C.                                                               560.90    0.26        147.73
                  Tobin,C.                                                               560.93    0.06         33.14
                  Mishkin,M.                                                             347.57    0.12         41.02
                  Mishkin,M.                                                             347.59    0.08         28.36
                  Mishkin,M.                                                             347.56    0.09         31.59
                  Mishkin,M.                                                             347.51    0.10         34.72
                  Mishkin,M.                                                             347.53    0.11         37.85
                  Mishkin,M.                                                             347.60    0.17         60.02
                  Mishkin,M.                                                             347.68    0.04         12.60
                  Mishkin,M.                                                             347.49    0.17         58.42
                  Mishkin,M.                                                             347.39    0.02          6.26
                  Tupja,K.                                                               278.71    0.12         32.93
                  Tupja,K.                                                               278.79    0.07         20.24
                  Bailey,S.                                                              199.67    0.04          7.23
                  Bailey,S.                                                              199.56    0.07         14.45
                  Relyea,R.                                                              199.58    0.08         16.31

                              Total Fees                                                           2.02       $822.30




Charles D. Tobin                                            5                                             July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 135 of 191



DISBURSEMENT SUMMARY
                 Description                                                             Amount
                 Filing Fees                                                              36.30
                 Service of Subpoena                                                      30.90
                             Total Disbursements                                         $67.20




                             Total Current Charges:                                     $889.50




Charles D. Tobin                                      6                              July 9, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 136 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                        SBA/FOIA - Master File
Matter:                                        Pro Publica, Inc. - SBA FOIA
Invoice No.:
Date:                    July 9, 2020


                   Fee Amount                                                                         $822.30
                   Disbursement Amount                                                                 $67.20
                   Total Current Charges                                                              $889.50


                   TOTAL AMOUNT DUE                                                                   $889.50


                                   Please return this page with your remittance to the above address.
                                      Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:               Ballard Spahr LLP
                                    Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       7                                                     July 9, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 137 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                     Invoice Date: June 29, 2020
                                                      Invoice No.:




Client:    SBA/FOIA - Master File (            )
Matter:    The Center for Investigative Reporting d/b/a Reveal - SBA/FOIA Litigation (       )



FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

                                                      INVOICE SUMMARY

                                                                        FEES             DISBURSEMENTS    TOTAL
Total Current Charges                                                      $4,110.50              $0.00      $4,110.50


                   TOTAL AMOUNT DUE                                                                          $4,110.50
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 138 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Mishkin,M.              05/01/20   Begin drafting FOIA complaint re PPP data.                  0.09

Tobin,C.                05/02/20   Review email from J. McLaughlin a                           0.06
                                                                            discussion with
                                   other news outlets, re:

                                        (0.4); review updated communications
                                                          initially respond to
                                   McLaughlin re:                       (0.3).

Mishkin,M.              05/03/20   Continue drafting SBA FOIA complaint re PPP data.           0.12

Tobin,C.                05/04/20   Review email from J. McLaughlin re:                         0.02




Mishkin,M.              05/05/20   Continue drafting SBA FOIA complaint and formulate          0.34
                                   strategy regarding

Tobin,C.                05/05/20   Telephone conference with M. Mishkin re:                    0.14
                                                             telephone conference with
                                   J. McLaughlin

                                                             conference after call with M.
                                   Mishkin re:

Mishkin,M.              05/06/20   Continue drafting FOIA complaint.                           0.39

Mishkin,M.              05/07/20   Call with J. McLaughlin regarding                           0.04




Mishkin,M.              05/07/20   Review email from Katherine Graham, Bloomberg, re:          0.11

                                                                                 (0.3);
                                   review emails from Lexie Perloff-Giles, New York
                                   Times,                (0.4); review
                                                 from other coalition members (0.5).

Tobin,C.                05/07/20   Review and respond to email from K. Graham,                 0.07
                                   Bloomberg,

                                                 (0.2); review email from Jim McLaughlin

                                   (0.2); review Bloomberg's and NYT's
                                         (0.4).




Charles D. Tobin                                               2                                      June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 139 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Tobin,C.                05/07/20   Review email from J. McLaughlin re:                         0.11
                                          ; telephone conference with McLaughlin and M.
                                   Mishkin re:
                                   follow-up discussion with Mishkin re:         email
                                        to McLaughlin

Mishkin,M.              05/08/20   Begin drafting FOIA complaint.                              0.48

Tobin,C.                05/08/20   Review and respond to email from J. Kutner,                 0.10
                                   ProPublica,
                                                  (0.4); telephone conference with C.
                                   Linder, Dow Jones,

                                                                          (0.3); telephone
                                   conference with M. Mishkin to
                                             (0.2); email to J. McLaughlin
                                                                    (0.2).

Bailey,S.               05/09/20   Review, analyze and revise complaint, citations, and        0.36
                                   exhibits for completeness and accuracy

Mishkin,M.              05/09/20   Continue drafting FOIA complaint (5.2); email with J.       0.48
                                   McLaughlin, Washington Post,                  (0.1).

Tobin,C.                05/09/20   Review email from K. Graham, Bloomberg,                     0.12

                                                                                 0.6);
                                   follow-up email with Mishkin re:
                                                                         (0.2); draft email
                                   to clients
                                                                              (0.3); review
                                                                      and finalize and send
                                   client email (0.2).

Bailey,S.               05/11/20   Further review, analyze and revise complaint, citations,    0.05
                                   and exhibits for completeness and accuracy

Mishkin,M.              05/11/20   Continue drafting FOIA complaint and reviewing              0.47
                                   exhibits (4.5); call with C. Linder, Dow Jones,
                                                             (0.2); exchange emails with
                                   K. Graham, Bloomberg,                      (0.5).

Relyea,R.               05/11/20   Review and prepare exhibits to complaint; review and        0.14
                                   revise complaint; plan and prepare for filing of
                                   complaint.




Charles D. Tobin                                            3                                         June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 140 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Tobin,C.                05/11/20   Review two emails from J. Kutner re:                        0.07

                                                                     review
                                                        to Bloomberg
                                   forwarded by K. Graham; review email from N. Jones

                                   review email from C. Linder with




Mishkin,M.              05/12/20   Revise and finalize Complaint, supervise filing, and        0.41
                                   email clients regarding same.

Relyea,R.               05/12/20   Continue to review and revise complaint and exhibits;       0.23
                                   prepare and file complaint, exhibits, civil cover sheet,
                                   and summonses.

Mishkin,M.              05/13/20   Formulate strategy                         (1.6);           0.25
                                   Evaluate CNN FOIA request
                                           (0.4); Evaluate AP FOIA request
                                                       (0.3); Evaluate Advance FOIA
                                   request                                (0.4).

Tobin,C.                05/13/20   Review court assignment of case to Judge Amy                0.15
                                   Berman Jackson (0.1); review emails from four other
                                   organizations
                                                        confer with M. Mishkin re:

                                           (1.4); prepare         note to coalition (0.2).

Mishkin,M.              05/14/20   Formulate strategy regarding                                0.19




Mishkin,M.              05/15/20   Legal research regardin                                     0.13


Relyea,R.               05/15/20   Review and file affidavit of service.                       0.03




Charles D. Tobin                                             4                                        June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 141 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                   Hours
Tobin,C.                05/15/20   Review, revise, and distribute email to coalition group,       0.11
                                   and emails to each of the four potential new members,
                                   re:



                                   (0.7); review feedback from all clients, including
                                   suggestion
                                   (0.3); email to newcomers

                                                             (0.2).

Mishkin,M.              05/17/20   Continue legal research regarding                              0.16


Tobin,C.                05/17/20   Review emails from two new participants with added             0.05
                                   details about their requests (0.2); review analysis and
                                   research re:
                                                                              (0.3).

Tobin,C.                05/18/20   Review Rule 15                                                 0.07

                                                              (0.6); review and respond to
                                                              review agreement
                                                    (0.2).

Tobin,C.                05/19/20   Review email from two final, new participants                  0.05
                                                          evaluate


Mishkin,M.              05/21/20   Review NBC FOIA requests                                       0.26
                                                                      (0.4); Continue drafting
                                   amended complaint (2.5).

Tobin,C.                05/21/20   Review email from another company as                           0.03
                                          , and speak by phone


Mishkin,M.              05/22/20   Continue drafting amended complaint.                           0.13

Tobin,C.                05/22/20   Email exchanges with several coalition members re:             0.03


Mishkin,M.              05/23/20   Continue drafting amended complaint.                           0.33

Tobin,C.                05/24/20   Review and revise amended complaint                            0.06
                                                             and prepare draft email to
                                   coalition




Charles D. Tobin                                              5                                          June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 142 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                               Hours

Mishkin,M.              05/26/20   Continue drafting amended complaint.                       0.09

Relyea,R.               05/26/20   Review status of service of summons.                       0.02

Tobin,C.                05/26/20   Review email from coalition member w                       0.04
                                               and respond


Mishkin,M.              05/27/20   Revise draft amended complaint                             0.09


Tobin,C.                05/27/20   Review emails from four coalition clients                  0.07




                                   responding to each client individually re:


Bailey,S.               05/28/20   Review, analyze and revise citations in updated            0.25
                                   complaint and exhibits thereto for legal validity,
                                   accuracy and proper format.

Bailey,S.               05/28/20   Further review, analyze and revise citations in further    0.04
                                   updated complaint and exhibits thereto for legal
                                   validity, accuracy and proper format.

Mishkin,M.              05/28/20   Continue drafting amended complaint                        0.39
                                                   (3.5); draft
                                          (0.8).

Relyea,R.               05/28/20   Review status of service of summonses.                     0.01

Tobin,C.                05/28/20   Review two emails with further updates from clients        0.06
                                   re:                                   (0.2); review
                                   email, and call, new potential participant,
                                                                         email to group
                                                                                (0.5).

Bailey,S.               05/29/20   Further review, analyze and revise citations in further    0.15
                                   updated complaint and exhibits thereto for legal
                                   validity, accuracy and proper format; finalize and file
                                   same.

Mishkin,M.              05/29/20   Finalize and coordinate filing of amended complaint        0.20
                                   and circulate to clients.




Charles D. Tobin                                            6                                        June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 143 of 191


                             Total Fees                                      7.81       $4,110.50




PROFESSIONAL SERVICES SUMMARY
                  Name                                               Rate   Hours        Amount
                  Tobin,C.                                         815.00    1.41        1,147.50
                  Mishkin,M.                                       505.00    5.14        2,597.00
                  Bailey,S.                                        290.00    0.84          244.90
                  Relyea,R.                                        290.00    0.42          121.10

                             Total Fees                                       7.81      $4,110.50




                             Total Current Charges:                                     $4,110.50




Charles D. Tobin                                      7                              June 29, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 144 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       The Center for Investigative Reporting d/b/a Reveal - SBA/FOIA Litigation
Invoice No.:
Date:                    June 29, 2020


                   Fee Amount                                                                       $4,110.50

                   TOTAL AMOUNT DUE                                                                 $4,110.50


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                         Bank:
                                         ABA No.:
                                         Account No.:
                                         Account Name:                 Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     June 29, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 145 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                     Invoice Date: July 9, 2020
                                                     Invoice No.:




Client:    SBA/FOIA - Master File (            )
Matter:    The Center for Investigative Reporting d/b/a Reveal - SBA/FOIA Litigation (       )



FOR PROFESSIONAL SERVICES RENDERED through June 30, 2020

                                                      INVOICE SUMMARY

                                                                        FEES             DISBURSEMENTS     TOTAL
Total Current Charges                                                        $822.30              $67.20       $889.50


                   TOTAL AMOUNT DUE                                                                            $889.50
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 146 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                              Hours
Bailey,S.               06/01/20   Obtain and organize as-filed complaint exhibits.          0.04

Tobin,C.                06/01/20   Review emails from two coalition members re:              0.02




Mishkin,M.              06/02/20   Draft update to coalition regarding                       0.02




Tobin,C.                06/02/20   Review email from coalition participant                   0.09
                                                                                   (0.2);
                                   review and respond to email from another coalition
                                   member re:
                                   (0.3); conference with M. Mishkin re:

                                                                                  (0.3);
                                   prepare email to        group (0.2).


                                                                                  .

Tobin,C.                06/05/20   Review emails from two clients with                       0.02


Tobin,C.                06/08/20   Review email from a coalition member                      0.02
                                                                    .

Mishkin,M.              06/12/20   Review SBA's Answer to Amended Complaint and              0.05
                                   summarize for clients.

Tobin,C.                06/12/20   Review answer to complaint; revise and send email         0.05


Tobin,C.                06/12/20   Review two letters from SBA sent to clients,              0.02
                                   purporting to be responses to FOIA requests but not
                                   providing responsive info

Mishkin,M.              06/15/20   Legal research regarding                                  0.11


Tobin,C.                06/15/20   Review email from coalition members re: a                 0.05



                                                       and initial research




Charles D. Tobin                                           2                                        July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 147 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                  Hours
Mishkin,M.              06/16/20   Formulate strategy                                            0.03

Mishkin,M.              06/17/20   Call with C. Tobin regarding                       ; draft    0.20
                                   client update emails regarding


Tobin,C.                06/17/20   Prepare strategy                                              0.09




                                   (0.4); review two emails from clients

                                   (0.2); reconsider                           , strategy
                                                                       and revise and send
                                   email to clients with
                                                            (0.4).

Tobin,C.                06/18/20   Review emails from clients with                               0.12
                                                                   (0.3); email
                                   exchange with opposing counsel re: JSR (0.2); review
                                   email from client with
                                                                           (0.3); email
                                   exchange with counsel for Center for Public Integrity




                                                                              (0.5)

Mishkin,M.              06/19/20   Review Treasury Department press release regarding            0.04
                                   release of PPP information.

Tobin,C.                06/19/20   Review complaint filed today for Center for Public            0.16
                                   Integrity, and prepare          to client group; review
                                   and respond to question from coalition member;
                                   review and respond to email from CPI lawyer re
                                                       ; review email
                                   with SBA press release announcing deal with Senate
                                   to release certain categories of data for loans >
                                   $150,000; prepare email to
                                                               ; review responses from
                                   several clients re:


Mishkin,M.              06/22/20   Call with SBA and draft proposed briefing schedule.           0.34




Charles D. Tobin                                            3                                           July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 148 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                              Hours
Tobin,C.                06/22/20   Prepare for and conduct conference call with DOJ          0.11
                                   and SBA counsel re:
                                            (0.5); follow-up report to clients
                                   (0.2); follow-up email with one client re:
                                                              (0.2); follow-up discussion
                                   with M. Mishkin

                                                  (0.3).

Tupja,K.                06/22/20   Strategy re:                                              0.04


Tupja,K.                06/23/20   Draft response status spreadsheet re:                     0.24




Mishkin,M.              06/24/20   Formulate strategy                                        0.12


Tobin,C.                06/24/20   Email to SBA counsel with draft briefing schedule and     0.02
                                   status report, requesting their position today as we
                                   discussed in call earlier this week.

Tobin,C.                06/24/20   Review email from SBA counsel with their proposed         0.02
                                   briefing schedule.

Tupja,K.                06/24/20   Strategy re:                                              0.04

Mishkin,M.              06/25/20   Draft                             and formulate           0.17
                                   strategy

Tobin,C.                06/25/20   Review list of FOIA requests not addressed in SBA         0.01
                                   proposed order to the court.

Tobin,C.                06/25/20   Review email from SBA counsel with their proposed         0.06
                                   timeline for summary judgment proceedings, including
                                   extra period for production (0.2); review and revise
                                   draft joint briefing schedule to add language to
                                   highlight SBA's unreasonable delay request (0.3);
                                   email to SBA counsel with new draft and request that
                                   we complete and file document today, and review his
                                   response indicating further delay (0.2).

Mishkin,M.              06/29/20   Finalize and coordinate filing of proposed briefing       0.09
                                   schedule.




Charles D. Tobin                                            4                                       July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 149 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                    Hours
Relyea,R.               06/29/20   Review status of proofs of service of summons;                  0.08
                                   revise, prepare and file status report.

Tobin,C.                06/29/20   Email to SBA counsel to remind him that JSR is due              0.08
                                   today, resending the plaintiff's portion, and requesting
                                   the defendant's asap (0.1); review SBA's response
                                   with proposed changes to draft JSR (0.2); confer with
                                   M. Mishkin, prepare to file JSR with their language
                                   (0.2); review court's order with SBA production
                                   mandate (0.1) and report to clients
                                                (0.3).


                              Total Fees                                                           2.61       $822.30




PROFESSIONAL SERVICES SUMMARY
                  Name                                                                     Rate   Hours       Amount
                  Tobin,C.                                                               435.94    0.11         47.50
                  Tobin,C.                                                               435.97    0.06         27.71
                  Tobin,C.                                                               435.93    0.12         51.51
                  Tobin,C.                                                               436.12    0.12         51.48
                  Tobin,C.                                                               436.01    0.29        126.74
                  Tobin,C.                                                               435.99    0.16         71.31
                  Tobin,C.                                                               436.00    0.08         35.63
                  Mishkin,M.                                                             270.14    0.04          9.79
                  Mishkin,M.                                                             270.17    0.17         46.65
                  Mishkin,M.                                                             270.13    0.34         90.83
                  Mishkin,M.                                                             270.11    0.15         39.26
                  Mishkin,M.                                                             270.12    0.32         85.85
                  Mishkin,M.                                                             270.18    0.03          7.33
                  Mishkin,M.                                                             270.26    0.02          4.87
                  Mishkin,M.                                                             269.95    0.11         29.40
                  Tupja,K.                                                               216.53    0.07         15.72
                  Tupja,K.                                                               216.63    0.24         51.19
                  Bailey,S.                                                              155.21    0.04          5.62
                  Bailey,S.                                                              155.09    0.07         11.23
                  Relyea,R.                                                              155.16    0.08         12.68

                              Total Fees                                                           2.61       $822.30




DISBURSEMENT SUMMARY




Charles D. Tobin                                            5                                             July 9, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 150 of 191


                      Description                                                        Amount
                      Filing Fees                                                         36.30
                      Service of Subpoena                                                 30.90
                                 Total Disbursements                                     $67.20




                                 Total Current Charges:                                 $889.50




Charles D. Tobin                                          6                          July 9, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 151 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                        SBA/FOIA - Master File
Matter:                                        The Center for Investigative Reporting d/b/a Reveal - SBA/FOIA Litigation
Invoice No.:
Date:                    July 9, 2020


                   Fee Amount                                                                         $822.30
                   Disbursement Amount                                                                 $67.20
                   Total Current Charges                                                              $889.50


                   TOTAL AMOUNT DUE                                                                   $889.50


                                   Please return this page with your remittance to the above address.
                                      Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:               Ballard Spahr LLP
                                    Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       7                                                     July 9, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 152 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                  Invoice Date: June 29, 2020
                                                   Invoice No.:




Client:    SBA/FOIA - Master File (       )
Matter:    Washington Post Company - SBA FOIA (           )



FOR PROFESSIONAL SERVICES RENDERED through May 31, 2020

                                                   INVOICE SUMMARY

                                                                    FEES            DISBURSEMENTS    TOTAL
Total Current Charges                                                   $4,141.50            $0.00      $4,141.50


                   TOTAL AMOUNT DUE                                                                     $4,141.50
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 153 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                              Hours
Mishkin,M.              05/01/20   Begin drafting FOIA complaint re PPP data.                0.09

Tobin,C.                05/02/20   Review email from J. McLaughlin                           0.06
                                                                          discussion with
                                   other news outlets, r

                                           (0.4); review updated communications
                                                             initially respond
                                                                           (0.3).

Mishkin,M.              05/03/20   Continue drafting SBA FOIA complaint re PPP data.         0.12

Tobin,C.                05/04/20   Review email from J. McLaughlin re:                       0.02




Mishkin,M.              05/05/20   Continue drafting SBA FOIA complaint and formulate        0.34
                                   strategy regarding

Tobin,C.                05/05/20   Telephone conference with M. Mishkin re:                  0.14
                                                             telephone conference with
                                   J. McLaughlin

                                                           conference after call with M.
                                   Mishkin re:

Mishkin,M.              05/06/20   Continue drafting FOIA complaint.                         0.39

Mishkin,M.              05/07/20   Call with J. McLaughlin regarding                         0.04

                                                 .

Mishkin,M.              05/07/20   Review email from Katherine Graham, Bloomberg, re:        0.11

                                                                                 (0.3);
                                   review emails from Lexie Perloff-Giles, New York
                                   Times,                (0.4); review FOIA requests
                                                                              (0.5).

Tobin,C.                05/07/20   Review email from J. McLaughlin re:                       0.11
                                           telephone conference with McLaughlin and M.
                                   Mishkin re: t
                                   follow-up discussion with Mishkin re:        email
                                        to McLaughlin




Charles D. Tobin                                             2                                      June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 154 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Tobin,C.                05/07/20   Review and respond to email from K. Graham,                 0.07
                                   Bloomberg, re:

                                                  (0.2); review email from Jim McLaughlin

                                   (0.2); review Bloomberg's and NYT's
                                         (0.4).

Mishkin,M.              05/08/20   Begin drafting FOIA complaint.                              0.48

Tobin,C.                05/08/20   Review and respond to email from J. Kutner,                 0.10
                                   ProPublica,
                                                  (0.4); telephone conference with C.
                                   Linder, Dow Jones,

                                                                        (0.3); telephone
                                   conference with M. Mishkin
                                             (0.2); email to J. McLaughlin
                                                                    (0.2).

Bailey,S.               05/09/20   Review, analyze and revise complaint, citations, and        0.37
                                   exhibits for completeness and accuracy

Mishkin,M.              05/09/20   Continue drafting FOIA complaint (5.2); email with J.       0.48
                                   McLaughlin, Washington Post,                  (0.1).

Tobin,C.                05/09/20   Review email from K. Graham, Bloomberg,                     0.12

                                                                                (0.6);
                                   follow-up email with Mishkin re:
                                                                         (0.2); draft email
                                   to clients w
                                                                              (0.3); review
                                                                      and finalize and send
                                   client email (0.2).

Bailey,S.               05/11/20   Further review, analyze and revise complaint, citations,    0.05
                                   and exhibits for completeness and accuracy

Mishkin,M.              05/11/20   Continue drafting FOIA complaint and reviewing              0.47
                                   exhibits (4.5); call with C. Linder, Dow Jones,
                                   regarding                 (0.2); exchange emails with
                                   K. Graham, Bloomberg,                      (0.5).




Charles D. Tobin                                             3                                        June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 155 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Relyea,R.               05/11/20   Review and prepare exhibits to complaint; review and        0.14
                                   revise complaint; plan and prepare for filing of
                                   complaint.

Tobin,C.                05/11/20   Review two emails from J. Kutner                            0.07

                                                                    review
                                                         Bloomberg
                                   forwarded by K. Graham; review email from N. Jones

                                   review email from C. Linder




Mishkin,M.              05/12/20   Revise and finalize Complaint, supervise filing, and        0.41
                                   email clients              .

Relyea,R.               05/12/20   Continue to review and revise complaint and exhibits;       0.23
                                   prepare and file complaint, exhibits, civil cover sheet,
                                   and summonses.

Mishkin,M.              05/13/20   Formulate strategy for amending complaint (1.6);            0.25
                                   Evaluate CNN FOIA request
                                           (0.4); Evaluate AP FOIA request
                                                       (0.3); Evaluate Advance FOIA
                                   request                                (0.4).

Tobin,C.                05/13/20   Review court assignment of case to Judge Amy                0.16
                                   Berman Jackson (0.1); review emails from four other
                                   organizations
                                                        confer with M. Mishkin re:

                                           (1.4); prepare        note to coalition (0.2).

Mishkin,M.              05/14/20   Formulate strategy                                 and      0.19
                                   continue reviewing materials f


Mishkin,M.              05/15/20   Legal research regarding                                    0.13


Relyea,R.               05/15/20   Review and file affidavit of service.                       0.03




Charles D. Tobin                                            4                                         June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 156 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours
Tobin,C.                05/15/20   Review, revise, and distribute email to coalition group,    0.11
                                   and emails to each of the four potential new members,
                                   re:



                                   (0.7); review feedback from all clients, including

                                   (0.3); email to    newcomers

                                                              (0.2).

Mishkin,M.              05/17/20   Continue legal research regarding                           0.16


Tobin,C.                05/17/20   Review emails from two new participants                     0.05
                                                            (0.2); review analysis and
                                   research re:
                                                                          (0.3).

Tobin,C.                05/18/20   Review Rule 15                                              0.07

                                                               (0.6); review and respond to

                                                     (0.2).

Tobin,C.                05/19/20   Review email from two final, new participants               0.05
                                                      and evaluate request


Mishkin,M.              05/21/20   Review NBC FOIA requests and responses                      0.26
                                                             (0.4); Continue drafting
                                   amended complaint (2.5).

Tobin,C.                05/21/20   Review email from another company asking to join            0.03
                                   coalition, and speak by phone


Mishkin,M.              05/22/20   Continue drafting amended complaint.                        0.13

Tobin,C.                05/22/20   Email exchanges with several coalition members re:          0.03


Mishkin,M.              05/23/20   Continue drafting amended complaint.                        0.33

Tobin,C.                05/24/20   Review and revise amended complaint                         0.06
                                                            , and prepare draft email to
                                   coalition




Charles D. Tobin                                               5                                      June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 157 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                Hours

Mishkin,M.              05/26/20   Continue drafting amended complaint.                        0.09

Relyea,R.               05/26/20   Review status of service of summons.                        0.02

Tobin,C.                05/26/20   Review email from coalition member w                        0.04
                                               and respond with


Mishkin,M.              05/27/20   Revise draft amended complaint                              0.09


Tobin,C.                05/27/20   Review emails from four coalition clients                   0.07




                                   responding to each client individually re:
                                                            .

Bailey,S.               05/28/20   Further review, analyze and revise citations in further     0.04
                                   updated complaint and exhibits thereto for legal
                                   validity, accuracy and proper format.

Bailey,S.               05/28/20   Review, analyze and revise citations in updated             0.25
                                   complaint and exhibits thereto for legal validity,
                                   accuracy and proper format.

Mishkin,M.              05/28/20   Continue drafting amended complaint a                       0.39
                                                   (3.5);
                                          (0.8).

Relyea,R.               05/28/20   Review status of service of summonses.                      0.01

Tobin,C.                05/28/20   Review two emails                                           0.06
                                                                         (0.2); review
                                   email, and call, new potential participant, review their
                                                                         email to group
                                                                                (0.5).

Bailey,S.               05/29/20   Further review, analyze and revise citations in further     0.16
                                   updated complaint and exhibits thereto for legal
                                   validity, accuracy and proper format; finalize and file
                                   same.

Mishkin,M.              05/29/20   Finalize and coordinate filing of amended complaint         0.20
                                                         .




Charles D. Tobin                                            6                                         June 29, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 158 of 191


                             Total Fees                                      7.87       $4,141.50




PROFESSIONAL SERVICES SUMMARY
                  Name                                               Rate   Hours        Amount
                  Tobin,C.                                         815.00    1.42        1,157.50
                  Mishkin,M.                                       505.00    5.17        2,613.00
                  Bailey,S.                                        290.00    0.86          248.00
                  Relyea,R.                                        290.00    0.42          123.00

                             Total Fees                                       7.87      $4,141.50




                             Total Current Charges:                                     $4,141.50




Charles D. Tobin                                      7                              June 29, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 159 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       Washington Post Company - SBA FOIA
Invoice No.:
Date:                    June 29, 2020


                   Fee Amount                                                                       $4,141.50

                   TOTAL AMOUNT DUE                                                                 $4,141.50


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                         Bank:
                                         ABA No.:
                                         Account No.:
                                         Account Name:                 Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     June 29, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 160 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                                      Invoice Date: July 10, 2020
                                                      Invoice No.:




Client:    SBA/FOIA - Master File (
Matter:    Washington Post Company - SBA FOIA (                )



FOR PROFESSIONAL SERVICES RENDERED through June 30, 2020

                                                           INVOICE SUMMARY

                                                                        FEES            DISBURSEMENTS     TOTAL
Total Current Charges                                                       $1,896.45            $69.90      $1,966.35

                   Per agreement, adjustment for fee cap                    $4,914.57                        $4,914.57
                   overage from other parties.
                   Total Current Charges                                    $6,811.02            $69.90      $6,880.92


                   TOTAL AMOUNT DUE                                                                          $6,880.92
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 161 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                              Hours
Bailey,S.               06/01/20   Obtain and organize as-filed complaint exhibits.          0.04

Tobin,C.                06/01/20   Review emails from two coalition members re: r            0.02




Mishkin,M.              06/02/20   Draft update to coalition                                 0.02




Tobin,C.                06/02/20   Review email from coalition participant                   0.09
                                                                                   (0.2);
                                   review and respond to email from another coalition
                                   member re:
                                   (0.3); conference with M. Mishkin re:

                                                                                  (0.3);
                                   prepare email to        group (0.2).




Tobin,C.                06/05/20   Review emails from two clients                            0.02


Tobin,C.                06/08/20   Review email from a coalition member                      0.02


Mishkin,M.              06/12/20   Review SBA's Answer to Amended Complaint and              0.06
                                                clients.

Tobin,C.                06/12/20   Review two letters from SBA sent to clients,              0.02
                                   purporting to be responses to FOIA requests but not
                                   providing responsive info

Tobin,C.                06/12/20   Review answer to complaint; revise and send email to      0.06
                                   coalition group

Mishkin,M.              06/15/20   Legal research regarding                                  0.11


Tobin,C.                06/15/20   Review email from coalition members                       0.06



                                                       and initial research
                                                        .




Charles D. Tobin                                               2                                    July 10, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 162 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                               Hours
Mishkin,M.              06/16/20   Formulate strategy regarding                               0.03

Mishkin,M.              06/17/20   Call with C. Tobin                              ; draft    0.30
                                   client update emails


Tobin,C.                06/17/20   Prepare strategy                                           0.09




                                   (0.4); review two emails from clients

                                   (0.2); reconsider                           strategy
                                   for t                             and revise and send
                                   email to clients
                                                           (0.4).

Tobin,C.                06/18/20   Review emails from clients with                            0.18
                                                                   (0.3); email
                                   exchange with opposing counsel re: JSR (0.2); review
                                   email from client
                                                                           (0.3); email
                                   exchange with counsel for Center for Public Integrity




                                                                           (0.5)

Mishkin,M.              06/19/20   Review Treasury Department press release regarding         0.04
                                   release of PPP information.

Tobin,C.                06/19/20   Review complaint filed today for Center for Public         0.25
                                   Integrity, and prepare      to client group; review
                                   and respond
                                   review and respond to email from CPI lawyer re:
                                                       review email

                                   to release certain categories of data for loans >
                                   $150,000; prepare email to alert client group and
                                   preliminary interpretation; review responses from
                                   several clients


Mishkin,M.              06/22/20   Call with SBA and draft proposed briefing schedule.        0.51




Charles D. Tobin                                           3                                         July 10, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 163 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                             Hours
Tobin,C.                06/22/20   Prepare for and conduct conference call with DOJ         0.16
                                   and SBA counsel re: joint scheduling proposal to make
                                   to court (0.5); follow-up        to clients o
                                   (0.2); follow-up email with one client re:
                                                             (0.2); follow-up discussion
                                   with M. Mishkin

                                                  (0.3).

Tupja,K.                06/22/20   Strategy re:                                             0.04


Tupja,K.                06/23/20   Draft response status spreadsheet re:                    0.36




Mishkin,M.              06/24/20   Formulate strategy regarding                             0.12


Tobin,C.                06/24/20   Review email from SBA counsel with their proposed        0.02
                                   briefing schedule.

Tobin,C.                06/24/20   Email to SBA counsel with draft briefing schedule and    0.02
                                   status report, requesting their position today as we
                                   discussed in call earlier this week.

Tupja,K.                06/24/20   Strategy re:                                             0.04

Mishkin,M.              06/25/20   Draft                             and formulate          0.17
                                   strategy

Tobin,C.                06/25/20   Review email from SBA counsel with their proposed        0.06
                                   timeline for summary judgment proceedings, including
                                   extra period for production (0.2); review and revise
                                   draft joint briefing schedule to add language to
                                   highlight SBA's unreasonable delay request (0.3);
                                   email to SBA counsel with new draft and request that
                                   we complete and file document today, and review his
                                   response indicating further delay (0.2).

Tobin,C.                06/25/20   Review list of FOIA requests not addressed in SBA        0.01
                                   proposed order to the court.

Mishkin,M.              06/29/20   Finalize and coordinate filing of proposed briefing      0.09
                                   schedule.




Charles D. Tobin                                            4                                      July 10, 2020
                Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 164 of 191


PROFESSIONAL SERVICES
Name                           Date          Description                                                    Hours
Relyea,R.                      06/29/20      Review status of proofs of service of summons;                  0.08
                                             revise, prepare and file status report.

Tobin,C.                       06/29/20      Email to SBA counsel to remind him that JSR is due              0.08
                                             today, resending the plaintiff's portion, and requesting
                                             the defendant's asap (0.1); review SBA's response
                                             with proposed changes to draft JSR (0.2); confer with
                                             M. Mishkin, prepare to file JSR with their language
                                             (0.2); review court's order with SBA production
                                             mandate (0.1) and report to clients
                                                          (0.3).


                                       Total Fees                                                            3.22      $1,896.45




Per agreement, adjustment for fee cap overage from other parties.                                                     $4,914.57


PROFESSIONAL SERVICES SUMMARY
                  Name                                                                               Rate   Hours        Amount
                  Tobin,C.                                                                         815.21    0.16         133.45
                  Tobin,C.                                                                         815.00    0.56         457.50
                  Tobin,C.                                                                         814.99    0.25         200.65
                  Tobin,C.                                                                         814.93    0.18         144.65
                  Mishkin,M.                                                                       504.97    0.30         152.45
                  Mishkin,M.                                                                       505.00    0.64         321.50
                  Mishkin,M.                                                                       505.04    0.51         255.40
                  Tupja,K.                                                                         405.00    0.07          30.00
                  Tupja,K.                                                                         404.98    0.36         143.85
                  Bailey,S.                                                                        290.00    0.11          33.00
                  Relyea,R.                                                                        290.00    0.08          24.00

                                       Total Fees                                                            3.22      $1,896.45




DISBURSEMENT SUMMARY
                 Description                                                                                             Amount
                 Filing Fees                                                                                              37.00
                 Service of Subpoena                                                                                      32.90
                                       Total Disbursements                                                               $69.90




Charles D. Tobin                                                      5                                             July 10, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 165 of 191



                             Total Current Charges:                                    $6,880.92




Charles D. Tobin                                      6                              July 10, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 166 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                     REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       Washington Post Company - SBA FOIA
Invoice No.:
Date:                  July 10, 2020


                   Fee Amount                                                                  $1,896.45
                   Per agreement, adjustment for fee cap overage from other                    $4,914.57
                   parties.
                   Total Fees                                                                  $6,811.02
                   Disbursement Amount                                                            $69.90
                   Total Current Charges                                                       $6,880.92


                   TOTAL AMOUNT DUE                                                            $6,880.92


                                 Please return this page with your remittance to the above address.
                                    Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:              Ballard Spahr LLP
                                  Please indicate on wire transfer the invoice number stated above.




Charles D. Tobin                                                     7                                     July 10, 2020
                Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 167 of 191


To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       8                                                     July 10, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 168 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com
                                              Invoice Date: August 13, 2020
                                                Invoice No.:




Client:    SBA/FOIA - Master File (       )
Matter:    Washington Post Company - SBA FOIA (        )



FOR PROFESSIONAL SERVICES RENDERED through July 31, 2020

                                                  INVOICE SUMMARY

                                                                 FEES            DISBURSEMENTS    TOTAL
Total Current Charges                                                $9,508.50            $0.00      $9,508.50


                   TOTAL AMOUNT DUE                                                                  $9,508.50
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 169 of 191


PROFESSIONAL SERVICES
Name                    Date       Description                                                  Hours
Mishkin,M.              07/06/20   Review SBA's release of PPP information.                      0.60

Tobin,C.                07/06/20   Review SBA website and information guide released             0.90
                                   at the same time re: PPP data, and revise and send
                                   email to clients



                                   review and respond

Tupja,K.                07/06/20   Review correspondence re: SBA release of                      0.10
                                   information

Mishkin,M.              07/07/20   Continue reviewing SBA's initial release of                   1.00
                                   information in preparation for joint status report.

Tupja,K.                07/07/20   Strategy re: PPP loan data                                    0.30

Tobin,C.                07/08/20   Review additional reflections from clients                    0.20


Tupja,K.                07/10/20   Research                                                      1.20


Mishkin,M.              07/13/20   Coordinate response to SBA's request for extension            2.60
                                   and begin drafting Joint Status Report.

Tobin,C.                07/13/20   Review communication from SBA re: extension to                0.40
                                   respond re: EIDL disclosure and second
                                   communication re: extension on "related grants";
                                   review response letter to FOIA requests, a form SBA
                                   will now apparently use for all, invoking Exemptions 4
                                   and 6.

Tupja,K.                07/13/20   Research case law re:                                         2.50


Mishkin,M.              07/14/20   Update clients o                                              3.10


Tupja,K.                07/14/20   Review draft Joint Status Report                              0.10

Mishkin,M.              07/15/20   Continue drafting joint status report, draft opposition to    1.40
                                   motion for extension, and communicate with clients


Relyea,R.               07/15/20   Revise, prepare and file opposition to motion for             0.30
                                   modification.




Charles D. Tobin                                            2                                           August 13, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 170 of 191


PROFESSIONAL SERVICES
Name                    Date        Description                                                       Hours

Tobin,C.                07/15/20    Review email from M. Mishkin re:                                   0.30
                                                           and review and getting
                                    client approval re:

Tobin,C.                07/15/20    Review and revise opposition to SBA's motion for                   0.20
                                    extension of time.

Mishkin,M.              07/16/20    Continue drafting Joint Status Report.                             0.90

Mishkin,M.              07/17/20    Finalize and coordinate filing of Joint Status Report.             0.50

Relyea,R.               07/17/20    Review, prepare and file joint status report.                      0.20

Tobin,C.                07/17/20    Review and confer with M. Mishkin                                  0.20
                                                                                 .

Mishkin,M.              07/18/20    Review parallel FOIA complaint in California federal               0.30
                                    court.

Tobin,C.                07/20/20    Review one of the cover letters sent to all clients                0.20
                                    today,


Mishkin,M.              07/21/20    Review scheduling order and communicate with                       0.30
                                    clients

Mishkin,M.              07/24/20    Review press reporting on PPP disclosure.                          0.60


                               Total Fees                                                             18.40         $9,508.50




PROFESSIONAL SERVICES SUMMARY
                  Name                                                                         Rate   Hours          Amount
                  Tobin,C.                                                                   815.00    2.40          1,956.00
                  Mishkin,M.                                                                 505.00   11.30          5,706.50
                  Tupja,K.                                                                   405.00    4.20          1,701.00
                  Relyea,R.                                                                  290.00    0.50            145.00

                               Total Fees                                                             18.40         $9,508.50




Charles D. Tobin                                             3                                                August 13, 2020
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 171 of 191



                             Total Current Charges:                                   $9,508.50




Charles D. Tobin                                      4                          August 13, 2020
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 172 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299
www.ballardspahr.com




                                                      REMITTANCE ADVICE

Client:                                       SBA/FOIA - Master File
Matter:                                       Washington Post Company - SBA FOIA
Invoice No.:
Date:                    August 13, 2020


                   Fee Amount                                                                       $9,508.50

                   TOTAL AMOUNT DUE                                                                 $9,508.50


                                  Please return this page with your remittance to the above address.
                                     Payment may also be made by wire transfer to our account.


                                           Bank:
                                           ABA No.:
                                           Account No.:
                                           Account Name:               Ballard Spahr LLP
                                   Please indicate on wire transfer the invoice number stated above.

To our valued clients,

In response to the Covid-19 pandemic, our personnel are working remotely. In order to reduce the need to produce and
handle paper, we ask that if you typically remit payments by check that you now remit payments electronically, either by
ACH or wire transfer. If you typically receive paper copies of our invoices, we ask that you accept them via email.
Please provide the appropriate email address to our Billing Team at                         for us to forward the invoices
and update our records.

Visit our Coronavirus Disease 2019 (COVID-19) Resource center
https://www.ballardspahr.com/practiceareas/initiatives/coronavirus-disease-2019-covid-19-resource-center




Charles D. Tobin                                                       5                                                 August 13, 2020
       Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 173 of 191




Enclosed is our newly enhanced Ballard Spahr invoice, which contains updated payment instructions. We request
payments be made by ACH or Wire; however, if you prefer to remit by check, please update your records to reflect
our NEW remittance address below.




We value you as our client and thank you for your prompt attention to this matter.

If you have any questions, please do not hesitate to call us at
          Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 174 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299


                                                             September 9, 2020
                                                             Invoice No.




Client:       SBA/FOIA - Master File (       )
Matter:       Washington Post Company - SBA FOIA (   )


FOR PROFESSIONAL SERVICES RENDERED through August 31, 2020


                                         INVOICE SUMMARY

Professional Fees                                                                $26,018.50
Disbursements                                                                       $74.25
Total Invoice Amount                                                             $26,092.75
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 175 of 191

                                                                                                 September 9, 2020
Charles D. Tobin                                                                          Invoice No.



                                         Professional Services


Attorney              Date       Description                                            Hours
Tobin,C.              08/03/20   Review email from Center for Public Integrity           0.90
                                 counsel

                                                                  (0.4); confer with
                                 M. Mishkin re:                        (0.1); review
                                 and respond to client emails w
                                              (0.2); email to CPI counsel

                                            (0.2)

Mishkin,M.            08/03/20   Formulate strategy and communicate with clients         0.40
                                 regarding


Tobin,C.              08/18/20   Review SBA's motion for summary judgment,               2.00
                                 statement of undisputed material facts, memorandum
                                 of law in support of MSJ, and supporting declaration
                                 and exhibits.

Mishkin,M.            08/18/20   Begin reviewing SBA's motion for summary                0.50
                                 judgment.

Tupja,K.              08/19/20   Strategy re: cross-motion for summary judgment          0.50

Tobin,C.              08/19/20   Review and revise draft summary of motion for           0.60
                                 summary judgment, and exchange follow-up emails
                                 with two clients; email to M. Mishkin re:
                                                                       review new
                                 exhibit (k) filed today in support of government's
                                 motion for summary judgment.

Mishkin,M.            08/19/20   Continue reviewing SBA's motion for summary             2.10
                                 judgment, summarize for clients, and begin
                                 formulating strategy for cross-motion.

Mishkin,M.            08/21/20   Continue formulating strategy regarding cross-          0.50
                                 motion for summary judgment.

Tupja,K.              08/22/20   Research PPP loan recipients                            0.60


Tupja,K.              08/23/20   Research PPP loan recipients and salaries               1.20


Mishkin,M.            08/24/20   Continue drafting cross-motion for summary              1.70
                                 judgment.

Mishkin,M.            08/25/20   Continue drafting cross-motion for summary              2.80
                                 judgment.


                                                           Page 2
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 176 of 191

                                                                                                        September 9, 2020
Charles D. Tobin                                                                                 Invoice No.


Attorney              Date       Description                                                  Hours
Tupja,K.              08/26/20   Research                                                       1.60
                                               research


Mishkin,M.            08/26/20   Continue drafting cross-motion for summary                     8.00
                                 judgment.

Tupja,K.              08/27/20   Strategy re: cross-motion for summary judgment                 0.30

Mishkin,M.            08/27/20   Continue drafting Plaintiffs' cross-motion for                 1.90
                                 summary judgment.

Mishkin,M.            08/28/20   Continue drafting cross-motion for summary                     2.90
                                 judgment.

Mishkin,M.            08/30/20   Continue drafting Plaintiffs' cross-motion for                 6.10
                                 summary judgment.

Tobin,C.              08/31/20   Review and revise draft cross-motion brief for                 1.80
                                 SJ/opposition to SBA's SJ brief.

Mishkin,M.            08/31/20   Continue drafting cross-motion for summary                    12.70
                                 judgment.

Total Fees                                                                                     49.10         $26,018.50




                                  Summary of Professional Fees


Attorney                                                                Billed Hours      Billed Rate    Billed Amount
Tobin,C.                                                                           5.30       815.00           4,319.50
Mishkin,M.                                                                        39.60       505.00          19,998.00
Tupja,K.                                                                           4.20       405.00           1,701.00
Total Fees                                                                        49.10                      $26,018.50




                                                           Page 3
                 Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 177 of 191

                                                                                    September 9, 2020
Charles D. Tobin                                                             Invoice No.



                                           Disbursements


Description                                                                                Amount
Lexis Research                                                                                24.75
Lexis Research                                                                                49.50
Total Disbursements                                                                          $74.25




                                                    Page 4
          Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 178 of 191
                                                                           TAX IDENTIFICATION NO:




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299




                                                                              September 9, 2020
                                                                              Invoice No.




Client:       SBA/FOIA - Master File (            )
Matter:       Washington Post Company - SBA FOIA (               )


FOR PROFESSIONAL SERVICES RENDERED through August 31, 2020


                                            REMITTANCE ADVICE
Professional Fees                                                                                 $26,018.50
Disbursements                                                                                        $74.25
Total Invoice Amount                                                                              $26,092.75




                 For billing inquiries please send an email to

                            Our Preferred Method for payment is ACH or Wire Transfer

              For Payment by US mail:                 ACH and Wire Payment Instructions




                                         Due and Payable Within 30 Days
       Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 179 of 191




Enclosed is our newly enhanced Ballard Spahr invoice, which contains updated payment instructions. We request
payments be made by ACH or Wire; however, if you prefer to remit by check, please update your records to reflect
our NEW remittance address below.




We value you as our client and thank you for your prompt attention to this matter.

If you have any questions, please do not hesitate to call us at
          Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 180 of 191
                                                                                            5




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299


                                                                October 12, 2020
                                                                Invoice No.




Client:       SBA/FOIA - Master File (       )
Matter:       Washington Post Company - SBA FOIA (   )


FOR PROFESSIONAL SERVICES RENDERED through September 30, 2020


                                         INVOICE SUMMARY

Professional Fees                                                                  $41,812.50
Disbursements                                                                         $24.75
Total Invoice Amount                                                               $41,837.25
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 181 of 191

                                                                                                October 12, 2020
Charles D. Tobin



                                         Professional Services


Attorney              Date       Description                                            Hours
Tupja,K.              09/01/20   Review         draft cross motion for summary           0.40
                                 judgment; research re:

Tobin,C.              09/01/20   Review and further revise draft cross-motion for        1.20
                                 summary judgment/summary judgment opposition
                                 (0.8); revise and send email to clients
                                                                             (0.4)

Mishkin,M.            09/01/20   Continue drafting cross-motion for summary              4.60
                                 judgment.

Tobin,C.              09/02/20   Review comments to brief                                0.50


Mishkin,M.            09/02/20   Continue revising cross-motion for summary              0.50
                                 judgment.

Bailey,S.             09/02/20   Review, analyze and revise citations in cross-motion    2.90
                                 for summary judgment for legal validity, accuracy
                                 and proper format.

Tupja,K.              09/03/20   Attention to revisions for cross-motion for summary     0.10
                                 judgment

Tobin,C.              09/03/20   Review and evaluate two sets of comments from           0.30
                                 clients re:

Mishkin,M.            09/03/20   Continue drafting motion for summary judgment.          2.30

Tobin,C.              09/04/20   Review additional feedback                              1.40
                                                  (0.4); review one set of comments
                                 re:
                                                                respond to client
                                                      (0.4); review brief to be filed
                                 next week in similar case in N.D.Cal., and draft
                                 language
                                                 (0.6).

Mishkin,M.            09/04/20   Continue drafting motion for summary judgment.          3.60

Bailey,S.             09/04/20   Review, analyze and revise citations in cross-motion    3.40
                                 for summary judgment for legal validity, accuracy
                                 and proper format; identify and obtain exhibits to
                                 supporting declaration of C. Tobin and format same
                                 for filing.

Mishkin,M.            09/05/20   Continue revising cross-motion for summary              5.50
                                 judgment and supporting papers.



                                                           Page 2
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 182 of 191

                                                                                                  October 12, 2020
Charles D. Tobin


Attorney              Date       Description                                              Hours
Mishkin,M.            09/06/20   Finalize cross-motion for summary judgment and            2.50
                                 supporting papers.

Bailey,S.             09/06/20   Further review, analyze and revise citations in cross-    5.10
                                 motion for summary judgment for legal validity,
                                 accuracy and proper format; do same for Rule 56.1
                                 statement and counter-statement; identify and obtain
                                 additional exhibits to supporting declaration of C.
                                 Tobin and format same for filing.

Tupja,K.              09/07/20   Final review of cover motion for summary judgment         2.10
                                 , Brief, SUMF and counter-SUMF, Tobin declaration
                                 and exhibits, and Proposed order;


Tobin,C.              09/07/20   Review final edited version of SJ brief, and my           0.40
                                 declaration, to be filed tomorrow.

Mishkin,M.            09/07/20   Continue revising and finalizing cross-motion for         2.00
                                 summary judgment and supporting papers.

Tobin,C.              09/08/20   Distribute copies of cross-MSJ to                         0.20



Mishkin,M.            09/08/20   Finalize and coordinate filing of cross-motion for        1.80
                                 summary judgment.

Bailey,S.             09/08/20   Finalize and file cross-motion for summary                3.10
                                 judgment.

Tobin,C.              09/17/20   Email exchange with counsel                               0.40
                                                                     and review SBA's
                                 motion for stay in their case.

Tobin,C.              09/22/20   Review and analyze SBA's response to undisputed           1.10
                                 material facts, second Declaration of William
                                 Manger, and brief ISO SBA's motion for summary
                                 judgment and in opposition to the Post's.

Mishkin,M.            09/22/20   Review SBA's reply/cross-opposition and formulate         1.20
                                 strategy regarding

Tobin,C.              09/23/20   Review and revise draft report to clients re:             0.20


Mishkin,M.            09/23/20   Continue drafting reply brief.                            1.40

Tobin,C.              09/24/20   Email to counsel for plaintiff suing SBA                  0.20


Mishkin,M.            09/24/20   Continue drafting reply brief.                            9.40



                                                            Page 3
                Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 183 of 191

                                                                                                  October 12, 2020
Charles D. Tobin


Attorney               Date       Description                                             Hours
            .


Mishkin,M.             09/25/20   Continue drafting reply brief.                           8.10




Tobin,C.               09/26/20   Review and revise draft reply brief re:                  3.50
                                                           email to team


Mishkin,M.             09/26/20   Continue drafting reply brief in support of cross-       4.30
                                  motion for summary judgment.

Tobin,C.               09/27/20   Review and further revise new draft reply brief;         0.70
                                  email draft to clients f


Mishkin,M.             09/27/20   Continue drafting reply in support of cross-motion       1.10
                                  for summary judgment.

Tobin,C.               09/28/20   Review comments on reply brief from client.              0.20

Mishkin,M.             09/28/20   Continue drafting reply in support of cross-motion       0.50
                                  for summary judgment.

Relyea,R.              09/28/20   Research case histories and review citations and         2.00
                                  quotations in reply brief in support of cross-motion
                                  for summary judgment for accuracy.

Tobin,C.               09/29/20   Review                                from clients in    1.00
                                  group,
                                                 review and revise two sets of changes
                                                                                review
                                  final version of brief before filing.

Mishkin,M.             09/29/20   Finalize and coordinate filing of reply in support of    2.60
                                  cross-motion for summary judgment.

Relyea,R.              09/29/20   Review and revise, prepare, file and circulate reply     1.20
                                  brief in support of cross-motion for summary
                                  judgment.

Total Fees                                                                                83.80       $41,812.50




                                                             Page 4
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 184 of 191

                                                                                        October 12, 2020
Charles D. Tobin



                                  Summary of Professional Fees


Attorney                                                   Billed Hours   Billed Rate   Billed Amount
Tobin,C.                                                          11.30       815.00          9,209.50


Mishkin,M.                                                        51.40       505.00         25,957.00
Tupja,K.                                                           2.60       405.00          1,053.00
Bailey,S.                                                         14.50       290.00          4,205.00
Relyea,R.                                                          3.20       290.00            928.00
Total Fees                                                        83.80                     $41,812.50




                                                  Page 5
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 185 of 191


Charles D. Tobin                                                           Invoice No. 20201002953



                                         Disbursements


Date         Description                                                                 Amount
08/26/20     Lexis Research                                                                24.75
Total Disbursements                                                                       $24.75




                                                  Page 6
          Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 186 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299




                                                                              October 12, 2020




Client:       SBA/FOIA - Master File (            )
Matter:       Washington Post Company - SBA FOIA (               )


FOR PROFESSIONAL SERVICES RENDERED through September 30, 2020


                                            REMITTANCE ADVICE
Professional Fees                                                                                $41,812.50
Disbursements                                                                                       $24.75
Total Invoice Amount                                                                             $41,837.25




                 For billing inquiries please send an email to

                            Our Preferred Method for payment is ACH or Wire Transfer

              For Payment by US mail:                 ACH and Wire Payment Instructions




                                         Due and Payable Within 30 Days
      Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 187 of 191




We would like to request that payments be made either by WIRE or ACH. Please see our
payment options below.




For your convenience, we now offer a secure online invoice payment link which gives you the
flexibility to pay online and monitor all payments made to Ballard Spahr.

       Online Secure Payer Express Link – ACH Payments




If you are unable to pay electronically, please remit payment to our new lockbox address.

       Check Remittance Lockbox Address:




If you have any questions or need assistance, please call us at
          Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 188 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299


                                                              November 9, 2020




Client:       SBA/FOIA - Master File         )
Matter:       Washington Post Company - SBA FOIA (


FOR PROFESSIONAL SERVICES RENDERED through October 31, 2020


                                         INVOICE SUMMARY

Professional Fees                                                                $570.50
Disbursements                                                                     $24.75
Total Invoice Amount                                                             $595.25
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 189 of 191

                                                                                                      November 9, 2020
Charles D. Tobin



                                         Professional Services


Attorney              Date       Description                                                Hours
Tobin,C.              10/08/20   Review court's order requiring any objections to             0.30
                                 consolidation with case brought by Center for Public
                                 Integrity; email to CPI counsel


Tobin,C.              10/21/20   Review and respond to email from N. Jones re:                0.20



Tobin,C.              10/26/20   Review and respond to email from N. Jones t                  0.20



Total Fees                                                                                    0.70           $570.50




                                  Summary of Professional Fees


Attorney                                                              Billed Hours      Billed Rate    Billed Amount
Tobin,C.                                                                         0.70       815.00             570.50
Total Fees                                                                       0.70                        $570.50




                                                          Page 2
               Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 190 of 191

                                                                                November 9, 2020
Charles D. Tobin



                                         Disbursements


Date         Description                                                               Amount
09/25/20     Lexis Research                                                               24.75
Total Disbursements                                                                      $24.75




                                                  Page 3
          Case 1:20-cv-01240-JEB Document 27-3 Filed 11/19/20 Page 191 of 191




1909 K Street, NW
12th Floor
Washington, DC 20006-1157
Tel 202.661.2200
Fax 202.661.2299




                                                                            November 9, 2020
                                                                            Invoice No.




Client:       SBA/FOIA - Master File (          )
Matter:       Washington Post Company - SBA FOIA (             )


FOR PROFESSIONAL SERVICES RENDERED through October 31, 2020


                                           REMITTANCE ADVICE
Professional Fees                                                                              $570.50
Disbursements                                                                                   $24.75
Total Invoice Amount                                                                           $595.25




                        F




              For Payment by US mail:               ACH and Wire Payment Instructions




                                         Due and Payable Within 30 Days
